Exhibit 10.1

INCREMENTAL FACILITY AMENDMENT

INCREMENTAL FACILITY AMENDMENT, dated as of November 26, 2018 (this
“Amendment”), among Sprint Communications, Inc. (the “Borrower” or “Company”),
the 2018 Incremental Lenders (as defined below) party hereto, the other parties
hereto and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
but not otherwise defined have the meanings assigned to such terms in the
Amended Credit Agreement (as hereinafter defined).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors party thereto, the several lenders from
time to time party thereto prior to giving effect to this Amendment (the
“Original Lenders”, together with the 2018 Incremental Lenders, the “Lenders”)
and the Administrative Agent originally entered into the Credit Agreement, dated
as of February 3, 2017 (as amended, amended and restated, waived, consented to
or otherwise modified prior to the date hereof, the “Original Credit
Agreement”), pursuant to which the Original Lenders made certain loans and other
extensions of credit to the Borrower;

WHEREAS, pursuant to Section 2.08(d) of the Original Credit Agreement, the
Borrower has requested Incremental Term Loans in an aggregate principal amount
equal to $1,100,000,000 (the “2018 Incremental Term Loans”) which may be used
for general corporate purposes of the Borrower and its Subsidiaries;

WHEREAS, each Lender set forth on Annex A hereto (each, a “2018 Incremental
Lender” and collectively, the “2018 Incremental Lenders”) hereby commits to make
the 2018 Incremental Term Loans to the Borrower on the Effective Date (as
defined below) in an aggregate principal amount not to exceed the amount of its
“2018 Incremental Term Loan Commitment” set forth next to such 2018 Incremental
Lender’s name on Annex A;

WHEREAS, pursuant to (i) Section 2.08(d) of the Original Credit Agreement, the
Original Credit Agreement may be amended in connection with the effectiveness of
Incremental Term Loans (as defined in the Original Credit Agreement) as
necessary or appropriate to effect the provisions of Section 2.08(d) of the
Original Credit Agreement and (ii) Section 9.02(b) of the Original Credit
Agreement, the Original Credit Agreement may be amended in writing entered into
by the Borrower and the Required Lenders; and

WHEREAS, in furtherance thereof, each party hereto hereby consents to the
modifications to the Original Credit Agreement as set forth in Section 1 below
(the Original Credit Agreement, as hereby modified, the “Amended Credit
Agreement”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendment to Original Credit Agreement; 2018 Incremental Term Loans

(a) The Borrower, the Required Lenders and the Administrative Agent agree that
the Original Credit Agreement is, effective as of the Effective Date (as defined
below), hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the Amended Credit Agreement
attached as Annex B hereto. For the avoidance of doubt, the Required Lenders
consent to the establishment of the 2018 Incremental Term Loans as set forth in
this Amendment (including Annex B).



--------------------------------------------------------------------------------

(b) The Borrower and the Administrative Agent agree that the 2018 Incremental
Term Loans shall rank pari passu in right of payment and pari passu in respect
of the Collateral with the Obligations in respect of the Revolving Credit
Commitments and Initial Term Loans (as defined in the Original Credit Agreement)
outstanding immediately prior to the Effective Date.

(c) The Borrower, the 2018 Incremental Lenders and the Administrative Agent
agree that the 2018 Incremental Term Loans shall have an Interest Period as set
forth in the Borrowing Request for the 2018 Incremental Term Loans.

SECTION 2. Conditions Precedent to the Effectiveness of this Amendment

This Amendment and the obligations of the 2018 Incremental Lenders to make the
2018 Incremental Term Loans shall become effective as of the date (the
“Effective Date”) of the satisfaction or waiver of each of the conditions
precedent set forth in this Section 2.

(a) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by (A) each 2018 Incremental Lender, (B) each Loan
Party, (C) the Administrative Agent and (D) the Required Lenders (or the
Administrative Agent, acting on behalf of the Required Lenders).

(b) Corporate and Other Proceedings. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors or managing
member (or equivalent governing body) of each Loan Party authorizing (a) the
execution, delivery and performance of this Amendment and the Amended Credit
Agreement (and any agreements relating thereto) and (b) in the case of Borrower,
the borrowing of the 2018 Incremental Term Loans contemplated hereunder and
under the Amended Credit Agreement.

(c) Closing Certificate. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party and the authorization of the transactions contemplated hereby,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel.

(d) Conditions to 2018 Incremental Term Loans. (i) No Event of Default shall
have occurred and be continuing on such Effective Date or shall result from the
2018 Incremental Term Loans, (ii) immediately after giving effect to the 2018
Incremental Term Loans, the Applicable Debt Cap Test is satisfied, (iii) the
representations and warranties contained in the Amended Credit Agreement shall
be true and correct on and as of the Effective Date as if made on and as of such
date (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, as of such specific date), (iv) the Borrower
shall be in pro forma compliance with the Financial Covenants on and as of the
Effective Date, and (v) the Administrative Agent shall have received a
certificate of a Financial Officer of the Borrower stating that conditions set
forth in clauses (i), (ii), (iii) and (iv) above have been satisfied.

(e) Opinions of Counsel. The Administrative Agent shall have received one or
more favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Jones Day and Polsinelli P.C., each as
counsel to the Loan Parties, covering such matters relating to the Loan Parties,
this Amendment, the other Loan Documents or the transactions contemplated hereby
as the Administrative Agent shall request.

 

2



--------------------------------------------------------------------------------

(f) Fees and Expenses. All fees and, to the extent invoiced, all reasonable
out-of-pocket expenses required to be paid by the Borrower on the Effective Date
as separately agreed by the Borrower (or Parent Guarantor) shall have been paid
to the Persons to whom such fees or expenses are owed.

(g) Patriot Act; KYC. The Administrative Agent shall have received at least five
days prior to the Effective Date (or such shorter period agreed to by the
Administrative Agent) all documentation and other information reasonably
determined by the Administrative Agent to be required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, so long as requested in
writing at least ten Business Days prior to the Effective Date by the
Administrative Agent.

(h) Borrowing Request. The Borrower shall have provided the Administrative Agent
a written Borrowing Request with respect to the 2018 Incremental Term Loans.

(i) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated the Effective Date and signed by the chief financial
officer (or other senior financial officer reasonably acceptable to the
Administrative Agent) of the Borrower, documenting the solvency of the Borrower
and its Subsidiaries, taken as a whole, immediately after giving effect to this
Amendment and the transactions contemplated hereby, consistent with the
representation in Section 3.16 of the Amended Credit Agreement, but modified to
apply to the Effective Date.

(j) Consent Fee. The Borrower shall have paid to the Administrative Agent, for
the account of each Lender that submits its consent hereto to the Administrative
Agent prior to 5:00 p.m. New York City Time on November 19, 2018, a consent fee
described on Schedule I hereto, based on the aggregate principal amount of Term
Loans and Revolving Credit Commitments held by such consenting Lender
immediately prior to the effectiveness of this Amendment.

(k) Notice of Designation. The Borrower shall deliver a Notice of Designation,
substantially in the form of Exhibit D to the Collateral Trust and Intercreditor
Agreement, dated as of February 3, 2017 (as amended from time to time, the
“CTA”), among Sprint Corporation, the Company, certain Subsidiaries parties
thereto, JPMorgan Chase Bank, N.A., as First Priority Agent, Deutsche Bank Trust
Company Americas, as Collateral Trustee, and the other parties thereto,
designating the 2018 Incremental Term Loans as First Priority Additional Debt
(as defined in the CTA).

SECTION 3. Representations and Warranties. On and as of the Effective Date,
after giving effect to this Amendment, each Loan Party hereby represents and
warrants to the Administrative Agent and each Lender that this Amendment has
been duly authorized by all necessary corporate or other organizational action.
This Amendment has been duly executed and delivered by each Loan Party party
hereto and constitutes a legal, valid and binding obligation of each Loan Party
party hereto, enforceable against such Person in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 4. No Novation; No Other Amendments; References to the Credit Agreement

This Amendment shall not constitute a novation of any Obligations. Other than as
specifically provided herein or in the Amended Credit Agreement, this Amendment
shall not operate as a waiver or amendment of any right, power or privilege of
the Lenders under (and as defined in) the Original Credit Agreement or any other
Loan Document (as such term is defined in the Original Credit Agreement) or of
any other term or condition of the Original Credit Agreement or any other Loan

 

3



--------------------------------------------------------------------------------

Document (as such term is defined in the Original Credit Agreement) nor shall
the entering into of this Amendment preclude the Lenders from refusing to enter
into any further waivers or amendments with respect to the Amended Credit
Agreement. All references to the Original Credit Agreement in any document,
instrument, agreement, or writing that is a Loan Document shall from and after
the Effective Date be deemed to refer to the Amended Credit Agreement, and, as
used in the Amended Credit Agreement, the terms “Agreement,” “herein,”
“hereafter,” “hereunder,” “hereto” and words of similar import shall mean, from
and after the Effective Date, the Amended Credit Agreement. This Amendment is a
Loan Document.

SECTION 5. Headings

The various headings of this Amendment are inserted for convenience only and
shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.

SECTION 6. Counterparts

This Amendment may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Amendment by email or facsimile
transmission or other electronic means (including electronic mail) shall be
effective as delivery of an original executed counterpart of this Amendment.

SECTION 7. Cross-References

References in this Amendment to any Section are, unless otherwise specified or
otherwise required by the context, to such Section of this Amendment.

SECTION 8. Governing Law

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Loan Party Acknowledgments

(a) Each Loan Party hereby (i) expressly acknowledges the terms of the Amended
Credit Agreement, (ii) ratifies and affirms its obligations under the Loan
Documents (including guarantees and security agreements) to which it is a party,
(iii) acknowledges, renews and extends its continued liability under all such
Loan Documents and agrees such Loan Documents remain in full force and effect,
(iv) agrees that each Security Document secures all Obligations of the Loan
Parties in accordance with the terms thereof and (v) further confirms that each
Loan Document to which it is a party is and shall continue to be in full force
and effect and the same are hereby ratified and confirmed in all respects.

(b) Each Loan Party hereby reaffirms, as of the Effective Date, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated thereby,
and (ii) its guarantee of payment of the Obligations pursuant to the Security
Agreement and its grant of Liens on the Collateral to secure the Obligations.

[SIGNATURE PAGES FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

SPRINT COMMUNICATIONS, INC., as Borrower By:  

/s/ Janet M. Duncan

  Name: Janet M. Duncan   Title: Vice President and Treasurer

SPRINT CORPORATION,

as Guarantor

By:  

/s/ Janet M. Duncan

  Name: Janet M. Duncan   Title: Vice President and Treasurer

EACH OF THE “SUBSIDIARIES” LISTED

      ON SCHEDULE II ATTACHED

      HERETO, as Subsidiary Guarantor

By:  

/s/ Janet M. Duncan

  Name: Janet M. Duncan   Title: Vice President and Treasurer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as Administrative Agent (including on

    behalf of the Required Lenders), as Issuing

    Bank, as a Lender and as a 2018 Incremental

    Lender

By:  

/s/ Bruce Borden

  Name: Bruce Borden   Title: Executive Director

[Signature Page to Amendment]



--------------------------------------------------------------------------------

SCHEDULE II

SUBSIDIARIES

Alda Wireless Holdings, LLC

American Telecasting Development, LLC

American Telecasting of Anchorage, LLC

American Telecasting of Columbus, LLC

American Telecasting of Denver, LLC

American Telecasting of Fort Myers, LLC

American Telecasting of Ft. Collins, LLC

American Telecasting of Green Bay, LLC

American Telecasting of Lansing, LLC

American Telecasting of Lincoln, LLC

American Telecasting of Little Rock, LLC

American Telecasting of Louisville, LLC

American Telecasting of Medford, LLC

American Telecasting of Michiana, LLC

American Telecasting of Monterey, LLC

American Telecasting of Redding, LLC

American Telecasting of Santa Barbara, LLC

American Telecasting of Seattle, LLC

American Telecasting of Sheridan, LLC

American Telecasting of Yuba City, LLC

APC Realty and Equipment Company, LLC

Assurance Wireless of South Carolina, LLC

ATI Sub, LLC

Boost Worldwide, LLC

Broadcast Cable, LLC

Caroline Ventures, Inc.

Clear Wireless LLC

Clearwire Communications LLC

Clearwire Corporation

Clearwire Hawaii Partners Spectrum, LLC

Clearwire IP Holdings LLC

Clearwire Legacy LLC

Clearwire Spectrum Holdings II LLC

Clearwire Spectrum Holdings III LLC

Clearwire Spectrum Holdings LLC

Clearwire XOHM LLC

Fixed Wireless Holdings, LLC

Fresno MMDS Associates, LLC

Independent Wireless One Leased Realty Corporation

Kennewick Licensing, LLC

MinorCo, LLC

Nextel Communications of the Mid-Atlantic, Inc.

Nextel of New York, Inc.

Nextel Retail Stores, LLC

Nextel South Corp.

Nextel Systems, LLC

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Nextel West Corp.

NPCR, Inc.

NSAC, LLC

PCTV Gold II, LLC

PCTV Sub, LLC

People’s Choice TV of Houston, LLC

People’s Choice TV of St. Louis, LLC

SIHI New Zealand Holdco, Inc.

SN Holdings (BR I) LLC

SN UHC 1, Inc.

SN UHC 3, Inc.

SN UHC 4, Inc.

SpeedChoice of Detroit, LLC

SpeedChoice of Phoenix, LLC

Sprint (Bay Area), LLC

Sprint Capital Corporation

Sprint Communications Company L.P.

Sprint Communications Company of New Hampshire, Inc.

Sprint Communications Company of Virginia, Inc.

Sprint Connect LLC

Sprint Corporation

Sprint Corporation (Inactive)

Sprint eBusiness, Inc.

Sprint Enterprise Mobility, LLC

Sprint Enterprise Network Services, Inc.

Sprint eWireless, Inc.

Sprint HoldCo, LLC

Sprint International Communications Corporation

Sprint International Holding, Inc.

Sprint International Incorporated

Sprint International Network Company LLC

Sprint PCS Assets, L.L.C.

Sprint Solutions, Inc.

Sprint Spectrum Holding Company, LLC

Sprint Spectrum L.P.

Sprint Spectrum Realty Company, LLC

Sprint/United Management Company

SprintCom, Inc.

SWV Six, Inc.

TDI Acquisition Sub, LLC

Transworld Telecom II, LLC

US Telecom, Inc.

USST of Texas, Inc.

Utelcom, Inc.

Virgin Mobile USA – Evolution, LLC

Virgin Mobile USA, Inc.

Virgin Mobile USA, L.P.

VMU GP, LLC

WBS of America, LLC

WBS of Sacramento, LLC

WBSY Licensing, LLC

WCOF, LLC

Wireless Broadband Services of America, L.L.C.

Wireline Leasing Co., Inc.

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Annex B to

Agreement

AMENDED CREDIT AGREEMENT



--------------------------------------------------------------------------------

Execution Version

MARKED VERSION REFLECTING CHANGES

PURSUANT TO THE INCREMENTAL FACILITY

AMENDMENT, DATED NOVEMBER 26, 2018

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

CREDIT AGREEMENT

dated as of

February 3, 2017

 

 

SPRINT COMMUNICATIONS, INC.,

as Borrower,

the GUARANTORS party hereto

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.

CITIGROUP GLOBAL MARKETS INC.

MIZUHO BANK, LTD.

GOLDMAN SACHS BANK USA,

as Joint Lead Arrangers and Joint Bookrunners1

CITIBANK, N.A.

MIZUHO BANK, LTD.

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents2

BANK OF AMERICA, N.A.

BARCLAYS BANK PLC

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

DEUTSCHE BANK SECURITIES INC.

 

1 

With respect to the 2018 Incremental Amendment, JPMorgan Chase Bank, N.A.
(“JPMorgan” ), Goldman Sachs Lending Partners (“Goldman”), Deutsche Bank
Securities Inc. (“DBSI”), Mizuho Bank, Ltd. (“Mizuho” ), Citigroup Global
Markets Inc. (“Citi” ), Barclays Bank PLC (“Barclays” ) and Crédit Agricole
Corporate and Investment Bank (“Cré dit Agricole”). Corporate and Investment
Bank were the Joint Lead Arrangers, and JPMorgan, Goldman, DBSI and Mizuho were
the Joint Bookrunners.

2 

With respect to the 2018 Incremental Amendment, Bank of America, N.A., Credit
Suisse AG, Caymans Island Branch, Royal Bank of Canada, Sumitomo Mitsui Banking
Corporation and Toronto-Dominion Bank, New York Branch, were the Co-Syndication
Agents.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

as Co-Documentation Agents3

 

 

3 

With respect to the 2018 Incremental Amendment, JPMorgan, Goldman Sachs Bank
USA, Deutsche Bank AG New York Branch, Mizuho, Citibank, N.A., Barclays and
Crédit Agricole, were the Co-Documentation Agents.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

   Defined Terms      1  

SECTION 1.02

   Classification of Loans and Borrowings      41  

SECTION 1.03

   Terms Generally      41  

SECTION 1.04

   Accounting Terms: GAAP      4041  

SECTION 1.05

   Appointment of the Borrower as Obligor Representative      4142  

ARTICLE II THE CREDITS

     4143  

SECTION 2.01

   Commitments      4143  

SECTION 2.02

   Loans and Borrowings      4243  

SECTION 2.03

   Requests for Borrowings      4244  

SECTION 2.04

   Letters of Credit      4344  

SECTION 2.05

   [Reserved]      4849  

SECTION 2.06

   Funding of Borrowings      4849  

SECTION 2.07

   Interest Elections for Borrowings      50  

SECTION 2.08

   Termination. Reduction and Incremental Facilities      5051  

SECTION 2.09

   Repayment of Loans: Evidence of Debt      5354  

SECTION 2.10

   Prepayment of Loans      5456  

SECTION 2.11

   Fees      5759  

SECTION 2.12

   Interest      5860  

SECTION 2.13

   Alternate Rate of Interest      5960  

SECTION 2.14

   Increased Costs      5961  

SECTION 2.15

   Break Funding Payments      6062  

SECTION 2.16

   Taxes      6163  

SECTION 2.17

   Payments Generally: Pro Rata Treatment: Sharing of Set-Offs      6365  

SECTION 2.18

   Mitigation Obligations: Replacement of Lenders      6668  

SECTION 2.19

   Defaulting Lenders      6769  

SECTION 2.20

   Replacement Financing      6870  

SECTION 2.21

   NewCo Financing      6871  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     6872  

SECTION 3.01

   Organization: Powers      6872  

 

i



--------------------------------------------------------------------------------

SECTION 3.02

   Authorization; Enforceability      6872  

SECTION 3.03

   Governmental Approvals; No Conflicts      6872  

SECTION 3.04

   Financial Condition; No Material Adverse Change      6873  

SECTION 3.05

   Properties      6873  

SECTION 3.06

   Litigation and Environmental Matters      6873  

SECTION 3.07

   Compliance with Laws and Agreements      6874  

SECTION 3.08

   Investment Company Status      6874  

SECTION 3.09

   Taxes      6874  

SECTION 3.10

   ERISA      6874  

SECTION 3.11

   Disclosure      6874  

SECTION 3.12

   Subsidiaries      6874  

SECTION 3.13

   Anti-Corruption Laws and Sanctions      6875  

SECTION 3.14

   Collateral Matters      6875  

SECTION 3.15

   Federal Reserve Regulations      6876  

SECTION 3.16

   Solvency      6876  

ARTICLE IV CONDITIONS

     6876  

SECTION 4.01

   Effective Date      6876  

SECTION 4.02

   Each Extension of Credit      6878  

ARTICLE V AFFIRMATIVE COVENANTS

     6878  

SECTION 5.01

   Financial Statements and Other Information      6878  

SECTION 5.02

   Notices of Material Events      6880  

SECTION 5.03

   Existence      6881  

SECTION 5.04

   Payment of Obligations      6881  

SECTION 5.05

   Maintenance of Properties; Insurance      6881  

SECTION 5.06

   Books and Records; Inspection Rights      6882  

SECTION 5.07

   Compliance with Laws      6882  

SECTION 5.08

   Use of Proceeds      6882  

SECTION 5.09

   Certain Obligations with respect to Subsidiaries      6882  

SECTION 5.10

   Designation of Unrestricted Subsidiaries      6884  

SECTION 5.11

   Information Relating to Collateral      6884  

SECTION 5.12

   Further Assurances      6885  

SECTION 5.13

   Maintenance of Ratings      6885  

SECTION 5.14

   Certain Post-Closing Collateral Obligations      6885  

ARTICLE VI NEGATIVE COVENANTS

     6885  

 

ii



--------------------------------------------------------------------------------

SECTION 6.01

   Indebtedness      6885  

SECTION 6.02

   Liens      6887  

SECTION 6.03

   Fundamental Changes      6889  

SECTION 6.04

   Transactions with Affiliates      6891  

SECTION 6.05

   Financial Covenants      6891  

SECTION 6.06

   Restricted Payments      6892  

SECTION 6.07

   Prepayments and Modifications of Indebtedness      6893  

SECTION 6.08

   Investments      6893  

SECTION 6.09

   Sale and Leaseback Transactions      6896  

ARTICLE VII EVENTS OF DEFAULT

     6897  

ARTICLE VIII THE ADMINISTRATIVE AGENT and the Collateral trustee

     68100  

ARTICLE IX MISCELLANEOUS

     68103  

SECTION 9.01

   Notices      68103  

SECTION 9.02

   Waivers: Amendments      68105  

SECTION 9.03

   Expenses: Indemnity: Damage Waiver      68107  

SECTION 9.04

   Successors and Assigns      68109  

SECTION 9.05

   Survival      68112  

SECTION 9.06

   Counterparts; Integration; Effectiveness      68112  

SECTION 9.07

   Severability      68113  

SECTION 9.08

   Right of Setoff      68113  

SECTION 9.09

   Governing Law: Jurisdiction; Consent to Service of Process      68113  

SECTION 9.10

   WAIVER OF JURY TRIAL      68114  

SECTION 9.11

   Headings      68114  

SECTION 9.12

   Confidentiality      68114  

SECTION 9.13

   USA PATRIOT Act      68115  

SECTION 9.14

   Guarantee      68115  

SECTION 9.15

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
68119  

SECTION 9.16

   Release of Liens and Guarantees      68120  

SECTION 9.17

   Non-Public Information      68121  

SECTION 9.18

   No Fiduciary Relationship      68122  

 

SCHEDULES:

  

Schedule 1.01

   — Existing Securitization Entities

 

iii



--------------------------------------------------------------------------------

Schedule 1.02    — Maturing Indebtedness Schedule 2.01    — Commitments
Schedule 3.06    — Disclosed Matters Schedule 3.12    — Subsidiaries
Schedule 5.14    — Post-Closing Obligations Schedule 6.01    — Existing
Indebtedness Schedule 6.02    — Existing Liens Schedule 6.08    — Existing
Investments EXHIBITS:    Exhibit A — Form of Assignment and Assumption Exhibit B
— Form of Joinder Agreement Exhibit C — Form of Subordination Agreement Exhibit
D — Form of Foreign Lender Exemption Statement Exhibit E — Form of Perfection
Certificate Exhibit F — Form of Supplemental Perfection Certificate Exhibit G —
Form of Reconciliation Information Exhibit H — Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of February 3, 2017 among SPRINT
COMMUNICATIONS, INC. (the “Borrower”), the Guarantors (as defined below) party
hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders extend credit, by means of loans and
letters of credit, to them in an aggregate amount up to but not exceeding
$6,000,000,000 (which amount may, subject to terms and conditions hereunder, be
modified pursuant to the terms hereof) to provide funds for general corporate
purposes of the Borrower and its Restricted Subsidiaries. The Lenders are
willing to extend such credit upon the terms and conditions of this Agreement
and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2018 Incremental Amendment” means the Incremental Facility Amendment, dated as
of the 2018 Incremental Amendment Effective Date, among the Loan Parties, the
Lenders party thereto and the Administrative Agent.

“2018 Incremental Amendment Effective Date” means November 26, 2018.

“2018 Incremental Lender” means a Lender with a 2018 Incremental Term Loan
Commitment.

“2018 Incremental Term Loan Commitment” means the commitment of a 2018
Incremental Lender that is a Lender on the 2018 Incremental Amendment Effective
Date to make a 2018 Incremental Term Loan to the Borrower pursuant to
Section 2.01(b)(ii). The aggregate amount of the 2018 Incremental Term Loan
Commitments as of the 2018 Incremental Amendment Effective Date is
$1,100,000,000.

“2018 Incremental Term Loans” means the Loans made pursuant to Section
2.01(b)(ii).

“9.25% Debentures” means the existing 9.25% Debentures of the Borrower due 2022
(as the same may be replaced, refinanced or otherwise modified pursuant to the
terms hereof).

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A to the Subordination Agreement.

“Acquired Entity” has the meaning assigned to such term in Section 5.09(b).

“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New
York).

“Additional Agreement” has the meaning assigned to such term in Section 9.16(c).

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%. Any change in the Adjusted Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means (a) with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (i) the LIBO Rate for such Interest Period
multiplied by (ii) the Statutory Reserve Rate or (b) with respect to any Base
Rate Borrowing for any day, an interest rate per annum equal to (i) the LIBO
Rate for a one month Interest Period commencing on such day (or if such day is
not a Business Day, the immediately preceding Business Day) multiplied by
(ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Anti-Corruption Laws” means all laws, rules and regulation of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Debt Cap Test” means the requirement that (a) 15% of Consolidated
Net Tangible Assets minus (b) the outstanding amount of Relevant Obligations, is
greater than zero. For the avoidance of doubt, the amount of clause (a) of this
definition shall in no event exceed an amount that would permit the incurrence
of Liens under this Agreement that would require any of the Parent Guarantor or
any of its Subsidiaries’ current or future outstanding Indebtedness for borrowed
money (other than the 9.25% Debentures) governed by documents that contain a
lien restriction based on 15% of consolidated net tangible assets to be secured
equally and ratably with the Obligations (the triggering of such equal and
ratable security requirement, an “Equal and Ratable Trigger”).

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 (or Section 9.03(c), to the extent relating to
Letters of Credit), the percentage of the total Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment and (b) with respect to
any Lender in respect of any indemnity claim under Section 9.03(c) arising out
of an action or omission of the Administrative Agent under this Agreement, the
percentage of the total Commitments of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitment of all Classes hereunder. If the
Commitments hereunder have terminated or expired, the Applicable Percentages
shall be determined based upon the percentage of the total Term Loans (if any)
and Revolving Credit Exposure represented by the aggregate amount of such
Lender’s Term Loans and Revolving Credit Exposure hereunder. For purposes of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Revolving Credit Commitment.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means:

(a) in the case of Original Initial Term Loans, for any day, an applicable rate
per annum equal to (i) in the case of Original Initial Term Loans that are
Eurodollar Loans, 2.50% and (ii) in the case of Original Initial Term Loans that
are Base Rate Loans, 1.50%; and

(b) in the case of 2018 Incremental Term Loans, for any day on and after the
2018 Incremental Amendment Effective Date, an applicable rate per annum equal to
(i) in the case of 2018 Incremental Term Loans that are Eurodollar Loans, 3.00%
and (ii) in the case of 2018 Incremental Term Loans that are Base Rate Loans,
2.00%; and

(bc) in the case of Revolving Credit Loans, for any day, the applicable rate per
annum set forth below under the caption “Base Rate Loans” or “Eurodollar Loans”,
as applicable, based upon the applicable Total Indebtedness Ratio set forth
below opposite the respective Type of Revolving Credit Loan and, in the case of
the commitment fees payable hereunder, the applicable rate per annum set forth
below under the caption “Commitment Fee”:

 

Level

   Total Indebtedness Ratio    Base Rate
Loans     Eurodollar
Loans     Commitment
Fee  

Level I

   < 2.50:1.00      0.75 %      1.75 %      0.25 % 

Level II

   > 2.50:1.00 but < 3.00:1.00      1.00 %      2.00 %      0.30 % 

Level III

   > 3.00:1.00 but < 3.50:1.00      1.25 %      2.25 %      0.35 % 

Level IV

   > 3.50:1.00 but < 4.75:1.00      1.50 %      2.50 %      0.40 % 

Level V

   > 4.75:1.00      1.75 %      2.75 %      0.45 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Total Indebtedness Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements (commencing with the financial statements for
the first full fiscal quarter ending after the Effective Date) indicating such
change and ending on the date immediately preceding the effective date of the
next such change. From the Effective Date until the date of delivery of the
applicable financial statements in the immediately preceding sentence the
pricing shall be deemed to be Level IV. Notwithstanding the foregoing, upon
notice by the Administrative Agent to the Borrower or upon the direction of the
Required Lenders with respect to the Class of Revolving Credit Loans, the
Applicable Rate shall be based on the rates per annum set forth in Level V if
the Borrower fails to deliver the consolidated financial statements required to
be delivered pursuant to Section 5.01(a) or 5.01(b) or any certificate required
to be delivered pursuant to Section 5.01(c), in each case within the time
periods specified herein for such delivery, during the period commencing on and
including the day of the occurrence of a Default resulting from such failure and
until the delivery thereof.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Arrangers” means JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc.,
Mizuho Bank, Ltd. and Goldman Sachs Bank USA.

“Asset Sale” means any Disposition of any property or assets by the Borrower or
any of its Restricted Subsidiaries to any other Person after the Effective Date;
provided that “Asset Sale” shall not include (i) any Disposition by the Borrower
or a Subsidiary to the Borrower or a Restricted Subsidiary, (ii) any Disposition
(or series of related Dispositions) of assets having an individual fair market
value of less than $20,000,000, (iii) (a) Dispositions in connection with
Permitted Securitizations,

 

3



--------------------------------------------------------------------------------

(b) Dispositions of assets (other than Spectrum) in connection with replacements
of (including equipment and device upgrades and repair) assets (other than
Spectrum) sold or leased in connection with any Sale and Leaseback Transaction
for the MLS Financing, the RAN Financing or similar financings and (c) Permitted
JV Transfers, (iv) Dispositions in the ordinary course of business (including of
used, obsolete, worn-out or surplus assets or inventory in the ordinary course
of business), (v) Dispositions of cash and cash equivalents, (vi) the sale or
discounting of overdue Accounts (or similar payment obligations) in the ordinary
course of business, (vii) licenses or sublicenses of Intellectual Property in
the ordinary course of business or to settle pending or threatened litigation so
long as such licenses or sublicenses of Intellectual Property could not
reasonably be expected to result in a Material Adverse Effect, (viii) leases and
sub-leases of real property so long as such leases or sub-leases of real
property could not reasonably be expected to result in a Material Adverse
Effect, (ix) Dispositions of any or all of the approximately 480,000 shares of
Qualcomm Inc. owned by the Borrower (or its applicable Subsidiary) as of the
Effective Date and (x) like-kind exchanges of Spectrum for other Spectrum and,
if applicable, a de minimis amount of cash and Permitted Investments, which such
exchanges shall be for fair value (as reasonably determined by the Borrower), in
the ordinary course of business and consistent with such swaps conducted by the
Borrower and its Subsidiaries prior to the Effective Date (it being understood
that the Spectrum swapped shall be substantially similar and such swap shall not
be for a materially different aggregate amount of MHz POPs (except as would
increase the MHz POPs held by the Borrower and Subsidiary Guarantors) (exchanges
described in this clause (ix), “Permitted Spectrum Swaps”).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Lender or Parent of a Lender, such
Lender or Parent (as the case may be) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Bankruptcy Event shall not result solely by virtue of the ownership, or the
acquisition of any ownership interest in such Lender or Parent of such Lender by
a Governmental Authority or instrumentality thereof, provided, further, that
such ownership or interest by a Governmental Authority does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Government Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or Parent.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

 

4



--------------------------------------------------------------------------------

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act. The terms “Beneficially Owns” shall have a
corresponding meaning.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all Base Rate Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class and
Type that have the same Interest Period.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“BTA” means a Basic Trading Area as defined by the FCC to determine service
areas for Spectrum licenses.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Borrowing, or to a notice by the
Borrower with respect to any such borrowing, payment, prepayment, continuation,
conversion, or Interest Period, that is also a day on which dealings in Dollar
deposits are carried out in the London interbank market and (c) if such day
relates to the date a borrowing is required to be funded by Lenders hereunder,
that is also not a day on which commercial banks in Toyko, Japan are authorized
or required by law to remain closed.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) such portion of principal payments on Capital Lease
Obligations made by the Borrower and its Restricted Subsidiaries during such
period as is attributable to additions to property, plant and equipment that
have not otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Management Agreement” means an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

“Cash Management Services” means (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Restricted Subsidiary and (b) commercial credit card and
purchasing card services provided to the Borrower or any Restricted Subsidiary.

 

5



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following: (a) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the Borrower and its Restricted Subsidiaries’ properties
or assets, taken as a whole, to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) other than one or more Permitted Holders;
(b) the adoption of a plan relating to the Borrower’s liquidation or
dissolution; or (c) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) other than one or more Permitted Holders
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
voting power of the Borrower’s Voting Securities; provided that a transaction in
which the Borrower becomes a Subsidiary of another person shall not constitute a
Change of Control if (a) the Borrower’s stockholders immediately prior to such
transaction Beneficially Own, directly or indirectly through one or more
intermediaries, 50% or more of the voting power of the outstanding Voting
Securities of such other Person of whom the Borrower is a Subsidiary immediately
following such transaction and (b) immediately following such transaction no
person (as defined above) other than such other person, Beneficially Owns,
directly or indirectly, more than 50% of the voting power of the Borrower’s
Voting Securities.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that (i) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“CFC” means (a) a “controlled foreign corporation” within the meaning of section
957 of the Code, and (b) each Subsidiary of any such controlled foreign
corporation.

“CFC Holding Company” means a Domestic Subsidiary that owns no material assets
other than equity interests in, debt of, or other instrument treated as equity
of, one or more CFCs.

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that a
Lender holding such Commitment is obligated to make, are Revolving Credit Loans
or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations but shall not include any assets
subject to or the target of Sanctions.

“Collateral Trust Agreement” means the Collateral Trust and Intercreditor
Agreement, dated as of February 3, 2017, among the Parent Guarantor, the
Borrower, the grantors party thereto, JPMorgan Chase Bank, N.A., as First
Priority Agent, each other representative of the various secured parties
described therein and the Collateral Trustee.

 

6



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, subject to the terms of the
Collateral Trust Agreement, at any time, the requirement that:

(a) the Administrative Agent shall have received from the Borrower and each
other Loan Party either (i) a counterpart of the Security Agreement duly
executed and delivered on behalf of such Person or (ii) in the case of any
Person that becomes a Loan Party after the Effective Date, a supplement to the
Security Agreement, substantially in the form specified therein, duly executed
and delivered on behalf of such Person, together with documents of the type
referred to in paragraph (c) of Section 4.01 and, to the extent reasonably
requested by the Administrative Agent, opinions of the type referred to in
paragraph (b) of Section 4.01, with respect to such Loan Party;

(b) (i) all outstanding Equity Interests (other than those constituting Excluded
Assets), of each Subsidiary Guarantor and each other Person directly owned by
any Loan Party, shall have been pledged pursuant to the Security Agreement and
(ii) the Collateral Trustee shall, to the extent required by the Security
Agreement, have received certificates or other instruments representing all such
Equity Interests, together with undated stock powers or other instruments of
transfer with respect thereto endorsed in blank;

(c) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to evidence the Liens intended to be created
by the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents and the other provisions
of the term “Collateral and Guarantee Requirement”, shall have been filed,
registered or recorded or delivered to the Administrative Agent or Collateral
Trustee for filing, registration or recording; and

(d) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted under Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) if the
Borrower is in receipt of a Standard Flood Hazard Determination that shows that
a Mortgaged Property is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards, the Borrower shall (prior to
the delivery of a counterpart to the Mortgage for such Mortgaged Property)
deliver to the Administrative Agent evidence of such flood insurance as may be
required under applicable law or regulations, including Regulation H of the
Board of Governors and Flood Insurance Laws, and in any event in form and
substance reasonably satisfactory to the Administrative Agent and (iv) such
surveys, abstracts and legal opinions, in each case, as the Administrative Agent
may reasonably request with respect to any such Mortgage or Mortgaged Property.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the Loan Parties shall
have the time periods specified in (x) Section 5.14 to satisfy the Collateral
and Guarantee Requirement with respect to the items specified in Schedule 5.14
and (y) Section 5.09 to satisfy the Collateral and Guarantee Requirement with
respect to Subsidiaries (other than Designated Subsidiaries) newly acquired or
formed (or which first cease to be Designated Subsidiaries) after the Effective
Date and with respect to assets acquired after the Effective Date that do not
automatically constitute Collateral under the Security Agreement, (b) the
foregoing

 

7



--------------------------------------------------------------------------------

provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of guarantees by any Subsidiary, as to which the
Administrative Agent and the Borrower reasonably agree that the cost of creating
or perfecting such pledges or security interests in such assets, or obtaining
such title insurance, legal opinions or other deliverables in respect of such
assets, or providing such Guarantees (taking into account any adverse tax
consequences to the Borrower and the Restricted Subsidiaries (including the
imposition of withholding or other material taxes)), shall be excessive in view
of the benefits to be obtained by the Lenders therefrom, (c) Liens required to
be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents and, to the extent appropriate in the applicable
jurisdiction, as reasonably agreed between the Administrative Agent and the
Borrower and (d) in no event shall the Collateral include any Excluded Assets.
The Administrative Agent may, without the consent of any Lender, grant
extensions of time for the creation and perfection of security interests in or
the obtaining of title insurance, legal opinions or other deliverables (other
than with respect to clause (e)(iii) above) with respect to particular assets or
the provision of any guarantee by any Subsidiary (including extensions beyond
the Effective Date or in connection with assets acquired, or Subsidiaries formed
or acquired, after the Effective Date) where it and the Borrower reasonably
agree that such action cannot be accomplished without undue effort or expense by
the time or times at which it would otherwise be required to be accomplished by
this Agreement or the Security Documents. In addition, in no event shall
(a) control agreements or control or similar arrangements be required with
respect to deposit accounts, securities accounts or commodities accounts or
other Collateral that requires perfection through “control” (as defined in the
UCC) (other than Equity Interests), (b) security documents governed by the laws
of a jurisdiction other than the United States or any State thereof or the
District of Columbia be required or (c) any landlord, bailee or warehouseman
waivers, consents or other such letters be required.

“Collateral Trustee” means Deutsche Bank Trust Company Americas, in its capacity
as Collateral Trustee under the Collateral Trust Agreement (or any successor
collateral trustee thereunder).

“Commitments” means the Revolving Credit Commitments, the Initial Term
Commitments and, as applicable any commitments in respect of Incremental
Facilities.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communication” has the meaning assigned to such term in Section 9.01(d).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Consolidated Net Tangible Assets” means the Borrower’s consolidated total
assets as reflected in its most recent balance sheet preceding the date of
determination prepared in accordance with generally accepted accounting
principles consistently applied, less (i) current liabilities, excluding current
maturities of long-term debt and Indenture Capital Lease Obligations, and
(ii) goodwill, tradenames, trademarks, patents, unamortized debt discount and
expense and other similar intangible assets, excluding any investments in
permits or licenses issued, granted or approved by the Federal Communications
Commission.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

 

8



--------------------------------------------------------------------------------

“Current Net Cash Proceeds” has the meaning assigned to such term in sub-clause
(y) of Section 2.10(b)(ii).

“Date of Full Satisfaction” means, as of any date, that on or before such date:
(i) the principal of and interest accrued to such date on each Loan (other than
the contingent LC Exposure) shall have been paid in full in cash, (ii) all fees,
expenses and other amounts then due and payable which constitute Obligations
(other than Secured Cash Management Obligations, Secured Hedging Obligations,
the contingent LC Exposure and other contingent amounts for which no claim or
demand has been made) shall have been paid in full in cash, (iii) the
Commitments shall have expired or been terminated, and (iv) the contingent LC
Exposure shall have been secured by: (A) the grant of a first priority,
perfected Lien on cash or cash equivalents in an amount at least equal to the
amount required pursuant to Section 2.04(i) or other collateral which is
reasonably acceptable to the applicable Issuing Bank or (B) the issuance of a
“back–to–back” letter of credit in form and substance reasonably acceptable to
the applicable Issuing Bank with an original face amount at least equal to the
amount that would be required pursuant to clause (A) above.

“DB Letter of Credit” has the meaning set forth in the definition of Issuing
Banks.

“Declining Lender” has the meaning assigned to such term in Section 2.18(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and with supporting facts) has not been satisfied, or, in the case of
clause (iii), such amount is the subject of a good faith dispute; (b) notified
the Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding a loan under this Agreement cannot be met) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender in the jurisdiction of such Lender’s lending office that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification, (d) become the subject of a
Bankruptcy Event or (e) become subject to or has had a direct or indirect parent
company become subject to, a Bail-In Action.

“Designated Subsidiary” means any Subsidiary (i) that is not a wholly owned
Subsidiary, (ii) that is a Foreign Subsidiary, (iii) that is a CFC, (iv) that is
a CFC Holding Company, (v) for which guarantees are contractually prohibited (or
prohibited pursuant to the terms of such Subsidiary’s organizational documents)
as of the Effective Date or, after the Effective Date, as of the date of the
acquisition or formation of such Subsidiary, so long as such prohibition is not
(except with respect to special purpose vehicles) created in contemplation of
this limitation (and only for so long as such prohibition exists), (vi) that is
a Receivables Entity, (vii) that is an Unrestricted Subsidiary or (viii) that is
a NewCo; provided that any Subsidiary shall cease to be a Designated Subsidiary
at such time as none of clauses (i) through (viii) above apply to it.

 

9



--------------------------------------------------------------------------------

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any property or assets, any sale, lease,
Sale and Leaseback Transaction, assignment, conveyance, transfer or disposition
thereof. The terms “Dispose”, “Disposed” and “Disposal” shall have correlative
meanings.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary other than a
Foreign Subsidiary.

“EBITDA” means, for any period, net income (or net loss) of the Measurement
Entities (before discontinued operations for such period and exclusive of,
without duplication, (x) the income or loss resulting from extraordinary or
non-recurring items, (y) the income or loss of any Person accounted for on the
equity method and (z) non-cash, one-time charges) plus, without duplication and
to the extent already deducted (and not added back) in determining net income
(or net loss), the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense and (e) cash severance
charges, in each case, determined on a consolidated basis in accordance with
GAAP for such period.

Notwithstanding the foregoing, amounts paid in respect of lease or similar
payments by the Borrower and its Restricted Subsidiaries to Measurement Entities
(other than the Borrower and its Restricted Subsidiaries) and that are in excess
of amounts utilized in the applicable period to make payments on Indebtedness
of, and required securitization expenses and entity maintenance for, such
Measurement Entities (other than the Borrower and its Restricted Subsidiaries)
shall not be consolidated and shall reduce EBITDA, unless returned to the
Borrower and its Restricted Subsidiaries in the form of cash distributions on
common equity in such period (or such other form in such period, provided such
other form does not create a payment obligation of the Borrower and its
Restricted Subsidiaries).

“ECF Percentage” means 0%; provided, that, with respect to each fiscal year of
the Borrower ending on or after March 31, 2018, the ECF Percentage shall be
increased to (a) 25% if the Total Secured Indebtedness Ratio as of the last day
of such fiscal year is less than 2.00 to 1.00 but greater than or equal to 1.00
to 1.00 and (b) 50% if the Total Secured Indebtedness Ratio as of the last day
of such fiscal year is greater than or equal to 2.00 to 1.00.

“EDC Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 21, 2010 between the Borrower, as borrower, and Export Development
Canada, as lender, as amended to the date hereof, as the same may be further
amended, supplemented or modified hereafter, or replaced or refinanced.

“EDC Indebtedness” means the Indebtedness of the Borrower under the EDC Credit
Agreement.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equal and Ratable Trigger” has the meaning assigned to such term in the
definition of “Applicable Debt Cap Test”.

“Equity Interests” means shares of capital stock (whether common or preferred),
partnership interests, membership interests in a limited liability company
(whether common or preferred), beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class of, or partnership or other ownership interests of
any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control with the Borrower within the meaning of Section 4001(a)(14) of
ERISA or any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(m) of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA, (f) a
determination that any Plan is, or is expected to be, in “at risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) has been
made, (g) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, or (h) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Section 4245 of ERISA, or in endangered or critical status
(within the meaning of Section 432 of the Code or Section 305 or Title IV of
ERISA) or in “critical and declining” status (within the meaning of Section 305
of ERISA) or terminated (within the meaning of Section 4041A of ERISA), (i) the
occurrence of an act or omission which could give rise to the imposition on the
Borrower of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Plan, or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of ERISA with
respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to in the case of a Loan or a Borrowing, the
Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year, an amount equal to:

(a) the sum, without duplication, of:

(i) net income (or net loss) of the Borrower and its Restricted Subsidiaries on
a consolidated basis for such fiscal year, adjusted to exclude any gains or
losses attributable to Asset Sales or Recovery Events;

(ii) depreciation, depletion, amortization and other non-cash charges, expenses
or losses, including the non-cash portion of interest expense, deducted in
determining such consolidated net income or loss for such fiscal year;

(iii) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of the reclassification of items from short-term
to long-term or vice-versa); and

(iv) income tax expense, including penalties and interest, to the extent
deducted in determining such consolidated net income (or net loss) of the
Borrower and its Restricted Subsidiaries on a consolidated basis for such
period;

 

12



--------------------------------------------------------------------------------

minus

(b) the sum, without duplication, of:

(i) the amount of all non-cash gains included in arriving at such consolidated
net income for such fiscal year;

(ii) the amount, if any, by which Net Working Capital increased during such
fiscal year (except as a result of the reclassification of items from long-term
to short-term or vice-versa);

(iii) the sum of, in each case except to the extent financed from the proceeds
of Excluded Sources, (v) the aggregate amount of long-term liabilities (other
than Indebtedness) paid in cash by the Borrower and its consolidated Restricted
Subsidiaries during such fiscal year, (w) the aggregate amount (without
duplication) of Restricted Payments permitted by Section 6.06 (other than those
made pursuant to the proviso at the end of such Section) and made by the
Borrower and its Restricted Subsidiaries to Persons other than the Borrower and
its Restricted Subsidiaries in cash for such fiscal year (provided any such
amounts deducted in a prior fiscal year and returned to the Borrower and its
Restricted Subsidiaries shall increase Excess Cash Flow in the year in which
such amounts are returned), (x) the aggregate amount of cash consideration paid
during such fiscal year by the Borrower and its consolidated Restricted
Subsidiaries to make Permitted Acquisitions permitted hereunder and (y) payments
in cash made by the Borrower and its consolidated Restricted Subsidiaries with
respect to any noncash charges added back pursuant to clause (a)(ii) above in
computing Excess Cash Flow for any prior fiscal year (or that will be added back
with respect to an associated noncash charge pursuant to clause (a)(ii) in a
future fiscal year, resulting in an increase in Excess Cash Flow from such
noncash charge in such future year);

(iv) the aggregate amount of Capital Expenditures by the Borrower and its
consolidated Restricted Subsidiaries made in cash for such fiscal year;

(v) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
in cash by the Borrower and its consolidated Restricted Subsidiaries during such
fiscal year (together with any related premium, make-whole or penalty payments
paid in cash), excluding (w) revolving extensions of credit (except to the
extent that any repayment or prepayment of such Indebtedness is accompanied by a
permanent reduction in related commitments and excluding in any event
prepayments of Revolving Credit Loans), (x) optional prepayments of Term Loans
pursuant to Section 2.10(a) and any optional prepayments of other first lien
pari passu Indebtedness as set forth in Section 2.10(b)(ii)(z)(ii)(y),
(y) repayments or prepayments of Long Term Indebtedness to the extent financed
from Excluded Sources) and (z) repayments and prepayments of Long-Term
Indebtedness of the type described in Section 6.01(f); and

(vi) (x) income taxes, including penalties and interest, and (y) payments and
other contributions to employee pension benefit, retirement or similar plans, in
each case paid in cash during such period.

“Excess Cash Flow Application Date” has the meaning assigned to such term in
Section 2.10(b)(ii).

 

13



--------------------------------------------------------------------------------

“Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Excess Funding Guarantor” has the meaning assigned to such term in
Section 9.14(f).

“Excess Guarantor Payments” has the meaning assigned to such term in
Section 9.14(f).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) the Borrower’s headquarters facility in Overland
Park, Kansas and Reston, Virginia (the “HQ Properties”) (any of the Borrower or
any Restricted Subsidiary that owns any such HQ Property, an “HQ Owner”), and
any other real property (together with any improvements thereon) with an
individual fair market value less than $10,000,000 or owned by the Borrower or
any Restricted Subsidiary on the Effective Date, (ii) motor vehicles and other
assets subject to certificates of title statutes, (iii) leasehold interests,
letters of credit and letters of credit rights not constituting supporting
obligations, in each case other than to the extent such interests, rights or
obligations can be perfected by the filing of a UCC financing statements and
commercial tort claims (other than those (1) where no additional action is
required by any Loan Party to grant or perfect a security interest in such
commercial tort claim or (2) those in excess of $5,000,000 individually or
$20,000,000 in the aggregate for all such excluded tort claims), (iv) those
pledges and assets over which the granting or perfecting of security interests
in such assets would be prohibited by a contract existing on the Effective Date
or on the date any Subsidiary is acquired or organized (provided such
restriction is not created in contemplation thereof and only relates to the
assets so acquired), applicable law (or if applicable law creates a risk of
material adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent) or regulation, (v) Equity Interests
in any Person other than the Borrower and wholly-owned Restricted Subsidiaries
(1) for so long as the pledge thereof is prohibited by the organizational
documents of such Person, a joint venture or similar contractual agreement with
a third party (and such prohibition, agreement or contract is not (except with
respect to any special purpose vehicle) created or entered into in contemplation
hereof) or (2) to the extent the fair market value of such Equity Interest is
less than $5,000,000 individually or $20,000,000 in the aggregate for all such
excluded Equity Interests, (vi) Equity Interests in any Unrestricted Subsidiary
or any Receivables Entity for so long as the pledge thereof is prohibited by the
organization documents of such Person (and such prohibition is not (except with
respect to any special purpose vehicle) created in contemplation hereof),
(vii) any lease, license or other agreement or any property subject to a
purchase money security interest or similar agreements and to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money agreement or create a right of
termination in favor of any other party thereto (other than the Parent Guarantor
or any of its Subsidiaries) after giving effect to the applicable
anti-assignment provisions of the UCC or other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC
notwithstanding such prohibition but subject to applicable Federal laws,
(viii) any “intent-to-use” trademark applications, (ix) those assets that the
cost or burden of obtaining or perfecting a security interest therein are
excessive in relation to the value of the security to be afforded thereby as
reasonably determined by the Borrower and the Administrative Agent, (x) assets
consisting of accounts receivable and the proceeds thereof to the extent
contributed to any joint venture in connection with any Permitted JV Transfer,
(xi) margin stock, (xii) the approximately 480,000 shares of Qualcomm Inc. owned
by the Borrower (or its applicable Subsidiary) as of the Effective Date and
(xiii) any Equity Interests that consist of voting stock of a Subsidiary that is
a CFC or a CFC Holding Company in excess of 65% of the outstanding voting stock
(or 65% of the outstanding Equity Interests in the case of an entity that is not
a corporation for U.S. tax purposes) of such Subsidiary.

 

14



--------------------------------------------------------------------------------

“Excluded Letters of Credit” has the meaning assigned to such term in the
definition of “Total Indebtedness”.

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness, (b) the proceeds of any Asset Sale made in reliance on
Section 6.03(b) and (c) proceeds of any issuance or sale of Equity Interests of
the Borrower or any capital contributions to the Borrower.

“Excluded Subsidiary” means any Subsidiary of the Borrower (other than an
Obligor), as to which no holder or holders of any Indebtedness of any of the
Obligors (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness of such Obligor, or to cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity, by
reason of the occurrence of a default with respect to any Indebtedness of such
Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof). If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Obligor hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by any jurisdiction described in clause (a), (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender’s assignor (if any) was entitled, at the time of such
assignment or designation, to receive additional amounts from any Obligor with
respect to such withholding tax pursuant to Section 2.16(a), (d) any withholding
tax that is attributable to a recipient’s failure to comply with Section 2.16(f)
and (e) any taxes imposed pursuant to FATCA.

“Exclusion Rules” has the meaning set forth in the definition of “Total
Indebtedness Ratio”.

“Existing Accounts Receivable Facilities” means the two facilities securitizing
accounts receivables from post-paid service charge contracts and installment
sales contracts in effect on the Effective Date, as such facilities may be
amended, restated, amended and restated, supplemented, extended or modified from
time to time in a manner not materially adverse to the Lenders.

“Existing Credit Agreement” means the Credit Agreement, dated as of February 28,
2013, as amended, among the Borrower, the lenders named therein, and JPMorgan
Chase Bank, N.A., as administrative agent.

 

15



--------------------------------------------------------------------------------

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code
and any official interpretation of any such intergovernmental agreement.

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that, if the federal funds
effective rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Covenants” means the covenants set forth in Section 6.05.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.

“Fitch” means Fitch, Inc. and any successor to its rating agency business.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 in effect on the Effective Date or thereafter or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as on the Effective Date
or thereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as of the Effective Date or thereafter in
effect or any successor statute thereto, (iv) the Flood Insurance Reform Act of
2004 as of the Effective Date or thereafter in effect or any successor statute
thereto, and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (and shall
include supranational bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or Secondary Obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or

 

16



--------------------------------------------------------------------------------

advance or supply funds for the purchase or payment of) such Indebtedness or
Secondary Obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services primarily for the purpose of assuring the owner
of such Indebtedness or Secondary Obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or Secondary Obligation or (d) as an account
party in respect of any letter of credit or letter of guaranty issued to support
such Indebtedness or Secondary Obligation; provided, that the term Guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business. The term “Guaranteed” shall have a correlative meaning.

“Guarantors” means each Subsidiary Guarantor, the Parent Guarantor and, with
respect to Obligations other than direct obligations of the Borrower, the
Borrower.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt securities or instruments, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

“HQ Owner” has the meaning set forth in the definition of “Excluded Assets”.

“HQ Properties” has the meaning set forth in the definition of “Excluded
Assets”.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate”.

“Incremental Agreement” means an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which an Assuming
Lender or Increasing Lender undertakes, effective as of the applicable
Incremental Date, a Revolving Credit Commitment (or an increase to an existing
Revolving Credit Commitment, in the case of an Increasing Lender) or an
Incremental Term Facility, as applicable, duly executed by such Assuming Lender
or Increasing Lender, as applicable, the Borrower and the Administrative Agent;
provided that each Incremental Agreement shall set forth the amount, terms and
provisions of each applicable Incremental Facility (including, with respect to
an Incremental Term Facility, subject to the MFN Condition, the Applicable Rate
relating thereto as may be agreed between the Borrower and such Assuming Lender
or Increasing Lender), which terms and provisions shall be, in the case of an
Incremental Revolving Facility, identical to those set forth herein applicable
to Revolving Credit Loans and Revolving Credit Commitments.

“Incremental Date” has the meaning assigned to such term in Section 2.08(d)(i)
of this Agreement.

“Incremental Facilities” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

 

17



--------------------------------------------------------------------------------

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrower and its Restricted Subsidiaries
pursuant to a Tower Transaction, whether in the form of sale proceeds, capital
lease payments, maintenance charges, prepaid rent or otherwise (and however
characterized on the consolidated balance sheet of the Borrower) shall not
constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnified Taxes” means all Taxes, other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.

“Indenture Capital Lease Obligations” means indebtedness represented by
obligations under a lease that is required to be capitalized for financial
reporting purposes in accordance with generally accepted accounting principles.
The amount of indebtedness will be the capitalized amount of the obligations
determined in accordance with generally accepted accounting principles
consistently applied.

“Initial Term Commitments” means, with respect to each Lender, as applicable,
(a) on the Effective Date, the commitment of such Lender that was a Lender on
the Effective Date to make Initial Term Loans on the Effective Date (the
“Initial Term Effective Date Commitment”) and (b) on the 2018 Incremental
Amendment Effective Date, the 2018 Incremental Term Loan Commitment, in each
case, as such commitment was or may be reduced or increased from time to time
pursuant to the terms hereof. The amount of each Lender’s Initial Term Effective
Date Commitment as of the Effective Date is set forth on Schedule 2.01, or and
the amount of each Lender’s 2018 Incremental Term Loan Commitment is set forth
on Annex A to the 2018 Incremental Amendment, or, in each case, in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Initial Term

 

18



--------------------------------------------------------------------------------

Commitment, as applicable. The aggregate amount of the Initial Term
CommitmentsEffective Date Commitment as of the Effective Date iswas
$4,000,000,000, and the aggregate amount of the 2018 Incremental Term Loan
Commitment as of the 2018 Incremental Amendment Effective Date is
$1,100,000,000.

“Initial Term Effective Date Commitment” has the meaning assigned to such term
in the definition of “Initial Term Commitments”.

“Initial Term Lender” means a Lender holding Initial Term Commitments or Initial
Term Loans.

“Initial Term Loan” means (a) prior to the 2018 Incremental Amendment Effective
Date, any term loan made pursuant to Section 2.01(b)(i) utilizing the Initial
Term Commitments. on the Effective Date and (b) from and including the 2018
Incremental Amendment Effective Date, the Loans made by the Lenders on the
Effective Date pursuant to Section 2.01(b)(i) and the 2018 Incremental Term
Loans made by the 2018 Incremental Lenders on the 2018 Incremental Amendment
Effective Date pursuant to Section 2.01(b)(ii).

“Initial Term Loan Maturity Date” means February 3, 2024 (or, if such date is
not a Business Day, the next preceding Business Day).

“Intellectual Property” has the meaning assigned to such term in
Section 3.05(b).

“Intercompany Indebtedness” means Indebtedness of a Loan Party or Restricted
Subsidiary owing to any Loan Party or Restricted Subsidiary.

“Intercreditor Agreement” means (a) in respect of Indebtedness intended to be
secured by some or all of the Collateral on a pari passu basis with the
Obligations, an intercreditor agreement reasonably acceptable to the
Administrative Agent the terms of which are consistent with market terms
governing security arrangements for the sharing of Liens on a pari passu basis
at the time such intercreditor agreement is proposed to be established in light
of the type of Indebtedness to be secured by such Liens, as reasonably
determined by the Administrative Agent and the Borrower (and for the avoidance
of doubt, including the Collateral Trust Agreement), and (b) in respect of
Indebtedness intended to be secured by some or all of the Collateral on a junior
priority basis with the Obligations, an intercreditor agreement reasonably
acceptable to the Administrative Agent the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Borrower.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date and (b) with respect to any Eurodollar Loan, the last Business
Day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each Business Day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period.

 

19



--------------------------------------------------------------------------------

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender of the relevant Class, twelve months or a
period shorter than one month) thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurodollar Borrowing that commences
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
Notwithstanding the foregoing:

(x) if any Interest Period for any Revolving Credit Borrowing would otherwise
end after the Revolving Credit Termination Date, such Interest Period shall end
on the Revolving Credit Termination Date, and

(y) notwithstanding the foregoing clause (x), except with the consent of each
Lender of the applicable Class, no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
Eurodollar Loan for such period.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available in the relevant currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate for the
shortest period (for which that Screen Rate is available in the relevant
currency) that exceeds the Impacted Interest Period, in each case, at such time.

“Issuing Banks” mean (a) JPMorgan Chase Bank, N.A., (b) the other Issuing Banks
identified in the schedule set forth in Section 2.04(b) in their capacity as
issuers of Letters of Credit hereunder, (c) Deutsche Bank AG New York Branch
solely with respect to that certain $3,000,000 letter of credit issued by
Deutsche Bank AG New York Branch and outstanding as of the Effective Date and
identified to the Administrative Agent prior to the Effective Date (it being
agreed such letter of credit shall only be renewed or extended if agreed by
Deutsche Bank AG New York Branch in its sole discretion (the “DB Letter of
Credit”), and (d) each other Lender that has been designated by the Borrower as
an “Issuing Bank” hereunder pursuant to a written instrument in form and
substance reasonably satisfactory to the Administrative Agent, and that has
executed and delivered such written instrument and agreed to such designation
and been approved as an “Issuing Bank” by the Administrative Agent in its
reasonable discretion, each in its capacity as an issuer of Letters of Credit
hereunder.

“Investment” means, with respect to a specified Person, (a) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) (or such other
method as the Administrative Agent may determine in its reasonable discretion)
to, Guarantees of any Indebtedness or Secondary Obligations of, or any other
investment described in clauses (i) through (v) below, in any other Person that
are held or made by the specified Person and (b) the purchase or acquisition (in
one transaction or a series of related transactions) of all or substantially all
the property and assets or business of another Person or assets constituting a
business unit, line of business, division or product line of such other Person.
The amount, as of any date of determination, of (i) any Investment in the form
of a loan or an advance shall be the

 

20



--------------------------------------------------------------------------------

principal amount thereof outstanding on such date (excluding any portion thereof
representing paid-in-kind interest or principal accretion), without any
adjustment for write-downs or write-offs (including as a result of forgiveness
of any portion thereof) with respect to such loan or advance after the date
thereof, (ii) any Investment in the form of a Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or Secondary Obligations
Guaranteed thereby (or, in the case of (x) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (y) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (x), pursuant to such terms or, in the case of clause (y),
reasonably and in good faith by a Financial Officer of the Borrower)), (iii) any
Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair value (as determined
reasonably and in good faith by the Borrower in accordance with GAAP) (or such
other method as the Administrative Agent may determine in its reasonable
discretion) of such Equity Interests or other property as of the time of the
transfer, minus any payments actually received in cash, or other property that
has been converted into cash or is readily marketable for cash, by such
specified Person representing a return of capital of such Investment, but
without any adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such transfer, (iv) any Investment (other than any Investment referred to in
clause (i), (ii) or (iii) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness, other securities or assets of any other Person shall be the
original cost of such Investment (including any Indebtedness or Secondary
Obligations assumed in connection therewith), plus the cost of all additions, as
of such date, thereto, and minus the amount, as of such date, of any portion of
such Investment repaid to the investor in cash as a repayment of principal or a
return of capital, as the case may be, but without any other adjustment for
increases or decreases in value of, or write-ups, write-downs or write-offs with
respect to, such Investment after the date of such Investment, and (v) any
Investment (other than any Investment referred to in clause (i), (ii), (iii) or
(iv) above) by the specified Person in any other Person resulting from the
issuance by such other Person of its Equity Interests to the specified Person
shall be the fair value (as determined reasonably and in good faith by a
Financial Officer of the Borrower) of such Equity Interests at the time of the
issuance thereof. For purposes of Section 6.08, if an Investment involves the
acquisition of more than one Person, the amount of such Investment shall be
allocated among the acquired Persons in accordance with GAAP; provided that
pending the final determination of the amounts to be so allocated in accordance
with GAAP, such allocation shall be as reasonably determined by a Financial
Officer of the Borrower.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit B by an entity that, pursuant to Section 5.09, is required to become a
“Subsidiary Guarantor” under this Agreement.

“Junior Indebtedness” has the meaning assigned to such term in Section 6.07.

“Junior Priority Debt” has the meaning assigned to such term in Section 6.01(s).

“LC Applicable Percentage” means, with respect to any Issuing Bank, for purposes
of Section 2.04(b), the percentage of the total “Maximum LC Exposure” of all of
the Issuing Banks represented by such Issuing Bank’s “Maximum LC Exposure”.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

21



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall agree to become a party hereto as an “Assuming Lender” hereunder with a
commitment to make Revolving Credit Loans or Term Loans hereunder pursuant to
Section 2.08(d) and (c) any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for U.S. dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further, that, if the applicable Screen Rate shall not be available at such time
for such Interest Period (an “Impacted Interest Period”) with respect to the
relevant currency, then the Eurocurrency Rate shall be the Interpolated Rate at
such time; provided that if any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement. Notwithstanding
the foregoing, the LIBO Rate with respect to Initial Term Loans shall not be
less than 0.75% per annum.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, the Security Documents,
the Collateral Trust Agreement, any other Intercreditor Agreement, any
promissory notes evidencing Loans hereunder, the Subordination Agreement, any
Joinder Agreement, any Refinancing Amendment, any Accession Agreement, and any
amendment , waiver, supplement or other modification to any of the foregoing.
The term “Loan Documentation” shall have a correlative meaning.

“Loan Party” means the Borrower and the Guarantors.

“Loans” means any loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

22



--------------------------------------------------------------------------------

“Material Acquisition” means any acquisition, or a series of related
acquisitions by the Borrower or any Restricted Subsidiary, of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Restricted Subsidiary or (b) assets comprising Spectrum or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person (other than Permitted Spectrum Swaps); provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment, as estimated in good faith by the Borrower,
but excluding earnout, contingent payment or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $225,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole, (b) the ability of the Loan Parties,
taken as a whole, to perform any of their obligations under this Agreement or
the other Loan Documents or (c) the rights of or benefits available to the
Lenders under this Agreement and the other Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all the issued and outstanding Equity
Interests in any Person that are owned by the Borrower or any Restricted
Subsidiary or (b) assets comprising Spectrum or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) the Restricted or any Restricted
Subsidiary (other than Permitted Spectrum Swaps); provided that the aggregate
consideration therefor (including Indebtedness assumed by the transferee in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment, as estimated in good
faith by the Borrower, but excluding earnout, contingent payment or similar
payments) and all other consideration payable in connection therewith (including
payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $225,000,000.

“Material Indebtedness” means (a) the EDC Indebtedness and (b) other
Indebtedness (other than the Loans or Letters of Credit) and including but not
limited to obligations in respect of one or more Hedging Agreements, of the
Borrower (or of any Restricted Subsidiary of the Borrower, other than an
Excluded Subsidiary) in an aggregate principal amount exceeding $225,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Person in respect of any Hedging Agreement at any time shall
be the maximum aggregate amount (giving effect to any netting agreements) that
such Person would be required to pay if such Hedging Agreement were terminated
at such time. “Material Indebtedness” shall include any obligations of the
Borrower and any Restricted Subsidiaries in respect of Secondary Obligations in
respect of SpectrumCo1, SpectrumCo2 or other Sale and Leaseback Transactions in
respect of Spectrum, regardless of whether qualifying as “Indebtedness”.

“Maturing Indebtedness” means the Indebtedness listed on Schedule 1.02.

“Measurement Entities” means, the Borrower and its Subsidiaries (excluding
Unrestricted Subsidiaries designated as such after the Effective Date, but for
the avoidance of doubt, including in any event the entities (whether or not
Subsidiaries) constituting the MLS Financing, the RAN Financing, or any
Permitted Securitizations), SpectrumCo1, SpectrumCo2 and any other Subsidiaries
of the Parent Guarantor that enter into Sale and Leaseback Transactions of
Spectrum with the Borrower or its Restricted Subsidiaries.

 

23



--------------------------------------------------------------------------------

“MHz-POP” means the number of the megahertz of Spectrum multiplied by the
population of the covered area.

“MLS Financing” means a transaction pursuant to which the Borrower and certain
Restricted Subsidiaries sell or convey, as a “true sale,” mobile wireless
devices (and, if applicable, upgraded replacement devices) and rights in related
customer leases to wholly owned Designated Subsidiaries and such Designated
Subsidiaries, thereafter, sell or convey such mobile wireless devices and
certain rights in such related customer leases to Mobile Leasing Solutions, LLC
acting for itself and/or on behalf of a series thereof (“MLS”), which devices
are then leased back to the Designated Subsidiaries by MLS.

“MNPI” means material information concerning the Parent Guarantor, the Borrower,
any Subsidiary or any Affiliate of any of the foregoing or their securities that
has not been disseminated in a manner making it available to investors
generally, within the meaning of Regulation FD under the United States
Securities Act of 1933 and the United States Securities Exchange Act of 1934.
For purposes of this definition, “material information” means information
concerning the Parent Guarantor, the Borrower, the Subsidiaries or any Affiliate
of any of the foregoing, or any of their securities, that could reasonably be
expected to be material for purposes of the United States Federal and State
securities laws.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Moody’s Rating” means, as of any date of determination thereof, the rating most
recently published by Moody’s as the corporate family rating for the Parent
Guarantor.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents or
other security document granting a Lien on any Mortgaged Property to secure the
Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent.

“Mortgaged Property” means the real property (and improvements thereto) required
to be subject to a mortgage pursuant to Section 5.12(b).

“MFN Condition” has the meaning assigned to such term in Section 2.08(d)(i)(H).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale or any Recovery Event,
the proceeds thereof (other than proceeds received by a Non-Guarantor Subsidiary
that is prohibited from transferring such proceeds to an Obligor pursuant to
restrictions imposed by (i) any applicable law or (ii) the terms of any
agreement to which such Person is a party on the Effective Date or, if such
Person is an acquired Subsidiary, on the date on which such Person becomes a
Subsidiary, in each case, not entered into in contemplation of this restriction)
in the form of cash and cash equivalents (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of attorneys’ fees, accountants’ fees, investment banking
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien (other than the Loans, Permitted First Priority Indebtedness, Permitted
Second Priority Indebtedness, any Replacement Financing or any other similar
Indebtedness secured generally by the Collateral) expressly permitted hereunder
on any asset that is the subject of such Asset Sale or Recovery Event and other
fees and expenses incurred in connection therewith and net of taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements).

 

24



--------------------------------------------------------------------------------

“Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Net Working Capital” means, at any date of determination, (a) the consolidated
current assets of the Borrower and its consolidated Restricted Subsidiaries as
of such date (excluding cash and cash equivalents) minus (b) the consolidated
current liabilities of the Borrower and its consolidated Restricted Subsidiaries
as of such date (excluding current liabilities in respect of Indebtedness). Net
Working Capital at any date may be a positive or negative number. Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

“NewCo” has the meaning assigned to such term in Section 2.21.

“NewCo Indebtedness” has the meaning assigned to such term in Section 2.21.

“NewCo Transfer” has the meaning assigned to such term in Section 2.21.

“Non-Guarantor Restricted Subsidiary” means any Restricted Subsidiary of the
Borrower that is not a Subsidiary Guarantor.

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero.

“Obligations” means, collectively, (i) the principal of and interest on the
Loans and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Secured Party by the Borrower under this Agreement and any
other Loan Document and from time to time owing to any Secured Party by any Loan
Party under any of the Loan Documents (including any and all amounts in respect
of Letters of Credit), and all other obligations of the Loan Parties under the
Loan Documents (including the obligations of the Guarantors under Section 9.14),
(ii) Secured Hedging Obligations entered into in the ordinary course of business
and not for speculative purposes (excluding, with respect to any Guarantor at
any time, any Excluded Swap Obligations with respect to such Guarantor at such
time) and (iii) Secured Cash Management Obligations, in each case including all
interest and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceedings with respect to any Loan Party, whether or
not such interest or expenses are allowed as a claim in such proceeding.

“Obligor Representative” means the Borrower, in its capacity as Obligor
Representative pursuant to Section 1.05.

 

25



--------------------------------------------------------------------------------

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and,
solely for purposes of Sections 2.16, 2.17, 2.18, 9.04(e)(i), 9.05, 9.08,
9.09(b), 9.13 and 9.14 of this Agreement (and the definition of “Excluded
Taxes”), the Parent Guarantor.

“Original Initial Term Lender” means a Lender holding Original Initial Term
Loans.

“Original Initial Term Loans” means any term loan made pursuant to
Section 2.01(b)(i) utilizing the Initial Term Commitments on the Effective Date.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents,
including any interest, additions to tax or penalties applicable hereto,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings in U.S. dollars by
U.S. managed banking offices of depository institutions (as such composite rate
shall be determined by the Federal Reserve Bank of New York as set forth on its
public website from time to time) and published on the next succeeding Business
Day by the Federal Reserve Bank of New York as an overnight bank funding rate
(from and after such date as the Federal Reserve Bank of New York shall commence
to publish such composite rate).

“Owns or Leases Spectrum” means, with respect to the Borrower or any Subsidiary,
that such Person owns Spectrum or directly leases Spectrum from any Person other
than the Borrower or any Subsidiary of the Borrower. “Owned or Leased Spectrum”
will have a correlative meaning.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Parent Guarantor” means Sprint Corporation, the direct parent of the Borrower.

“Participant” has the meaning assigned to such term in Section 9.04(e)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(e)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit E or any other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any Restricted Subsidiary of substantially all the
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person or of any Spectrum, if (a) such Person
or assets are in the same or similar line of business (or reasonable extensions
thereof) as that of the Borrower and its Restricted Subsidiaries as of the
Effective Date, (b) in the case of any purchase or other acquisition of Equity
Interests in a Person, such Person and each Subsidiary of such Person is (except
to the extent not required to become a Subsidiary Guarantor pursuant to the
requirements of Section 5.09) organized under the laws of the United States of
America, any State thereof or the District of Columbia and, upon the
consummation of such acquisition, will be a Restricted Subsidiary, in each case
including as a result of a

 

26



--------------------------------------------------------------------------------

merger or consolidation between any Restricted Subsidiary and such Person and
will be or become a Subsidiary Guarantor as required under the Collateral and
Guarantee Requirement, or (c) in the case of any purchase or other acquisition
of assets other than Equity Interests, such assets will be owned by the Borrower
or a Subsidiary Guarantor; provided that, in each case, (i) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to each newly created or acquired Restricted Subsidiary or assets in
order to satisfy the requirements set forth in the definition of the term
“Collateral and Guarantee Requirement” shall be taken within the required time
periods for satisfaction of such requirements set forth therein and (ii) at the
time of and immediately after giving effect to any such purchase or other
acquisition, no Event of Default shall have occurred and be continuing after
giving pro forma effect to such purchase or other acquisition and the incurrence
of Indebtedness in connection therewith. For the avoidance of doubt, subject to
compliance with the requirements of Section 5.09 and the requirements set forth
above, a Permitted Acquisition of a Person that will become a Loan Party may
include the acquisition of Non-Compliant Subsidiaries or Non-Compliant Assets.
For purposes of this definition, “Non-Compliant Subsidiary” means any Restricted
Subsidiary of a Person acquired pursuant to a Permitted Acquisition that will
not become a Subsidiary Guarantor in accordance with the requirements of clause
(b) of this definition, and “Non-Compliant Assets” means any assets acquired
pursuant to a Permitted Acquisition to be held by a Non-Guarantor Restricted
Subsidiary.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;

(f) subleases of property with respect to which the Borrower or its Subsidiary
is the primary lessee, to the extent such subleases arise in the ordinary course
of business and do not interfere in any material respect with the business of
the Borrower and its Subsidiaries (taken as a whole);

(g) licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Effective Date or thereafter
arise in the ordinary course of business and are consistent in all material
respects with prior practice; and

 

27



--------------------------------------------------------------------------------

(h) precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrower or its Restricted Subsidiaries in the
ordinary course of business under operating leases (i.e. leases not giving rise
to Capital Lease Obligations);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien imposed pursuant to Section 430(k) of the Code
or pursuant to Section 303(k) or 4068 of ERISA.

“Permitted Holder” means SOFTBANK CORP., a Japanese kabushiki kaisha, and its
Affiliates, successors and assigns.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within 18 months
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, (i) a short term
credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P or
(ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P;

(c) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 18 months from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof;

(d) fully collateralized repurchase agreements with a term of not more than 90
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) “money market funds” that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act, (ii) with (A) a short term credit rating
of “P-1” or higher from Moody’s or “A-1” or higher from S&P or (B) a long term
rating of “A2” or higher from Moody’s or “A” or higher from S&P and (iii) have
portfolio assets of at least $2,000,000,000; and

(f) investments in Indebtedness that is (x) issued by Persons with (i) a short
term credit rating of “P-1” or higher from Moody’s or “A-1” or higher from S&P
or (ii) a long term rating of “A2” or higher from Moody’s or “A” or higher from
S&P, in each case for clauses (i) and (ii) with maturities not more than 18
months after the date of acquisition and (y) of a type customarily used by
companies for cash management purposes.

“Permitted First Priority Indebtedness” means Indebtedness of the Borrower or
any other Loan Party (a) that is secured by Liens on the Collateral on a pari
passu basis (but without regard to the control of remedies) to the Liens on the
Collateral securing the Obligations and is not secured by any property or assets
of the Borrower or any of the Restricted Subsidiaries other than the Collateral,
(b) that does not mature earlier than the latest maturity date under this
Agreement then in effect, and has a weighted average life to maturity no shorter
than the Class of Term Loans with the latest maturity date in effect at the time
of incurrence of such Indebtedness, (c) that contains covenants, events of
default and other terms that are customary for similar Indebtedness in light of
then-prevailing market conditions and,

 

28



--------------------------------------------------------------------------------

when taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or optional redemption terms), are no more favorable to the lenders
or investors, as the case may be, providing such Permitted First Priority
Indebtedness than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the latest maturity date under this Agreement then in effect); provided
that a certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its reasonable objection during such period
together with a reasonable description of the basis upon which it objects,
(d) the security agreements relating to which are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (e) that is not guaranteed by any Persons other than Loan
Parties and (f) in respect of which a trustee, collateral agent, security agent
or similar Person, acting on behalf of the holders thereof, shall have become
party to an Intercreditor Agreement.

“Permitted Junior Priority Indebtedness” means Indebtedness of the Borrower or
any other Loan Party (a) that is secured by Liens on the Collateral on a junior
basis to the Liens on the Collateral securing the Obligations and is not secured
by any property or assets of the Borrower or any of the Restricted Subsidiaries
other than the Collateral, (b) that does not mature earlier than the latest
maturity date under this Agreement then in effect, and has a weighted average
life to maturity no shorter than the Class of Term Loans with the latest
maturity date in effect at the time of incurrence of such Indebtedness, (c) that
contains covenants, events of default and other terms that are customary for
similar Indebtedness in light of then-prevailing market conditions and, when
taken as a whole (other than interest rates, rate floors, fees and optional
prepayment or optional redemption terms), are no more favorable to the lenders
or investors, as the case may be, providing such Permitted First Priority
Indebtedness than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the latest maturity date under this Agreement then in effect); provided
that a certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive unless the Administrative Agent
provides notice to the Borrower of its reasonable objection during such period
together with a reasonable description of the basis upon which it objects,
(d) the security agreements relating to which are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (e) that is not guaranteed by any Persons other than Loan
Parties and (f) in respect of which a trustee, collateral agent, security agent
or similar Person, acting on behalf of the holders thereof, shall have become
party to an Intercreditor Agreement.

“Permitted JV Transfers” has the meaning assigned to such term in
Section 5.09(b).

“Permitted Securitization” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Restricted Subsidiaries
pursuant to which such Person may sell, convey or otherwise transfer, or grant a
security interest in Receivables and Related Assets to any Receivables Entity,
provided that (i) there shall be no recourse under any such securitization to
the Borrower or any of its Restricted Subsidiaries other than pursuant to
Standard Securitization Undertakings or customary levels of credit recourse
consistent with a “true sale” of assets transferred in a securitization and
(ii) no Default shall have occurred and be continuing either immediately before
or after giving effect to such securitization.

 

29



--------------------------------------------------------------------------------

“Permitted Spectrum Swaps” has the meaning assigned to such term in the
definition of “Asset Sale”.

“Permitted Unsecured Indebtedness” means Indebtedness of the Borrower or any
Restricted Subsidiary (a) that is not (and any Guarantees thereof by the
Borrower or Restricted Subsidiaries are not) secured by any collateral
(including the Collateral), (b) that does not mature earlier than the date that
is 91 days after the latest maturity date under this Agreement then in effect,
and has a weighted average life to maturity no shorter than the Class of Term
Loans with the latest maturity date in effect at the time of incurrence of such
Indebtedness, (c) that, in the case of such Indebtedness in the form of bonds,
debentures, notes or similar instrument, does not provide for any amortization,
mandatory prepayment, redemption or repurchase (other than upon a change of
control, fundamental change, customary asset sale or event of loss mandatory
offers to purchase and customary acceleration rights after an event of default
and, for the avoidance of doubt, rights to convert or exchange in the case of
convertible or exchangeable Indebtedness) prior to the date that is the latest
maturity date in effect at the time of incurrence of such Indebtedness, (d) that
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
and, when taken as a whole (other than interest rates, rate floors, fees and
optional prepayment or optional redemption terms), are not more favorable to the
lenders or investors providing such Permitted Unsecured Indebtedness, as the
case may be, than those set forth in the Loan Documents are with respect to the
Lenders (other than covenants or other provisions applicable only to periods
after the latest maturity date under this Agreement then in effect); provided
that a certificate of a Financial Officer of the Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness or the modification, refinancing, refunding, renewal or extension
thereof (or such shorter period of time as may reasonably be agreed by the
Administrative Agent), together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
material definitive documentation relating thereto, stating that the Borrower
has determined in good faith that such terms and conditions satisfy the
foregoing requirements shall be conclusive, and (e) that is not guaranteed by
any Person other than on an unsecured basis by Loan Parties.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning assigned to such term in Section 9.01(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the bank functioning as Administrative Agent hereunder, as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

30



--------------------------------------------------------------------------------

“Pro Rata Guarantor Share” has the meaning assigned to such term in
Section 9.14(f).

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guarantee or grant of the relevant
security interest becomes effective with respect to such Swap Obligation, has
total assets exceeding $10,000,000 or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date of this Agreement.

“RAN Financing” means the financing of serialized, non-securitized equipment
used within the network operated by the Parent Guarantor and its Subsidiaries,
as well as structures used to house or support the equipment.

“Rating” means the Moody’s Rating or the S&P Rating.

“Receivables and Related Assets” means Accounts, accounts receivable, future
lease payments or residuals or similar rights to payment, and, to the extent
related to any of the foregoing, phones, tablets and wireless devices used on
the Parent Guarantor’s network, chattel paper, payment intangibles, and similar
rights thereto (including contract rights), in each case that is customarily
transferred or in respect of which security interests are customarily granted in
connection with securitization transactions of such assets, including all
proceeds of the foregoing.

“Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Receivables and
Related Assets pursuant to a Permitted Securitization.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Effective Date relating to any asset of the Borrower or any of its Restricted
Subsidiaries; provided that “Recovery Event” shall not include (i) the proceeds
of business interruption insurance and (ii) any Recovery Event (or series of
related Recovery Events) with respect to assets having a fair market value of
less than $20,000,000.

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(a).

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing

 

31



--------------------------------------------------------------------------------

Indebtedness shall not be earlier than that of such Original Indebtedness, and
such stated final maturity shall not be subject to any conditions that could
result in such stated final maturity occurring on a date that precedes the
stated final maturity of such Original Indebtedness (except upon an event of
default, a change of control or fundamental change, customary asset sale or
event of loss); (c) such Refinancing Indebtedness shall not be required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any holder
thereof (except, in each case, upon the occurrence of an event of default or a
change in control, fundamental change or customary asset sale or event of loss
prepayment event, or upon conversion or exchange in the case of convertible or
exchangeable Indebtedness or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness (other than terms added or modified in
contemplation of such refinancing)) prior to the earlier of (i) the maturity of
such Original Indebtedness and (ii) the date that is 91 days after the latest
maturity date under this Agreement in effect on the date of such extension,
renewal or refinancing; provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be longer than the shorter of (x) the weighted
average life to maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing and (y) the weighted average life to
maturity of the Class of Term Loans remaining as of the date of such extension,
renewal or refinancing with the latest maturity date; (d) such Refinancing
Indebtedness shall not constitute an obligation (including pursuant to a
Guarantee) of any Subsidiary, in each case that shall not have been (or, in the
case of after-acquired Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Indebtedness) an obligor in respect of
such Original Indebtedness, and shall not constitute an obligation of the
Borrower if the Borrower shall not have been an obligor in respect of such
Original Indebtedness, and, in each case, shall constitute an obligation of such
Subsidiary or of the Borrower only to the extent of their obligations in respect
of such Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Obligations, such Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof (other than terms added or modified
in contemplation of such refinancing)) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent. Any Refinancing Indebtedness in
respect of Maturing Indebtedness shall not mature earlier than the latest
maturity date under this Agreement then in effect, and shall have a weighted
average life to maturity no shorter than the Class of Term Loans with the latest
maturity date in effect at the time of incurrence of such Refinancing
Indebtedness.

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Relevant Obligations” means, as of any date of determination, the aggregate
principal amount (or in the case of obligations or other credit support not in
respect of Indebtedness, the aggregate maximum amount of such obligations or
other credit support (or if less, the maximum amount of the underlying
obligations held by the beneficiary such obligations or other credit support
supported thereby) as of such date in respect of, without duplication,

 

32



--------------------------------------------------------------------------------

(i) Revolving Credit Commitments then in effect (including any Incremental
Revolving Facility) (and without duplication any Revolving Credit Exposure
thereunder), including any Replacement Financing in respect thereof, plus

(ii) the outstanding principal balance of any Term Loans (including any
Incremental Term Loans), including any Replacement Financing in respect thereof,
plus

(iii) Indebtedness and any commitments outstanding under the EDC Credit
Agreement, plus

(iv) Indebtedness outstanding under the 9.25% Debentures, plus

(v) obligations or credit support provided after the Effective Date (it being
understood, for the avoidance of doubt, that obligations or credit support
related to further issuances of Indebtedness after the Effective Date under
SpectrumCo1 shall be deemed to occur after the Effective Date) by any HQ Owner
or any Borrower or Restricted Subsidiary that Owns or Leases Spectrum (in each
case to the extent not unsecured and subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent) in
respect of any Indebtedness or Secondary Obligations (it being agreed (1) the
Applicable Debt Cap Test must be satisfied on a pro forma basis on the date of
the incurrence of any such obligations or credit support, (2) in calculating the
maximum amount of such obligations or other credit support, such amount shall
not exceed the amount of underlying obligations held by the beneficiary of such
obligations or credit support supported thereby), (3) unsecured amounts under
this clause (v) shall only constitute Relevant Obligations to the extent the
holders thereof (or their representative) are not bound by an intercreditor or
similar agreement reasonably satisfactory to the Administrative Agent (it being
understood that with respect to the notes issued by SpectrumCo1 and outstanding
as of the Effective Date, the Collateral Trust Agreement is reasonably
satisfactory to the Administrative Agent) and (4) obligations or credit support
in respect of Indebtedness or Secondary Obligations that are secured by Liens
permitted pursuant to Section 6.02 and not incurred in reliance on the
Applicable Debt Cap Test shall not be included in Relevant Obligations pursuant
to this clause (v) except to the extent the amount of such Indebtedness or
Secondary Obligations exceeds the value of the collateral securing such
Indebtedness or Secondary Obligations), plus

(vi) Permitted First Priority Indebtedness (including any Refinancing
Indebtedness as set forth in Section 6.01(r)), Junior Priority Debt and Senior
Unsecured Restricted Debt, plus

(vii) Secured Cash Management Obligations in respect of clause (b) of the
definition of Cash Management Services, plus

(viii) Secured Hedging Obligations, to the extent the aggregate outstanding
amount thereof is in excess of $100 million, plus

(ix) Indebtedness incurred by any HQ Owner in reliance on Section 6.01(p), plus

(x) any other Indebtedness (assuming all relevant commitments to lend are fully
drawn) or obligations (including amounts secured by Liens) of the Borrower and
its Restricted Subsidiaries, outstanding in reliance on the Applicable Debt Cap
Test or that constitutes “First Priority Secured Obligations” or “Junior
Priority Secured Obligations” as defined in the Collateral Trust Agreement.

 

33



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (A) the Secured Lease Guarantee Amount in an
amount up to $3,500,000,000 (plus an additional amount not in excess of the
amount of such obligations secured pursuant to Section 6.02(r)) shall not be
included in the calculation of Relevant Obligations, to the extent the holders
thereof (or their representative) are bound by the terms of the Collateral Trust
Agreement and (B) for the avoidance of doubt, Liens secured pursuant to
Section 6.02(p) shall not be included in Relevant Obligations.

“Required Lenders” means Lenders having Revolving Credit Exposures, outstanding
Term Loans and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures, outstanding Term Loans and unused Commitments
at such time. The “Required Lenders” of a particular Class of Loans means
Lenders having Revolving Credit Exposures, outstanding Term Loans and unused
Commitments of such Class representing more than 50% of the total Revolving
Credit Exposures, outstanding Term Loans and unused Commitments of such Class at
such time.

“Replacement Financing” has the meaning assigned to such term in
Section 2.20(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Restricted Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Credit
Termination Date and (b) the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Sections 2.08 and 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Revolving Credit
Commitment as of the Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as applicable. The aggregate amount of the
Revolving Credit Commitments as of the Effective Date is $2,000,000,000.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Credit Loans and its LC Exposure at such time.

“Revolving Credit Lender” means (a) a Lender that has a Revolving Credit
Commitment set forth opposite its name on Schedule 2.01 and (b) thereafter, the
Lenders from time to time holding Revolving Credit Loans and Revolving Credit
Commitments, after giving effect to any assignments thereof permitted by
Section 9.04.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01 that utilizes
the Revolving Credit Commitments.

“Revolving Credit Termination Date” means February 3, 2021 (or, if such date is
not a Business Day, the next preceding Business Day).

“RF Emissions” means radio frequency emissions governed by FCC rules.

 

34



--------------------------------------------------------------------------------

“Rural JV Spectrum” shall mean any Spectrum that has been leased or transferred
to any joint venture under a Permitted JV Transfer.

“S&P” means Standard & Poor’s Financial Services LLC and any successor to its
rating agency business.

“S&P Rating” means, as of any date of determination thereof, the rating most
recently published by S&P as the corporate credit rating for the Parent
Guarantor.

“Sale and Leaseback Transaction” means any transaction or arrangement by the
Borrower or any of its Restricted Subsidiaries, directly or indirectly, with any
Person whereby such Borrower or such Restricted Subsidiary shall sell or
transfer any property, real or personal (including for the avoidance of doubt,
any Spectrum), used or useful in the business of the Borrower or any Restricted
Subsidiary thereof, whether now owned or hereafter acquired, and thereafter the
Borrower or any Subsidiary thereof rents or leases such property or other
property intended to be used for substantially the same purpose or purposes as
the property being sold or transferred. For the avoidance of doubt, “Sale and
Leaseback Transaction” includes the SpectrumCo 1 and SpectrumCo2 transactions
and any other transaction (synthetic or otherwise) that results in a transaction
substantially similar in substance to that described in the immediately prior
sentence.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. government
(including but not limited to those maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury and the U.S. Department of
State), the United Nations Security Council, the European Union, any European
Union member state, the United Kingdom or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government
(including but not limited to those maintained by the Office of Foreign Assets
Control of the U.S. Department of the Treasury and the U.S. Department of
State), the United Nations Security Council, the European Union, any European
Union member state, the United Kingdom or other relevant sanctions authority.

“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.

“Secondary Obligation” means any obligation that directly supports a primary
Indebtedness obligation (so, for illustrative purposes, the operating lease
payments in respect of SpectrumCo1 support the primary obligation in respect of
the notes issued by SpectrumCo1, and so such operating lease payments are a
“Secondary Obligation”).

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Restricted
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services that (a) are owed pursuant to a Cash Management Agreement in
effect on the Effective Date, entered into with a party that was a Lender as of
the Effective Date or an Affiliate thereof, or (b) are owed

 

35



--------------------------------------------------------------------------------

pursuant to a Cash Management Agreement entered into after the Effective Date
with a party that was a Lender or the Administrative Agent or an Affiliate of a
Lender or the Administrative Agent, in each case at the time such Cash
Management Agreement was entered into, and, in the case of any such Cash
Management Agreement referred to in clause (a) or (b) above, has been designated
by the Borrower in a written notice given to the Administrative Agent as a Cash
Management Agreement the obligations under which are to constitute Secured Cash
Management Obligations for purposes of the Loan Documents.

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Parent Guarantor, the Borrower and each
Restricted Subsidiary arising under each Hedging Agreement that (a) was in
effect on the Effective Date with a counterparty that was a Lender as of the
Effective Date or an Affiliate thereof, or (b) is entered into after the
Effective Date with a counterparty that was a Lender or the Administrative Agent
or an Affiliate of a Lender or the Administrative Agent, in each case at the
time such Hedging Agreement was entered into, and, in the case of any such
Hedging Agreement referred to in clause (a) or (b) above, has been designated by
the Borrower in a written notice given to the Administrative Agent as a Hedging
Agreement the obligations under which are to constitute Secured Hedging
Obligations for purposes of the Loan Documents.

“Secured Lease Guarantee Amount” means, the aggregate amount of obligations of
the Borrower and the Subsidiary Guarantors in respect of the operating lease
payments and other obligations in respect of SpectrumCo1, SpectrumCo2 or other
Sale and Leaseback Transactions in respect of Spectrum that are secured by Liens
on assets of the Loan Parties.

“Secured Parties” means, collectively, (a) the Lenders, (b) the Issuing Banks,
(c) the Administrative Agent, (d) each provider of Cash Management Services
under a Cash Management Agreement the obligations under which constitute Secured
Cash Management Obligations, (e) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (f) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under this Agreement or any other Loan Document and (g) the successors and
assigns of each of the foregoing.

“Security Agreement” means the Security Agreement made by the Parent Guarantor,
the Borrower and certain of its Subsidiaries in favor of the Collateral Trustee
dated as of February 3, 2017.

“Security Documents” means the Security Agreement, the Mortgages and each other
security agreement or other instrument or document executed and delivered
pursuant to Section 5.09, 5.11 or 5.12 or the requirements of the Collateral and
Guarantee Requirement to secure the Obligations.

“Senior Unsecured Restricted Debt” has the meaning assigned to such term in
Section 6.01(q).

“Shared Investment Amount” has the meaning assigned to such term in
Section 6.08(c).

“Significant Subsidiary” means (a) any Restricted Subsidiary that has
consolidated assets or revenues greater than or equal to 5% of the total
consolidated assets or revenues of the Borrower and its Restricted Subsidiaries
determined as of the end of (or, with respect to such revenues, for the period
of four fiscal quarters ending with) the fiscal quarter or fiscal year most
recently ended for which financial statements are available, (b) each Restricted
Subsidiary that directly or indirectly owns or controls any other Significant
Subsidiary and (c) any Restricted Subsidiary that Owns or Leases Spectrum to the
extent such Restricted Subsidiary has assets or revenues greater than
$100,000,000 as of the end of the of (or, with respect to such revenues, for the
period of four fiscal quarters ending with) the fiscal quarter or fiscal year
most recently ended for which financial statements are available.

 

36



--------------------------------------------------------------------------------

“Special Counsel” means Simpson Thacher & Bartlett LLP, in its capacity as
special counsel to the Administrative Agent and the Arrangers.

“Special Prepayment Requirements” has the meaning set forth in the definition of
“Spectrum Disposition Requirements”.

“Specified Transaction” means, with respect to any period, any Investment,
Permitted Acquisition, Disposition, incurrence, assumption or repayment of
Indebtedness (including the incurrence of Incremental Facilities), Restricted
Payment, designation of a Restricted Subsidiary as an Unrestricted Subsidiary or
of an Unrestricted Subsidiary as a Restricted Subsidiary or other event that by
the terms of this Agreement requires “pro forma compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “pro
forma basis”.

“Spectrum” means frequencies of electromagnetic spectrum used to provide fixed
or mobile communications services as licensed or authorized by the FCC.

“Spectrum Disposition Requirements” means, after giving pro forma effect to any
Disposition of Spectrum:

(a) no Default shall have occurred and be continuing;

(b) with respect to any Disposition of Spectrum in respect of a Sale and
Leaseback Transaction: (i) the MHz-POPs of all the Spectrum remaining at the
Borrower and the Subsidiary Guarantors shall represent at least 8060% of the
MHz-POPs of the Borrower and the Subsidiary Guarantors’ Spectrum (including, for
this purpose, MHz-POPs of the Rural JV Spectrum) as of the Effective Date (such
Effective Date, the “Spectrum Reference Date”), (ii) after giving pro forma
effect to such Disposition, the book value of the remaining Spectrum at the
Borrower and the Subsidiary Guarantors is not lower than 250175% of the amount
of clause (a) of the Applicable Debt Cap Test, (iii) after giving pro forma
effect to such Disposition, (x) the remaining Cellular/800MHz Spectrum at the
Borrower and the Subsidiary Guarantors (including, for this purpose, the
Cellular/800MHz Spectrum of the Rural JV Spectrum) is at least 7050% of the
MHz-POPs of the Cellular/800MHz Spectrum at the Borrower and the Subsidiary
Guarantors (including, for this purpose, the Cellular/800MHz Spectrum of the
Rural JV Spectrum) immediately prior to the Spectrum Reference Date, (y) the
remaining 2.5GHz Spectrum at the Borrower and the Subsidiary Guarantors
(including, for this purpose, the 2.5 GHz Spectrum of the Rural JV Spectrum) is
at least 7060% of the MHz-POPs of the 2.5GHz Spectrum at the Borrower and the
Subsidiary Guarantors (including, for this purpose, the 2.5 GHz Spectrum of the
Rural JV Spectrum) immediately prior to the Spectrum Reference Date and, (z) the
remaining 1.9GHz Spectrum at the Borrower and the Subsidiary Guarantors
(including, for this purpose, the 1.9 GHz Spectrum of the Rural JV Spectrum) is
at least 7550% of the MHz-POPs of the 1.9GHz Spectrum at the Borrower and the
Subsidiary Guarantors (including, for this purpose, the 1.9 GHz Spectrum of the
Rural JV Spectrum) immediately prior to the Spectrum Reference Date and (aa)
with respect to any Spectrum acquired by the Borrower or its Restricted
Subsidiaries after the 2018 Incremental Amendment Effective Date in any market
transaction or auction (including any governmental auction), the Borrower and
the Subsidiary Guarantors shall retain at least 50% of the MHz-POPs acquired in
such market transaction or auction, provided that in no event shall more than $1
billion in book value in the aggregate of such acquired Spectrum be so
transferred and (iv) after giving pro forma effect to such Disposition, the
Borrower and the Subsidiary Guarantors shall maintain (x) all PCS 1.9GHz G-block
licenses and (y) at least one additional block of PCS 1.9 GHz 5x5 MHz Spectrum
licenses (including any such licenses acquired after the Effective Date) in each
BTA where a PCS 1.9 GHz 5x5 MHz Spectrum license is owned currently or in the
future by the Parent Guarantor, the Borrower or any of their Subsidiaries; and

 

37



--------------------------------------------------------------------------------

(c) with respect to any Disposition of Spectrum (other than a Permitted JV
Transfer, Permitted Spectrum Swap or in respect of a Sale and Leaseback
Transaction): (i) such sale is to a third party that is not an Affiliate of the
Borrower in an arms-length transaction for fair market value, (ii) such
Dispositions of Spectrum represent in the aggregate not more than 400 million
MHz-POPS, and such Spectrum is primarily in “mostly rural/rural areas” as
defined by the US Census Bureau, (iii) after giving pro forma effect to such
Disposition, the Borrower and the Subsidiary Guarantors shall maintain (x) all
PCS 1.9GHz G-block licenses and (y) at least one additional block of PCS 1.9 GHz
5x5 MHz Spectrum licenses (including any such licenses acquired after the
Effective Date) in each BTA where a PCS 1.9 GHz 5x5 MHz Spectrum license is
owned currently or in the future by the Parent Guarantor, the Borrower or any of
their Subsidiaries and (iv) the net cash proceeds thereof are promptly (and in
any event within 60 days of receipt thereof), applied to repay Term Loans or
other first lien Indebtedness for borrowed money secured on a pari passu basis
with the Obligations (other than revolving indebtedness unless accompanied by a
corresponding permanent commitment reduction (provided if no such Indebtedness
is outstanding other than Revolving Credit Loans, the Revolving Credit Loans
shall be prepaid (without a reduction in Revolving Credit Commitments))) (the
requirements of this clause (iv), “Special Prepayment Requirements”).

For the avoidance of doubt, Spectrum that is Disposed of (including in a
Permitted JV Transfer) and then leased back by the Borrower or a Subsidiary
Guarantor in a Sale and Leaseback Transaction shall not be included in Spectrum
remaining or maintained by the Borrower or the Subsidiary Guarantors.

“Spectrum Guarantee Cap” has the meaning assigned to such term in
Section 6.02(n).

“SpectrumCo1” means, collectively, the existing Spectrum special purpose vehicle
Subsidiaries of the Parent Guarantor that are part of, and were formed for the
purpose of, the Parent Guarantor’s existing Spectrum Sale and Lease Back
Transaction (with $3,500,000,000 of notes in respect of such Sale and Lease Back
Transaction issued as of the Effective Date), as the terms of such transaction
are in effect on the Effective Date or modified, amended or supplemented
thereafter to the extent any such modification, amendment or supplement is not
adverse to the Lenders.

“SpectrumCo2” means, collectively, special purpose vehicles that would be formed
as part of and for the purpose of consummating a future Sale and Leaseback
Transaction of Spectrum permitted hereunder in a transaction similar to the
existing SpectrumCo1 Sale and Leaseback Transaction (or, to the extent not
similar to the existing SpectrumCo1 Sale and Leaseback, such difference shall
not be adverse to the Lenders). For the avoidance of doubt, SpectrumCo2 or other
future Sale and Leaseback Transactions of Spectrum with the Borrower or its
Restricted Subsidiaries, in each case permitted under this Agreement, may be
implemented pursuant to the documentation governing SpectrumCo1.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization that are customary
in comparable non-recourse securitization transactions.

“Statutory Reserve Rate” means for the Interest Period for any Eurodollar
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

38



--------------------------------------------------------------------------------

“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, among the Borrower and each of its Restricted Subsidiaries from
time to time substantially in the form of Exhibit C.

“Subordination Terms” has the meaning assigned to such term in the Subordination
Agreement.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. It is understood that unless otherwise noted herein,
each reference to “Subsidiary” shall be a reference to a Subsidiary of the
Borrower.

“Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each Person that
becomes a “Subsidiary Guarantor” after the Effective Date pursuant to
Section 5.09 but excluding any Person that is released from its guarantee
obligations pursuant to Section 9.02 or Section 9.16 from the date of such
release.

“Supplemental Perfection Certificate” means a certificate substantially in the
form of Exhibit F or any other form approved by the Administrative Agent.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
per-form under any Swap.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means an Initial Term Loan and, if applicable, any Incremental Term
Loans made pursuant to Section 2.08(d).

“Total Indebtedness” means, as of any day, without duplication, the aggregate
principal face amount of Indebtedness of the Measurement Entities (excluding the
face amount of letters of credit so long as (a) the only obligors thereunder are
SpectrumCo1, SpectrumCo2 and/or any other special purposes entities that
purchase Spectrum from the Borrower or its Restricted Subsidiaries in a Sale and
Lease Transaction in respect of Spectrum and (b) such letters of credit are
issued for the benefit of the debtholders of Indebtedness issued by such
entities (“Excluded Letters of Credit”)), determined on a consolidated basis
without duplication in accordance with GAAP.

 

39



--------------------------------------------------------------------------------

“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day; provided that in any event the Total Indebtedness Ratio
(i) shall exclude Existing Accounts Receivables Facilities (including similar
replacement or successor facilities in respect thereof) in an aggregate amount
up to $3,100,000,000 in the event they are accounted for as liabilities on the
GAAP balance sheet of the Measurement Entities as of an applicable quarter end
(other than as a result of additional Guarantees or other credit support
provided in respect thereof) and (ii) shall include Indebtedness that is
accounted for as liabilities on the GAAP balance sheet of the Measurement
Entities as of the Effective Date (including refinancings or replacements
thereof) even if subsequently no longer reported as a liability on the GAAP
balance sheet of the Measurement Entities (the provisions in clauses (i) and
(ii), the “Exclusion Rules”).

“Total Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the period of four quarters ending on such day to
(b) Total Interest Expense for such four-quarter period. The Total Interest
Coverage Ratio shall exclude or include Total Interest Expense related to the
Indebtedness described in the Exclusion Rules as set forth therein. Furthermore,
the calculation of Total Interest Coverage Ratio shall exclude Excluded Letters
of Credit.

“Total Interest Expense” means, for any period, (a) interest expense of the
Measurement Entities with respect to all outstanding Indebtedness of the
Measurement Entities, minus (b) interest income received by the Persons
specified in clause (a), as determined on a consolidated basis without
duplication in accordance with GAAP.

“Total Secured Indebtedness Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Relevant Obligations to (b) EBITDA for the period of
four quarters ending on such day; provided that in any event the Total Secured
Indebtedness Ratio shall exclude or include (if otherwise Relevant Obligations),
the Indebtedness described in the Exclusion Rules as set forth therein.

“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrower or any of its
Restricted Subsidiaries of space on such towers.

“Transactions” means, with respect to the Loan Parties, the execution, delivery
and performance by the each Loan Party of the Loan Documents to which it is a
party, and, with respect to the Borrower, the borrowing of Loans and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate.

“U.S. dollars” or “$” refers to lawful money of the United States of America.

“Unrestricted Subsidiary” means (i) as of the Effective Date, the Subsidiaries
of the Borrower existing as of the Effective Date and listed on Schedule 1.01
(with any such Subsidiaries that are not securitization Subsidiaries designated
as such on Schedule 1.01) and (ii) after the Effective Date, any Subsidiary of
the Borrower that is designated by the Borrower as such pursuant to
Section 5.10.

“Voting Securities” of any Person means the stock or other ownership or equity
interests, of whatever class or classes, the holders of which ordinarily have
the power to vote for the election of the members of the board of directors,
managers, trustees or other voting members of the governing body of such Person
(other than stock or other ownership or equity interests having such power only
by reason of the happening of a contingency).

 

40



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Credit Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Credit Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Term Loan Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Term Loan Eurodollar
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns permitted hereunder, (c) the words “herein”, “hereof’ and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms: GAAP; Pro Forma Calculations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities) (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein. Notwithstanding any other provision of this Agreement or the other

 

41



--------------------------------------------------------------------------------

Loan Documents to the contrary, the determination of whether a lease constitutes
a capital lease or an operating lease, and whether obligations arising under a
lease are required to be capitalized on the balance sheet of the lessee
thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the Effective Date.

For purposes of determining compliance on a historical basis with any financial
ratio, test or covenant contained in this Agreement with respect to any four
quarter period during which any Material Acquisition or Material Disposition
occurs or during which any designation of any Restricted Subsidiary as an
Unrestricted Subsidiary and any Unrestricted Subsidiary as a Restricted
Subsidiary in accordance with the definition of “Unrestricted Subsidiary” occurs
(a “Subsidiary Designation”), EBITDA, Consolidated Net Tangible Assets, the
Total Indebtedness Ratio and the Total Secured Indebtedness Ratio shall be
calculated with respect to such period on a pro forma basis, giving effect to
such Material Acquisition, Material Disposition or Subsidiary Designation.

It is agreed that with respect to compliance with any test or covenant hereunder
required by the terms of this Agreement to be made on a pro forma basis (or with
respect to determining pro forma compliance), that all Specified Transactions
and the following transactions in connection therewith shall be deemed to have
occurred as of (or commencing with) the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction (A) in the case of a Material Disposition or the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary, shall be
excluded, and (B) in the case of a Permitted Acquisition or Investment described
in the definition of “Specified Transaction” or designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, shall be included, (ii) any prepayment,
repayment, retirement, redemption or satisfaction of Indebtedness shall be
assumed to have occurred on the first day of the applicable test period,
(iii) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith shall be assumed to have been
incurred or assumed on the first day of the applicable test period and (iv) if
any such Indebtedness has a floating or formula rate, such Indebtedness shall be
deemed to have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate that is or would be
in effect with respect to such Indebtedness as at the relevant date of
determination.

If pro forma compliance or compliance on a pro forma basis is required to be
calculated with respect to financial statements delivered pursuant to
Section 5.01(a) or (b) prior to the first such delivery requirement thereof,
such financial statements shall instead be the financial statements for the
Borrower’s fiscal quarter ended September 30, 2016.

SECTION 1.05 Appointment of the Borrower as Obligor Representative. For purposes
of this Agreement and the other Loan Documents, each Obligor (i) authorizes the
Borrower to make such requests, give such notices or furnish such certificates
to the Administrative Agent or any Lender as may be required or permitted by
this Agreement and any other Loan Document for the benefit of such Obligor and
(ii) authorizes the Administrative Agent and each Lender to treat such requests,
notices, certificates or consents given or made by the Borrower to have been
made, given or furnished by the applicable Obligor for purposes of this
Agreement and any other Loan Document. The Administrative Agent and each Lender
shall be entitled to rely on each such request, notice, certificate or consent
made, given or furnished by the Obligor Representative pursuant to the
provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Obligor. Each warranty, covenant, agreement and undertaking made on its behalf
by the Obligor Representative shall be deemed for all purposes to have been made
by each Obligor and shall be binding upon and enforceable against each Obligor
to the same extent as if the same had been made directly by each Obligor.

 

42



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Revolving Credit Loans. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender agrees to make Revolving Credit Loans
denominated in U.S. dollars to the Borrower from time to time during the
Revolving Credit Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment or (ii) the sum of the total Revolving
Credit Exposures exceeding the total Revolving Credit Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Credit Loans. Notwithstanding
any other provision of this Agreement, more than one Borrowing may be made on
the same day.

(b) Term Loans. (i) Subject to the terms and conditions set forth herein, each
Initial Term Lender agreeson the Effective Date agreed to make Initial Term
Loans to the Borrower denominated in U.S. dollars on the Effective Date in an
aggregate principal amount not to exceed such Lender’s Initial Term Effective
Date Commitment. on the Effective Date.

(ii) Subject to the terms and conditions set forth herein, each 2018 Incremental
Lender on the 2018 Incremental Amendment Effective Date agrees to make 2018
Incremental Term Loans to the Borrower denominated in U.S. dollars on the 2018
Incremental Amendment Effective Date in an aggregate principal amount not to
exceed such Lender’s 2018 Incremental Term Loan Commitment on the 2018
Incremental Amendment Effective Date.

Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Obligation of Lenders. Each Loan of a particular Class shall be made as part
of a Borrowing consisting of Loans of such Class made by the Lenders ratably in
accordance with their respective Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.13, each Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $5,000,000; provided
that (i) a Base Rate Borrowing of Loans of any Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class and (ii) a Revolving Credit Base Rate Borrowing may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Borrowings of more than one Type and Class may
be outstanding at the same time.

 

43



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing (except that in the case
of a Eurodollar Borrowing on the Effective Date, such notice shall be given not
later than 1:00 p.m., New York City time, two Business days before the date of
the proposed Borrowing) or (b) in the case of a Base Rate Borrowing, not later
than 11:00 a.m., New York City time, on the Business Day prior to the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

Anything herein to the contrary notwithstanding, the initial Borrowing hereunder
shall be a Base Rate Borrowing, except to the extent that this Agreement shall
have been duly executed and delivered by each of the parties hereto at least
three Business Days prior to the Effective Date and the Borrower has given
timely notice of a Eurodollar Borrowing after such execution and delivery (or,
alternatively, the Borrower shall have executed and delivered to the
Administrative Agent a pre-funding letter in form and substance satisfactory to
the Administrative Agent pursuant to which the Borrower has agreed to reimburse
the Lenders for any costs of the type described in Section 2.15 in the event
that, for any reason, the Effective Date and initial Loans do not occur on the
date specified in such pre-funding letter).

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Credit Loans provided for in Section 2.01, the Borrower may
request the issuance of Letters of Credit for the Borrower’s or any Restricted
Subsidiary’s account by any Issuing Bank (or, if agreed to by the respective
Issuing Banks, by more than one Issuing Bank under a Letter of Credit providing
for

 

44



--------------------------------------------------------------------------------

several liability of the Issuing Banks issuing such Letter of Credit), in a form
reasonably acceptable to the relevant Issuing Bank(s), at any time and from time
to time during the Revolving Credit Availability Period. Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Obligor Representative on behalf
of the Borrower or Subsidiary to, or entered into by the Borrower or any
Subsidiary with, one or more Issuing Banks relating to any Letters of Credit,
the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal. Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the respective Issuing Bank(s)) to one or more Issuing
Bank(s) selected by it and to the Administrative Agent (at least 2 Business Days
(or such shorter period of time as such Issuing Bank may agree in its
discretion) in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, the date of
issuance, amendment, renewal or extension, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this
Section 2.04), the amount of such Letter of Credit, the identity of the Borrower
or Restricted Subsidiary for whose account such Letter of Credit is to be
issued, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the respective Issuing Bank(s), the Borrower also
shall submit a letter of credit application on the standard form of such Issuing
Bank(s) in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure of all of the
Issuing Banks (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph
(d) of this Section 2.04) shall not exceed at any time the sum of
(A) $500,000,000, plus (B) the amount of any increases in “Maximum LC Exposure”
pursuant to a designation or increase as provided in the second and third
succeeding sentences below, (ii) the sum of the total Revolving Credit Exposure
shall not exceed the total Revolving Credit Commitments and (iii) the aggregate
LC Exposure of each Issuing Bank (so determined) shall not exceed the amount
that such Issuing Bank has agreed shall be its “Maximum LC Exposure” (except as
otherwise agreed by such Issuing Bank in its sole discretion); provided that
(x) Goldman Sachs Bank USA shall not be required to issue any commercial Letters
of Credit and (y) no Issuing Bank shall be required to issue, amend, renew or
extend any Letter of Credit to the extent that such issuance, amendment, renewal
or extension would violate any policy of such Issuing Bank in respect thereof,
and for the avoidance of doubt, the DB Letter of Credit shall be permitted to be
outstanding hereunder notwithstanding this clause (iii). Any Issuing Bank listed
in the table below hereby agrees that its “Maximum LC Exposure” shall be the
amount set forth opposite the name of such Issuing Bank in such table:

 

Issuing Bank

   Maximum LC
Exposure  

JPMorgan Chase Bank, N.A.

   $ 125,000,000  

Citibank, N.A.

   $ 125,000,000  

Mizuho Bank, Ltd.

   $ 125,000,000  

Goldman Sachs Bank USA

   $ 125,000,000  

 

45



--------------------------------------------------------------------------------

The “Maximum LC Exposure” of any Issuing Bank that becomes such after the date
hereof pursuant to a designation by the Borrower as contemplated in the
definition of “Issuing Banks” shall be the amount specified in the written
instrument contemplated by said definition. The “Maximum LC Exposure” of any
Issuing Bank may be increased at any time pursuant to a written instrument
executed and delivered between the Borrower, such Issuing Bank and the
Administrative Agent. In no event shall any Revolving Credit Lender be obligated
to increase its Maximum LC Exposure upon an increase of Revolving Credit
Commitments pursuant to Section 2.08(d). For the avoidance of doubt,
concurrently with any reduction of the Revolving Credit Commitments pursuant to
Section 2.10, the “Maximum LC Exposure” of each Issuing Bank shall not exceed
such Issuing Bank’s Revolving Credit Commitment.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Revolving Credit
Termination Date, provided that in the case of any Letter of Credit having a
term of longer than 12 months, the respective Issuing Bank(s) may request that
such Letter of Credit include customary early termination rights (which shall in
any event permit the respective beneficiary thereof to draw the full amount of
such Letter of Credit upon receipt of notice of termination from such Issuing
Bank(s)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Bank(s), and
without any further action on the part of such Issuing Bank(s) or the Lenders,
such Issuing Bank(s) hereby grant(s) to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Bank(s), a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank(s), such
Revolving Credit Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank(s) and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.04, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement (together with interest on the amount of such LC
Disbursement for the period from the date of such LC Disbursement to but
excluding the date of such reimbursement at a rate per annum equal to the
Adjusted Base Rate plus the Applicable Rate) not later than 12:00 noon, New York
City time, (i) for any Letter of Credit with a face amount of $20,000,000 or
more, on the Business Day that the Borrower receives notice of such LC
Disbursement if such notice is received prior to 10:00 a.m., New York City time,
or the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time or (ii) for any
other Letter of Credit, on the second Business Day immediately following the day
that the Borrower receives notice of such LC Disbursement, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Revolving Credit Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Base Rate Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof.

 

46



--------------------------------------------------------------------------------

Promptly following receipt of such notice, each Revolving Credit Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Revolving Credit Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Credit
Lenders), and the Administrative Agent shall promptly pay to the respective
Issuing Bank the amounts so received by it from the Revolving Credit Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the respective Issuing Bank or, to the extent that the Revolving
Credit Lenders have made payments pursuant to this paragraph to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Credit Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. Notwithstanding anything to the contrary in this paragraph, if the
Borrower fails to make a payment in respect of an LC Disbursement when due, or
if the Borrower so instructs the Administrative Agent, the Administrative Agent
shall apply the funds provided as cash collateral pursuant to Section 2.04(i) or
Section 2.19(c) to reimburse the Issuing Banks and Revolving Credit Lenders
hereunder, as applicable.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the respective Issuing Bank(s) under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.04, constitute a legal or equitable discharge
of the Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the respective Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s gross negligence or willful
misconduct when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that:

(i) each Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit; and

 

47



--------------------------------------------------------------------------------

(ii) each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and decline to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank(s) for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank(s)
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing
Bank(s) have made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank(s) and the Revolving Credit
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank(s) for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Revolving Credit Base
Rate Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank(s), except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(e) of this Section 2.04 to reimburse such Issuing Bank(s) shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If:

(i) an Event of Default shall occur and be continuing and the Borrower receives
notice from the Administrative Agent or the Required Lenders for the Lenders
having Revolving Credit Exposures demanding the deposit of cash collateral
pursuant to this paragraph, or

(ii) the Borrower shall be required to provide cover for LC Exposure pursuant to
Section 2.10(b),

then, in each case, the Borrower shall immediately deposit into a cash
collateral account in the name and under the control of the Administrative Agent
an amount in cash equal to, in the case of an Event of Default, the LC Exposure
as of such date plus any accrued and unpaid interest thereon and, in the case of
cover pursuant to Section 2.10(b), the amount required under Section 2.10(b);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement.

For purposes of this Agreement, providing “cash collateral” or to “cash
collateralize” the Letters of Credit means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Banks and the
Revolving Credit Lenders, as collateral for the LC Exposure, cash or deposit
account balances in the currency in which the Letters of Credit are denominated
and in an amount equal to the amount required to be cash collateralized pursuant
to this Section 2.04(i) and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower. The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. All cash collateral shall be maintained in blocked, interest bearing
deposit account with the Administrative Agent.

 

48



--------------------------------------------------------------------------------

(j) Existing Letters of Credit. Pursuant to Section 2.04 of the Existing Credit
Agreement, the Issuing Banks have issued various “Letters of Credit” under and
as defined in the Existing Credit Agreement. On the Effective Date, subject to
the satisfaction of the conditions precedent set forth in Article IV, each of
such “Letters of Credit” under the Existing Credit Agreement (including the DB
Letter of Credit) shall automatically, and without any action on the part of any
Person, become a Letter of Credit hereunder (the Borrower hereby assuming the
obligations of the “Borrower” under the Existing Credit Agreement in respect of
such “Letters of Credit”), and each of the “Issuing Banks” under the Existing
Credit Agreement that is an Issuing Bank hereunder hereby unconditionally
releases each “Revolving Credit Lender” under the Existing Credit Agreement from
any liability under such “Revolving Credit Lender’s” participation under the
Existing Credit Agreement in respect of such Letter of Credit. It is agreed that
as of the Effective Date, JPMorgan Chase Bank, N.A., Citibank, N.A. and Mizuho
Bank, Ltd., each as an Issuing Bank, shall be deemed to be an Issuing Bank on a
several and not joint basis with respect to 20%, 40% and 40% respectively, of
Letter of Credit No. P-622662 previously issued under the Existing Credit
Agreement and outstanding hereunder on the Effective Date pursuant to this
clause (j) (and any issuing banks under the Existing Credit Agreement (other
than, as applicable, JPMorgan Chase Bank, N.A., Citibank, N.A. and Mizuho Bank,
Ltd.), shall cease to be issuing banks with respect to such letter of credit on
the Effective Date).

(k) Issuing Bank Agreements; Quarterly Reports to Lenders. Unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood that
such Issuing Bank shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure, and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

Promptly following the end of each fiscal quarter, the Administrative Agent
shall furnish to the Lenders information regarding all outstanding Letters of
Credit as of the end of such fiscal quarter.

SECTION 2.05 [Reserved].

SECTION 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower

 

49



--------------------------------------------------------------------------------

maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that Revolving Credit
Base Rate Loans made to finance the reimbursement of an LC Disbursement under
any Letter of Credit as provided in Section 2.04(e) shall be remitted by the
Administrative Agent to the respective Issuing Bank for such Letter of Credit.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.06 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections for Borrowings.

(a) Elections by Borrower. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.07. The Borrower may elect different options for continuations and
conversions with respect to different portions of the affected Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section 2.07, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower was requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Information in Election Notices. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

50



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Presumption if No Notice. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. Notwithstanding any contrary provision
hereof, if the Borrower shall default in the payment of any principal of or
interest on any Loan, or any reimbursement obligation in respect of any LC
Disbursement, and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as such default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08 Termination. Reduction and Incremental Facilities.

(a) Termination of Commitments. Unless previously terminated, the Revolving
Credit Commitments shall terminate at the close of business on the Revolving
Credit Termination Date. Unless previously terminated, theThe Initial Term
Effective Date Commitments shall terminateterminated immediately after the
making of the Initial Term Loans on the Effective Date. Unless previously
terminated, the 2018 Incremental Term Loan Commitments shall terminate
immediately after the making of the 2018 Incremental Term Loans on the 2018
Incremental Amendment Effective Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Revolving Credit Commitments or Initial Term
Commitments; provided that (i) each reduction of the Revolving Credit
Commitments or Initial Term Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower shall not terminate or reduce the Revolving Credit Commitments if,
after giving effect to any concurrent prepayment of Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Revolving Credit Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the occurrence of other events specified in such
notice, in which case such notice may be revoked or extended by the Borrower (by
notice to the Administrative Agent on or prior to

 

51



--------------------------------------------------------------------------------

the specified effective date) if such condition is not satisfied. Any
termination or reduction of Commitments shall be permanent. Each reduction of
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class. In connection with any such
termination and repayment in full of the facilities outstanding under this
Agreement, if requested by the Borrower, the Administrative Agent shall enter
into a payoff letter with the Borrower, which shall include customary per-diem
provisions for extended termination events, in form and substance reasonably
satisfactory to the Administrative Agent (and the Lenders hereby authorize the
Administrative Agent to so enter into such letter).

(d) Increase of Revolving Credit Commitments; Addition of Incremental Term
Loans.

(i) Requests for Incremental Facilities. The Borrower may, at any time, request
that the existing Lenders or other lending entities (provided that in the case
of other lending entities, such lending entity shall meet the eligibility
requirements for an assignment to such lending entity under Section 9.04(b) as
if it were taking an assignment of applicable Commitments or Loans) provide an
increase to the Revolving Credit Commitments hereunder (which may include
increases to the Maximum L/C Exposure of any Lender, if agreed by such Lender)
(any such increase, an “Incremental Revolving Facility”) and/or add one or more
term loan facilities hereunder (each, an “Incremental Term Facility”; any term
loans thereunder, “Incremental Term Loans”; the Incremental Term Facilities,
together with any Incremental Revolving Facility, the “Incremental Facilities”),
(x) by having an existing Lender (each an “Increasing Lender”) agree to increase
its then existing Revolving Credit Commitment or to provide Incremental Term
Loans and/or (y) by adding as a new Lender hereunder (each an “Assuming Lender”)
any Person which shall agree to provide a Revolving Credit Commitment or
Incremental Term Loans hereunder, in each case with the consent of the
Administrative Agent and, in the case of any Incremental Revolving Facility,
each Issuing Bank. For avoidance of doubt, no existing Lender shall be required
to agree to provide or participate in any Incremental Facility. Any request for
an Incremental Facility shall be made by notice to the Administrative Agent
given by the Borrower specifying the amount and type of the relevant Incremental
Facility, the existing or new Lender or Lenders providing such Incremental
Facility and the date on which such increase is to be effective (the
“Incremental Date”), which shall be a Business Day at least three Business Days
after delivery of such notice (or such shorter period of time as the
Administrative Agent may agree); provided that:

(A) the minimum amount of Incremental Term Loans or the increase in Revolving
Credit Commitments on any Incremental Date shall be $50,000,000 (and integral
multiples of $25,000,000 in excess thereof);

(B) immediately after giving effect to any Incremental Facility, the
(i) Applicable Debt Cap Test is satisfied and (ii) the aggregate principal
balance of any Incremental Term Loans (other than the 2018 Incremental Term
Loans) established under this Agreement does not exceed $2,000,000,000 (less the
amount of 2018 Incremental Term Loans established on the 2018 Incremental
Amendment Effective Date, such amount not to be less than $0);

(C) no Event of Default shall have occurred and be continuing on such
Incremental Date or shall result from the proposed Incremental Facility;

(D) the representations and warranties contained in this Agreement shall be true
and correct on and as of the Incremental Date as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

 

52



--------------------------------------------------------------------------------

(E) the Borrower shall be in pro forma compliance with the Financial Covenants
on and as of the Incremental Date (assuming, for calculating the Total
Indebtedness Ratio for this purpose, that any Incremental Revolving Facilities
are fully drawn);

(F) (i) in the case of any Incremental Term Facility, the maturity date and
weighted average life to maturity thereof shall be no earlier than or shorter
than, respectively, the maturity date and weighted average life to maturity,
respectively, of the Initial Term Loans and (ii) any Incremental Revolving
Facility shall be on terms and pursuant to documentation applicable to the
existing Revolving Credit Commitments (including the maturity date in respect
thereof);

(G) Each Incremental Facility shall have the same collateral and guarantees from
the same Loan Parties as the Revolving Credit Commitments and Term Loans
hereunder and shall otherwise be pari passu in right of payment and security
with the such facilities;

(H) the interest rates and amortization schedule (subject to clause (F)(i)
above) applicable to any Incremental Term Facility shall be determined by the
Borrower and the lenders thereunder; provided that with respect to any
Incremental Term Facility incurred on or prior to the 12 month anniversary of
the Effective Date, the all-in yield (whether in the form of interest rate
margins, original issue discount, upfront fees or LIBO Rate or Base Rate floors
(but excluding the effect of any arrangement, structuring, syndication or other
fees payable in connection therewith that are not shared with all lenders or
holders of such new indebtedness)) applicable to any Incremental Term Facility
(determined, including with respect to the LIBO Rate or Base Rate, at the time
such Incremental Term Facility is incurred) will not be more than 50 basis
points higher than the corresponding all-in yield (calculated as set forth
above) for the Initial Term Loans (determined, including with respect to the
LIBO Rate or Base Rate, at the time the Incremental Term Facility is incurred),
unless the interest rate margins with respect to the Initial Term Loans are
increased by an amount equal to the difference between the all-in yield with
respect to the Incremental Term Facility and the corresponding all-in yield on
the Initial Term Loans minus 50 basis points (this clause (H), the “MFN
Condition”);

(I) any Incremental Term Facility shall be on terms and pursuant to
documentation to be determined, provided that (a) except to the extent permitted
by clause (F)(i) or (H) above, to the extent such terms are not consistent with
the terms in respect of the Initial Term Loans, they shall be no more
restrictive, when taken as a whole, than those in respect of the Initial Term
Loans (except for covenants or other provisions applicable only to periods after
the latest final maturity date of the Initial Term Loans) and (b) to the extent
such documentation is not consistent with the documentation in respect of the
Initial Term Loans, it shall be reasonably satisfactory to the Administrative
Agent

(ii) Effectiveness of Incremental Facilities. Each Assuming Lender, if any,
shall become a Lender hereunder as of the Incremental Date; the Revolving Credit
Commitment of each Increasing Lender and Assuming Lender shall be increased or
effective, if and as applicable, on the Incremental Date; and each Increasing
Lender and Assuming Lender shall be obligated to make Incremental Term Loans, if
applicable, on the Incremental Date; in each case, provided that:

 

53



--------------------------------------------------------------------------------

(x) the Administrative Agent shall have received on such Incremental Date a
certificate of a Financial Officer of the Borrower stating that each of the
applicable conditions to such Incremental Facilities set forth in this
Section 2.08(d) has been satisfied; and

(y) with respect to each Assuming Lender and each Increasing Lender, the
Administrative Agent shall have received, on such Incremental Date, an executed
Incremental Agreement.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or Increasing Lender, as
applicable, together with the certificate referred to in clause (ii)(x) above,
the Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Incremental Facilities. If
any Revolving Credit Loans shall be outstanding, the Borrower will borrow from
each of the Increasing Lenders and Assuming Lenders providing the applicable
Incremental Revolving Facility, and such Increasing Lenders and Assuming Lenders
shall have made Revolving Credit Loans to the Borrower (in the case of Revolving
Credit Eurodollar Loans, with Interest Period(s) ending on the date(s) of any
then outstanding Interest Period(s)), and (notwithstanding the provisions in
this Agreement requiring that borrowings and prepayments be made ratably in
accordance with the principal amounts of the Loans of any Class held by the
Lenders) the Borrower shall prepay the Revolving Credit Loans held by the other
Revolving Credit Lenders (other than the Increasing Lenders and Assuming
Lenders) in such amounts as may be necessary, together with any amounts payable
under Section 2.15 as a result of such prepayment, so that after giving effect
to such Revolving Credit Loans and prepayments, the Revolving Credit Loans (and
Interest Period(s) of Revolving Credit Eurodollar Loan(s)) shall be held by the
Revolving Credit Lenders pro rata in accordance with the respective amounts of
their Revolving Credit Commitments (as modified hereby).

(v) Notwithstanding anything to the contrary in this Agreement (including
Section 9.02), the Administrative Agent and the Borrower (without the consent of
any other party hereto) may make amendments to this Agreement and the other Loan
Documents as the Administrative Agent in its reasonable discretion determines
are necessary or advisable to effect the provisions of this Section 2.08 and in
any event may make changes to the terms of any existing Term Loans that are
favorable (as determined by the Administrative Agent in its reasonable
discretion) to the holders thereof in order to ensure any Incremental Term
Facility is “fungible” with an applicable existing Class of Term Loans.

SECTION 2.09 Repayment of Loans: Evidence of Debt.

(a) Revolving Credit Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Revolving Credit Lender the
then unpaid principal amount of such Lender’s Revolving Credit Loans in full on
the Revolving Credit Termination Date.

 

54



--------------------------------------------------------------------------------

(b) Initial Term Loans. (i) The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Original Initial Term
Lender, the Original Initial Term Loans on the last Business Day of each March,
June, September and December, beginning on the last Business Day of the first
full fiscal quarter to occur after the Effective Date and ending with the last
such day to occur prior to the Initial Term Loan Maturity Date, in an aggregate
principal amount for each such date equal to 0.25% of the aggregate principal
amount of the Original Initial Term Loans outstanding on the Effective Date (as
such amount shall be adjusted for prepayments pursuant to the terms of this
Agreement). Additionally, the Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Original Initial Term Lender
the principal of such Original Initial Term Lender’s Original Initial Term Loans
on the Initial Term Loan Maturity Date.

(ii) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each 2018 Incremental Lender, the 2018 Incremental Term
Loans on the last Business Day of each March, June, September and December,
beginning on the last Business Day of the first full fiscal quarter to occur
after the 2018 Incremental Amendment Effective Date and ending with the last
such day to occur prior to the Initial Term Loan Maturity Date, in an aggregate
principal amount for each such date equal to 0.25% of the aggregate principal
amount of the 2018 Incremental Term Loans outstanding on the 2018 Incremental
Amendment Effective Date (as such amount shall be adjusted for prepayments
pursuant to the terms of this Agreement). Additionally, the Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each 2018 Incremental Lender the principal of such 2018 Incremental Lender’s
2018 Incremental Term Loans on the Initial Term Loan Maturity Date.

(c) Incremental Term Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of any Increasing Lender or Assuming
Lender providing Incremental Term Loans the principal of the Incremental Term
Loans on the applicable maturity date.

(d) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(f) Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 (and in the Register
maintained pursuant to Section 9.04) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(g) Promissory Notes. Any Lender may request that Loans held by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the payee
and its registered assigns.

 

55



--------------------------------------------------------------------------------

SECTION 2.10 Prepayment of Loans.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing of any Class in(and in the case of Term
Loans, the Original Initial Term Loans and/or the 2018 Incremental Term Loans,
as elected by the Borrower) in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section 2.10, and if applicable, payment
of the fee in the immediately following paragraph. Loans may be prepaid by the
Borrower in aggregate amounts that are (x) in the case of Eurodollar Loans, an
integral multiple of $1,000,000 and not less than $10,000,000 and (y) in the
case of Adjusted Base Rate Loans, an integral multiple of $500,000 and not less
than $5,000,000. Each voluntary prepayment of Term Loans shall be allocated to
the installments thereof as directed by the Borrower.

Any (i) voluntary prepayment of the Initial Term Loans using proceeds of
Indebtedness issued by Parent Guarantor or any of its Subsidiaries for which the
all-in yield (but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such new Indebtedness) payable thereon on the
date of such prepayment is lower than the all-in yield on the date of such
prepayment with respect to the Initial Term Loans subject to such prepayment
and/or (ii) repricing of the Term Loans pursuant to an amendment to the Loan
Documents resulting in the all-in yield payable thereon on the date of such
amendment being lower than the all-in yield on the date immediately prior to
such amendment with respect to the Initial Term Loans, shall, in each case, be
accompanied by a prepayment fee equal to 1.0% of the aggregate principal amount
of such prepayment (or, in the case of clause (ii) above, of the aggregate
amount of Initial Term Loans affected by such repricing that are outstanding
immediately prior to such amendment) if such event occurs on or prior to the six
month anniversary of the 2018 Incremental Amendment Effective Date (with any
Lender whose Initial Term Loans are required to be repaid or assigned as a
result of the exercise of Section 2.18 as a result of not consenting to such
amendment also entitled to such premium); provided that such prepayment fee
shall not be payable in connection with any transaction that results in a Change
of Control.

(b) Mandatory Prepayments. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic reduction, as follows:

(i) Revolving Credit Loans. The Borrower shall from time to time prior to the
Revolving Credit Termination Date prepay the Revolving Credit Loans (and/or
provide cover for LC Exposure as specified in Section 2.04(i)) in such amounts
as shall be necessary so that at all times the sum of the total Revolving Credit
Exposures does not exceed the total Revolving Credit Commitments. Any prepayment
pursuant to this paragraph shall be applied, first, to Revolving Credit Loans
outstanding, and second, as cover for LC Exposure as specified in
Section 2.04(i).

(ii) All Loans, etc. The Borrower shall prepay the Loans hereunder and, in the
case of sub-clause (x) below, the Commitments shall be subject to automatic
permanent reduction, as follows:

(x) Change in Control. Upon the occurrence of any Change of Control, unless the
Required Lenders of the respective Class shall elect otherwise with respect to
such Class, the Borrower shall prepay the Loans hereunder in full (and provide
cover for LC Exposure as specified in Section 2.04(i)) plus any accrued and
unpaid interest and fees thereon and any other amounts outstanding under the
Loan Documentation, and the Commitments hereunder of such Class shall be
automatically terminated.

 

56



--------------------------------------------------------------------------------

(y) Asset Sales. Together with each delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b), the Borrower shall deliver to the Administrative
Agent a statement (a “Net Cash Proceeds Statement”) setting forth in reasonable
detail the aggregate amount of Net Cash Proceeds received during the last fiscal
quarter covered by such financial statements (the “Current Net Cash Proceeds”).
If the aggregate amount of the Current Net Cash Proceeds when taken together
with the aggregate amount of Net Cash Proceeds received after the Effective Date
in prior fiscal quarters as to which a prepayment of the Indebtedness hereunder
(as set forth in clause (A) below) or other permitted Indebtedness for borrowed
money secured by Liens on the Collateral on a pari passu basis with the Liens
securing the Obligations pursuant to clause (B) below has not yet been made
under this paragraph (other than as a result of proceeds pending reinvestment or
repayment of Maturing Indebtedness pursuant to the proviso hereto) shall exceed
$500,000,000 in the aggregate (such excess amount, the “Excess Disposition
Proceeds”) then, not later than five Business Days after the delivery of the
applicable Net Cash Proceeds Statement (or if such Net Cash Proceeds Statement
shall not be delivered in conformity with the terms hereof, five Business Days
after the date such Net Cash Proceeds Statement was required to be delivered),
the Borrower shall apply an amount equal to 100% of such Excess Disposition
Proceeds towards the prepayment of (A) the Loans as set forth in sub-clause (bb)
of this paragraph (and/or provide cover for LC Exposure as specified in
Section 2.04(i)) and (B) other permitted Indebtedness for borrowed money secured
by Liens on the Collateral on a pari passu basis with the Liens securing the
Obligations (but only to the extent required under the documentation governing
such secured Indebtedness), pro rata based on their respective outstanding
principal amount of loans thereunder as of the end of the period covered by the
applicable financial statements (treating, for such purpose, as outstanding
loans, the aggregate outstanding LC Exposure and the unused portion of the
Commitments); provided that the Borrower shall not be required to make a
prepayment under this sub-clause (y) with respect to any portion of Net Cash
Proceeds (or an equivalent amount) that (x) (1) the Borrower states in the
applicable Net Cash Proceeds Statement is to be reinvested (or has been
reinvested) in any assets used or to be used by the Borrower and its Restricted
Subsidiaries in its business, and (2) are or have been or will be in fact so
applied to such reinvestment within eighteen months of the related Asset Sale or
Recovery Event or (y) (1) the Borrower states in the applicable Net Cash
Proceeds Statement is to be used to repay Maturing Indebtedness (or has been
used to repay Maturing Indebtedness) and (2) are or have been or will be in fact
so applied to such repayment within 18 months of the related Asset Sale or
Recovery Event. Notwithstanding the foregoing, if the Total Indebtedness Ratio
as of the most recently delivered financial statements pursuant to
Section 5.01(a) or 5.01(b), recomputed on a pro forma basis for such Asset Sale
or Recovery Event, is less than 2.00 to 1.00, the proceeds of such Asset Sale or
Recovery Event will not be subject to or included in the calculation of amounts
required to be prepaid pursuant to this sub-clause (y).

(z) Excess Cash Flow. In the event that for any fiscal year of the Borrower
(commencing with the fiscal year ending March 31, 2018), there shall be Excess
Cash Flow, the Borrower shall, on the relevant Excess Cash Flow Application Date
(as defined below), prepay Loans in an aggregate amount equal to (i) the ECF
Percentage of such Excess Cash Flow less (ii) the aggregate amount of optional
prepayments of (x) Loans made pursuant to Section 2.10(a) during the applicable
fiscal year (except prepayments of Revolving Credit Loans that are not
accompanied by a corresponding permanent reduction of Revolving Credit
Commitments) and (y) without duplication of any amounts deducted from Excess
Cash Flow pursuant to clause (b)(iv) of the definition thereof,

 

57



--------------------------------------------------------------------------------

permitted Indebtedness for borrowed money secured by Liens on the Collateral on
a pari passu basis with the Liens securing the Obligations (other than such
revolving indebtedness unless accompanied by a corresponding permanent reduction
of such commitments), in each case other than to the extent that any such
prepayment is funded with the proceeds of Long-Term Indebtedness. The “Excess
Cash Flow Application Date” for any such prepayment shall be a date no later
than five Business Days after the date on which financial statements of the
Borrower referred to in Section 5.01(a) for the fiscal year with respect to
which such prepayment is made are delivered to the Administrative Agent (or if
such financial statements shall not be delivered in conformity with the terms
hereof, five Business Days after the date such financial statements were
required to be delivered). Notwithstanding the foregoing, amounts required to
prepay Loans under this sub-clause (z) may be shared (and to the extent shared
shall reduce the prepayment requirement under this sub-clause (z)) with
permitted Indebtedness for borrowed money secured by Liens on the Collateral on
a pari passu basis with the Liens securing the Obligations (but only to the
extent required under the documentation governing such secured Indebtedness),
pro rata based on the respective outstanding principal amounts under this
Agreement and of the loans thereunder as of the end of the period covered by the
applicable financial statements (treating, for such purpose, as outstanding
loans, the aggregate outstanding LC Exposure and the unused portion of the
Commitments).

(aa) Indebtedness. Upon the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness, other than any Indebtedness permitted to be
incurred under Section 6.01, the Borrower shall, within one Business Day of such
incurrence, repay the Loans with the net cash proceeds thereof.

(bb) Application. All amounts to be applied in connection with prepayments and
Commitment reductions hereunder made pursuant to sub-clause (x) of this
paragraph shall be applied to (i) the repayment in full of any outstanding Term
Loans and termination of any outstanding Commitments in respect of Term Loans
and (y) the permanent reduction of the aggregate amount of the Revolving Credit
Commitments whether or not any Revolving Credit Loans are outstanding (and to
the extent that, after giving effect to such reduction, the sum of the total
Revolving Credit Exposures would exceed the total Revolving Credit Commitments,
the Borrower shall first, prepay Revolving Credit Loans, and second, provide
cover for LC Exposure as specified in Section 2.04(i) in an aggregate amount
equal to such excess). All amounts to be applied in connection with prepayments
hereunder made pursuant to sub-clauses (y), (z) or (aa) shall be applied first
to Term Loans and second to Revolving Credit Loans (without a corresponding
reduction in the Revolving Credit Commitments). Unless a particular Class of
Term Loans (or, if applicable Revolving Credit Loans) has agreed to accept a
lower prepayment amount, prepayments made pursuant to sub-clauses (y), (z) or
(aa) shall be allocated ratably among the outstanding Classes of Term Loans (or,
if applicable, Classes of Revolving Credit Loans based on the outstanding
amounts thereof). Each mandatory prepayment of Term Loans shall be allocated to
the installments thereof as directed by the Borrower.

(c) Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment under paragraph
(a) of this Section 2.10 (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice

 

58



--------------------------------------------------------------------------------

shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of Commitments as contemplated by Section 2.08, then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders holding Loans of
such Class of the contents thereof.

(d) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12 (plus any amounts owing
pursuant to Section 2.10(a) (if any) and Section 2.15).

SECTION 2.11 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the a rate
per annum equal to the Applicable Rate, on the daily average unused amount of
the Revolving Credit Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Credit Commitment terminates. Accrued commitment fees shall be payable in
arrears on each Quarterly Date and on the date on which the Revolving Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay with respect to Letters of
Credit outstanding hereunder the following fees:

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Rate used in
determining interest on Revolving Credit Eurodollar Loans, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Credit Commitment terminates and the date on which there shall no
longer be any Letters of Credit outstanding hereunder; and

(ii) to each Issuing Bank (x) a fronting fee, which shall accrue at the rate of
0.15% per annum on the average daily amount of the LC Exposure of such Issuing
Bank (determined for these purposes without giving effect to the participations
therein of the Revolving Credit Lenders pursuant to paragraph (d) of
Section 2.04, and excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Credit
Commitments and the date on which there shall no longer be any Letters of Credit
of such Issuing Bank outstanding hereunder, and (y) such Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder.

Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

59



--------------------------------------------------------------------------------

(c) Agency Fees. The Borrower agrees to pay to the Administrative Agent, for its
own respective account, fees payable in the amounts and at the times separately
agreed upon in writing upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

SECTION 2.12 Interest.

(a) Base Rate Borrowings. The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Rate.

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) [Reserved].

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Obligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided above, (ii) in the case of any interest on any Loan, 2.00%
plus the rate applicable to the Loan in respect of which such interest is
payable and (iii) in the case of any fee or other amount that does not relate to
a Loan of a particular type, at a rate per annum equal to 2.00% plus the
Adjusted Base Rate.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iv) all accrued interest on Revolving Credit Loans shall be
payable upon termination of the Revolving Credit Commitments.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Adjusted Base
Rate at times when the Adjusted Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Adjusted Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means (including, without
limitation, by means of an Interpolated Rate) do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period; or

 

60



--------------------------------------------------------------------------------

(b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their respective Loans (or its Loan) of
such Class included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein; or

(iii) shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes indemnifiable under Section 2.16(c) and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii) to such Lender or Issuing Bank) of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or any Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or such Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank reasonably determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company

 

61



--------------------------------------------------------------------------------

with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, or
such Lender’s or Issuing Bank’s holding company, for any such reduction
suffered.

(c) Certificates from Lenders. A certificate of a Lender or Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section 2.14 shall be delivered to the Borrower and shall be
conclusive so long as it reflects a reasonable basis for the calculation of the
amounts set forth therein and does not contain any manifest error. The Borrower
shall pay such Lender or Issuing Bank the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable and is revoked
in accordance herewith) or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.18, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.

In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the amount of interest that such Lender
would pay for a deposit equal to the principal amount of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Interest Period, over (ii) the amount of interest that such Lender would
earn on such principal amount for such period if such Lender were to invest such
principal amount for such period at the interest rate that would be bid by such
Lender (or an affiliate of such Lender) for U.S. dollar deposits from other
banks in the eurodollar market at the commencement of such period. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

62



--------------------------------------------------------------------------------

SECTION 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Obligors hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for any Indemnified Taxes;
provided that if the applicable Withholding Agent shall be required to deduct
any Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.16) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Obligors shall make such deductions and (iii) the Obligors shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) Other Taxes. In addition, the Obligors shall pay, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Obligors. The Obligors shall indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) payable or paid by the Administrative Agent, such Lender or
Issuing Bank, as the case may be, or required to be withheld or deducted from a
payment to the Administrative Agent, such Lender or Issuing Bank, as the case
may be (in each case, including any penalties, interest and reasonable expenses,
other than penalties, interest and expenses to the extent solely attributable to
the gross negligence or willful misconduct of the Administrative Agent, the
Issuing Bank, or such Lender, respectively, arising therefrom or with respect
thereto during the period prior to the Obligors making the payment demanded
under this paragraph (c)), whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Obligor Representative by a Lender or an Issuing Bank (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after the demand thereof, for (i) the full
amount of any Excluded Taxes attributable to such Lender (but only to the extent
that any Obligor has not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the Obligors to do so) and (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 9.04(e)(i) relating to the maintenance of a Participant Register, in
either case, that are payable or paid by the Administrative Agent, and together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes by the Obligors to a Governmental Authority, the Obligor
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Forms Requirements.

 

63



--------------------------------------------------------------------------------

(i) Each Foreign Lender (or assignee or Participant, as applicable) shall
deliver to the Obligor Representative and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Form W-8BEN-E , Form W-8ECI, Form W-8EXP, or Form W-8IMY or
successor thereto (together with any applicable underlying IRS forms), or, in
the case of a Foreign Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement substantially in the form of Exhibit D and the
applicable IRS Form W-8, or any subsequent versions of any applicable Form W-8
or successors thereto, properly completed and duly executed by such Foreign
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on payments under this Agreement and the other Loan Documents.
In the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, such Form W-8 shall establish an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, such Form W-8 shall establish an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty. Any such forms (and any other forms or
documentation prescribed by law and reasonably requested by the Obligor
Representative or the Administrative Agent to determine the amount of Tax (if
any) required by law to be withheld) shall be delivered by each Foreign Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Obligor
Representative or the Administrative Agent and at the time or times prescribed
by applicable law. In addition, each Foreign Lender shall deliver such forms
promptly upon the expiration, inaccuracy, obsolescence or invalidity of any form
previously delivered by such Foreign Lender. Each Foreign Lender shall promptly
notify the Obligor Representative and the Administrative Agent at any time it
determines that it is no longer in a position to legally provide any previously
delivered certificate to the Obligor Representative (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Foreign Lender shall
not be required to deliver any form pursuant to this paragraph that such Foreign
Lender is not legally able to deliver.

(ii) Any Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Obligors are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Obligor Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Obligor Representative, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

(iii) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Obligor Representative and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Obligor Representative or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Obligor Representative or the Administrative Agent
as may be necessary for the Obligor Representative and the Administrative Agent
to comply with their obligations under FATCA and

 

64



--------------------------------------------------------------------------------

to determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(iv) Each Lender that is a U.S. Person shall deliver to the Obligor
Representative and the Administrative Agent on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Obligor Representative or the Administrative
Agent and at the time or times prescribed by applicable law, two duly and
accurately completed copies of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.

(v) For purposes of Section 2.16(f), each of the terms “Lender” and “Foreign
Lender” shall include any Issuing Bank.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Bank determines, in its reasonable discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section, it shall pay to such Obligor an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Obligor under this Section 2.16 with respect to the Indemnified or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
Obligor, upon the request of the Administrative Agent, such Lender or such
Issuing Bank, agree to repay the amount paid over to such Obligor (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(g) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require the Administrative Agent, any Lender or any Issuing Bank
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.

SECTION 2.17 Payments Generally: Pro Rata Treatment: Sharing of Set-Offs.

(a) Payments by Obligors. The Obligors shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such of its offices in New York
City as shall be notified to the relevant parties from time to time, except
payments to be made directly to an Issuing Bank as expressly provided herein and
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other

 

65



--------------------------------------------------------------------------------

Person to the appropriate recipient promptly following receipt thereof, and the
Obligors shall have no liability in the event timely or correct distribution of
such payments is not so made. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.

(b) Application if Payments Insufficient. Subject to the terms of the Collateral
Trust Agreement, if at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all Obligations then due hereunder,
such funds shall be applied in the following order:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts owing under
Section 2.04) payable to the Administrative Agent in its capacity as such;

(ii) Second, to payment of that portion of the Obligations payable to the
Lenders and any Issuing Bank in their capacity as such constituting accrued and
unpaid fees with respect to Letters of Credit and interest on the Loans,
interest on extensions of credit with respect to Letters of Credit and interest
on other Obligations, ratably among the Lenders and any Issuing Bank in
proportion to the respective amounts described in this clause Second payable to
them;

(iii) Third, to (a) payment of that portion of the Obligations constituting
(i) Secured Hedging Obligations and Secured Cash Management Obligations and
(ii) unpaid principal of the Loans and extensions of credit with respect to
Letters of Credit, and (b) the Administrative Agent for the account of any
Issuing Bank, to cash collateralize that portion of LC Exposure comprised of the
aggregate undrawn amount of Letters of Credit (in an amount required by
Section 2.04), ratably among the Persons owed such amounts in proportion to the
respective amounts described in this clause Third held by them;

(iv) Fourth, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and fees
with respect to Loans and Letters of Credit) payable to the Lenders and any
Issuing Bank in their capacity as such (including fees, charges and
disbursements of counsel to the respective Lenders and respective Issuing Bank
and amounts owing under Section 2.04), ratably among them in proportion to the
respective amounts described in this clause Fourth payable to them;

(v) Fifth, to all other Obligations; and

(vi) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above. Notwithstanding the foregoing, no amounts
received from any Guarantor shall be applied to any Excluded Swap Obligation of
such Guarantor.

 

66



--------------------------------------------------------------------------------

(c) Pro Rata Treatment. Except to the extent otherwise provided herein, (i) each
Borrowing of a particular Class from the Lenders under Section 2.01 hereof shall
be made from the relevant Lenders, each payment of commitment fees under
Section 2.11 hereof in respect of Commitments of a particular Class shall be
made for account of the relevant Lenders, and each termination or reduction of
the amount of the Commitments of a particular Class under Section 2.08 hereof
shall be applied to the respective Commitments of such Class of the relevant
Lenders, pro rata according to the amounts of their respective Commitments of
such Class; (ii) Eurodollar Loans of any Class having the same Interest Period
shall be allocated pro rata among the relevant Lenders according to the amounts
of their Commitments of such Class (in the case of the making of Loans) or their
respective Loans of such Class (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment by the Borrower of principal of Loans
of a particular Class shall be made for account of the relevant Lenders pro rata
in accordance with the respective unpaid principal amounts of the Loans of such
Class held by them; (iv) each payment by the Borrower of interest on Loans of a
particular Class shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders; and (v) each payment by the Borrower of participation
fees in respect of Letters of Credit shall be made for the account of the
Revolving Credit Lenders pro rata in accordance with the amount of participation
fees then due and payable to the Revolving Credit Lenders.

(d) Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrower), obtain payment in respect of any
principal of or interest on any of its Loans (or participations in LC
Disbursements) of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Loans (and
participations in LC Disbursements) of such Class and accrued interest thereon
than the proportion of such amounts received by any other Lender of such Class
or any other Class, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans (and LC
Disbursements) of the other Lenders to the extent necessary so that the benefit
of such payments shall be shared by all the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans (and participations in LC Disbursements); provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans (or participations in LC Disbursements) to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Obligors consent to the foregoing and agree, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Obligors’ rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Obligors in the amount
of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Obligor Representative prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or any Issuing
Bank entitled thereto (the “Applicable Recipient”) hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Applicable Recipient the amount
due. In such event, if the Borrower has not in fact made such payment, then each
Applicable Recipient severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Applicable Recipient with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

 

67



--------------------------------------------------------------------------------

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(d), 2.04(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid.

SECTION 2.18 Mitigation Obligations: Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the Obligors are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall, if requested by the Obligor
Representative, use reasonable efforts to designate a different lending office
for funding or booking its Loans (or participations in LC Disbursements)
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not cause such
Lender and its lending office(s) to suffer any economic, legal or regulatory
disadvantage; provided, that nothing in this Section shall affect or postpone
any of the obligations of the Obligors or the rights or obligations of any
Lender pursuant to Section 2.14 or 2.16. The Obligors hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders — Increased Costs. Etc. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent given by the Obligor Representative,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, each Issuing Bank), which consents shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans (and
participations in LC Disbursements), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Obligors (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments; provided, further, that until such time as
such replacement shall be consummated, the Obligor shall pay all additional
amounts (if any) required pursuant to Section 2.14 or 2.16, as the case may be.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. No assignment pursuant to this Section 2.18(b) shall be deemed
to impair any claim that the Borrower may have against any Lender that defaults
in its obligation to fund Loans hereunder.

(c) Replacement of Lenders — Amendments. If, in connection with a request by the
Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders or all affected Lenders under Section 9.02 (or, as
applicable, all or all affected Lenders of a Class), one or more Lenders (the
“Declining Lenders”) having Loans, LC Exposure and unused Commitments
representing not more than 50% of the sum of the total Loans, LC Exposure and
unused Commitments (or those of a Class, if applicable) at such time have
declined to agree to such request, then the Borrower may, at its sole expense

 

68



--------------------------------------------------------------------------------

and effort, upon notice to such Lender(s) and the Administrative Agent given by
the Borrower, require all (but not less than all) of such Declining Lenders to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all their interests, rights and
obligations under this Agreement to one or more assignees that shall assume such
obligations (any of which assignees may be another Lender, if a Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, each Issuing Bank), which consents shall not
unreasonably be withheld or delayed and (ii) each such Declining Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans (and participations in LC Disbursements), accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under any other
Loan Document, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Obligors (in the case of all other
amounts).

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Credit Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders
(including of any Class) have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 9.02); provided, that
this clause (b) shall not apply in the case of a waiver, amendment or
modification requiring the consent of all Lenders or each Lender affected
thereby (other than with respect to Section 9.02(b)(iii));

(c) if LC Exposure exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 4.02 are satisfied at the time such
Lender becomes a Defaulting Lender and its LC Exposure is reallocated;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (which notice shall be promptly delivered by
the Administrative Agent upon the failure of the reallocation in clause
(i) above to be fully effected) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above), which cash collateral shall be deposited into a cash collateral
account in the name of and under the control of the Administrative Agent, in
accordance with the procedures set forth in Section 2.04(i) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.19(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

69



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.19(c), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.19(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Revolving Credit Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that 100% of the related exposure will be covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.19(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and Defaulting Lenders shall not participate therein); and

(e) (i) if a Bankruptcy Event with respect to the Parent of any Revolving Credit
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Revolving
Credit Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Revolving Credit Lender commits to extend credit,
the Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Issuing Bank shall have entered into arrangements with the
Borrower or such Revolving Credit Lender, satisfactory to the Issuing Bank, to
defease any risk to the Issuing Bank in respect of such Revolving Credit Lender
hereunder.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Credit Lender to be a Defaulting Lender, then the LC
Exposure of the Revolving Credit Lenders shall be readjusted to reflect the
inclusion of such Revolving Credit Lender’s Commitment and on such date such
Revolving Credit Lender shall purchase at par such of the Revolving Credit Loans
of the other Revolving Credit Lenders as the Administrative shall determine may
be necessary in order for such Revolving Credit Lender to hold such Revolving
Credit Loans in accordance with its Applicable Percentage.

SECTION 2.20 Replacement Financing.

(a) The Borrower may, subject to the terms hereof, at any time or from time to
time after the Effective Date, enter into an amendment (a “Refinancing
Amendment”) to effect a refinancing or replacement of all or any portion of the
Term Loans or all or any portion of the Revolving Credit Loans (or unused
Revolving Credit Commitments). Each such refinancing or replacement may, at the
Borrower’s option, be in the form of a new senior secured revolving credit
facility, one or more series of senior secured loans or notes (each of which may
be secured by the Collateral on a pari passu or junior basis to the
Obligations), or with one or more series of unsecured loans or notes
(collectively, the “Replacement Financing”); provided that (i) the commitments
under any replacement revolving credit facility shall be documented under this
Agreement and shall be utilized ratably with the remaining Revolving Credit
Commitments (if any), (ii) the aggregate principal amount of such Replacement
Financing shall not exceed the aggregate principal amount of such refinanced
facilities, plus accrued interest, expenses, fees and premiums, plus amounts
permitted to be incurred as Incremental Facilities

 

70



--------------------------------------------------------------------------------

(and for the avoidance of doubt any amount issued pursuant to the immediately
preceding clause shall reduce availability under the Incremental Facilities on a
dollar-for-dollar basis and be subject to the limitations applicable to such
Incremental Facilities), (iii) any Replacement Financing (1) that is secured
does not mature prior to, or have a weighted average life to maturity shorter
than, the loans or commitments being refinanced and (2) that is unsecured does
not mature prior to the date that is the 91st day following the maturity date of
the loans or commitments being refinanced and the terms of such Indebtedness do
not provide for any mandatory redemption (other than customary asset sale or
event of loss, change of control mandatory offers to purchase and customary
acceleration rights after an event of default) prior to the date that is the
91st day following the maturity date of the loans or notes being refinanced,
(iv) any Replacement Financing in the form of pari passu first lien term loans
shall be subject to the MFN Condition as if it were an Incremental Term
Facility, (v) to the extent such Replacement Financing is secured, it shall be
secured only by the Collateral and on a pari passu or junior basis with the
Collateral, (vi) to the extent such Replacement Financing is secured, the
parties to such Replacement Financing (or their authorized agent) and the
Administrative Agent shall, as applicable, enter into an Intercreditor
Agreement, (vii) the obligors in respect of any Replacement Financing shall be
Loan Parties, (viii) the proceeds thereof shall be applied substantially
simultaneously with the incurrence thereof to permanently repay the loans or
commitments being refinanced, (ix) to the extent the terms of the Replacement
Financing (other than fees, pricing and optional prepayment or optional
redemption terms) are not consistent with the terms of the Class of Loans or
Commitments being replaced, they shall be no more restrictive, when taken as a
whole, than those under such replaced Loans or Commitments (except for covenants
or other provisions applicable only to periods after the latest final maturity
date of all then outstanding Loans or Commitments), (x) no Lender is obligated
to participate in such Replacement Financing and (xi) Replacement Financing in
the form of notes or of junior lien or unsecured loans shall be documented
separately from the Loan Documentation as agreed between the Borrower and the
Administrative Agent.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements consistent with those
delivered on the Effective Date under Section 4.01 (other than changes to such
legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent).
Notwithstanding anything to the contrary in this Agreement (including
Section 9.02), the Borrower and the Administrative Agent may enter into
amendments to the Loan Documentation without the consent of any other parties
hereto to effect the provisions of this Section 2.20, including without
limitation, amendments to this Agreement to permit any Replacement Financing
under the terms of the Loans Documents.

SECTION 2.21 NewCo Financing.

Notwithstanding anything to the contrary in any Loan Document, the Borrower
shall be permitted to form wholly-owned passive holding company Restricted
Subsidiaries (each, a “NewCo”), which shall not be required to be Guarantors.
The Borrower may contribute the Equity Interests of Subsidiary Guarantors (and
any other Subsidiaries that are direct or indirect subsidiaries of such
Subsidiary Guarantors (and not direct subsidiaries of NewCo)) to a NewCo,
however, this shall not impact the guaranty requirements set forth in this
Agreement with respect to any such entities owned by a NewCo, and a NewCo itself
(but not any entities it owns) shall be disregarded in calculating the guaranty
requirement test set forth in Section 5.09(b). Any NewCo shall be a passive
holding company and shall not own any material assets or conduct any material
business other than the ownership of the Equity Interests of Subsidiary
Guarantors (and their Subsidiaries) as set forth above, provided that a NewCo
may incur unsecured Indebtedness (and may conduct activities related to such
incurrence and maintenance of

 

71



--------------------------------------------------------------------------------

such Indebtedness) (a) that is not Guaranteed by or for which other credit
support is provided by any other person other than an unsecured Guarantee from
the Parent Guarantor, (b) the terms of which do not restrict the ability of the
Secured Parties (or an agent on their behalf) under the Loan Documents (or under
any Indebtedness that replaces or refinances any facilities under the Loan
Documents) to realize on the value of the Guarantees and security with respect
to such Subsidiary Guarantors, (c) which such Indebtedness shall not contain any
restriction on dividends or similar distributions by NewCo or any of the
entities owned directly or indirectly by NewCo, (d) which such indebtedness
represents a refinancing or replacement of existing Indebtedness at the Parent
Guarantor or the Borrower in an amount no greater than the principal amount of
such refinanced or replaced indebtedness, plus amounts to pay accrued interest,
fees and related expenses and (e) the other terms of which are reasonably
satisfactory to the Administrative Agent (“NewCo Indebtedness”, the transfer of
equity in Guarantors (and their Subsidiaries) to a NewCo as set forth above, a
“NewCo Transfer”). Notwithstanding anything to the contrary in this Agreement
(including Section 9.02), the Borrower and the Administrative Agent may enter
into amendments to the Loan Documentation without the consent of any other
parties hereto to effect the provisions of this Section 2.21.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:

SECTION 3.01 Organization: Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the State of Kansas. Each
Obligor is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, except where the failure to be in good
standing or to be so qualified could not reasonably be expected to result in a
Material Adverse Effect. Each Obligor has all requisite power and authority
under its respective organizational documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other equivalent power of each Obligor and have been duly
authorized by all necessary corporate and, if required, stockholder or other
action on the part of such Obligor. Each Loan Document to which any Obligor is a
party has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any Obligor or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower, or any of its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower, (d) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon any Subsidiary Guarantor, or any of its assets, or give
rise to a right thereunder to require any payment to be made by any Subsidiary
Guarantor and (e) will not result in the creation or imposition of any Lien on
any asset of the Loan Parties, other than Liens granted on the Effective Date
and otherwise permitted pursuant to Section 6.02.

 

72



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered to the Lenders
the following financial statements:

(i) the audited consolidated balance sheet and statements of comprehensive loss,
changes in shareholders’ equity and cash flows of the Parent Guarantor and its
Subsidiaries as of and for the fiscal years ended March 31, 2015 and March 31,
2016, reported on by Deloitte, independent public accounts; and

(ii) the unaudited interim consolidated balance sheet and statements of
comprehensive loss, changes in shareholders’ equity and cash flows of the Parent
Guarantor and its Subsidiaries as of and for the three- and six- -month periods
ended June 30, 2016 and September 30, 2016, respectively, certified by a
Financial Officer of the Borrower, prepared on an actual basis.

Such financial statements present fairly, in all material respects, the actual
financial position and results of operations and cash flows of the Borrower and
its Subsidiaries as of such dates and for such periods in each case in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of the Borrower.

(b) No Material Adverse Change. Since March 31, 2016, there has been no material
adverse change in the business, assets, operations or financial condition of the
Borrower and its Subsidiaries, taken as a whole.

(c) No Material Undisclosed Liabilities. The Borrower does not have on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the audited financial statements as at March 31,
2016 referred to above and the footnotes thereto and unaudited financial
statements for the six-month period ended September 30, 2016.

SECTION 3.05 Properties.

(a) Title Generally. The Borrower and the Subsidiary Guarantors have good title
to, or valid leasehold or other property interests in, all of their real and
personal property, except for defects in title that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Intellectual Property. The Borrower and its Restricted Subsidiaries own, or
are licensed to use, all of their trademarks, trade names, copyrights, patents
and other intellectual property (collectively, “Intellectual Property”), except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and the use
thereof by the Borrower and its Restricted Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

 

73



--------------------------------------------------------------------------------

(a) Litigation Generally. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Restricted Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve any of the Loan Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrower, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.

SECTION 3.07 Compliance with Laws and Agreements. The Borrower and its
Restricted Subsidiaries and their respective ERISA Affiliates are in compliance
with all laws, regulations, policies and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. The Borrower and its Restricted Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed and have paid or caused to be paid all Taxes shown thereon to be due,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) to the extent that
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made) furnished by or on behalf of any Obligor to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
amendment hereto or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) taken together with any
information contained in the public filings made by the Borrower with the
Securities and Exchange Commission pursuant to the Exchange Act contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

SECTION 3.12 Subsidiaries. As of the Effective Date, set forth in Schedule 3.12
is a complete and correct list of all of the Subsidiaries together with, for
each such Subsidiary, (i) the full and correct legal name, (ii) the type of
organization, (iii) the jurisdiction of organization, (iv) if applicable,

 

74



--------------------------------------------------------------------------------

whether it is a Subsidiary Guarantor on the Effective Date, (v) if applicable,
whether it is an Unrestricted Subsidiary on the Effective Date and (vi) each
Person holding ownership interests in such Subsidiary and the percentage of
ownership of such Subsidiary and voting rights with respect thereto represented
by such ownership interest.

SECTION 3.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees, advisors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person. None
of (a) the Borrower, any Subsidiary or any of their respective directors,
officers or employees or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.14 Collateral Matters.

(a) The Security Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Trustee, for the benefit of the
Secured Parties, a valid and enforceable security interest in the Collateral (as
defined therein) and (i) when the Collateral (as defined therein) constituting
certificated securities (as defined in the Uniform Commercial Code) is delivered
to the Administrative Agent, together with instruments of transfer duly endorsed
in blank, the security interest created under the Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral (as defined therein), prior and
superior in right to any other Person (other than Permitted Encumbrances that by
operation of law or contract would have priority over the Obligations), and
(ii) when financing statements in appropriate form are filed in the applicable
filing offices, the security interest created under the Security Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the remaining Collateral (as defined therein) to the
extent perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person (other than
Liens permitted under Section 6.02).

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Collateral Trustee, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, other than Liens permitted under Section 6.02.

(c) Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section 3.14, the security
interest created under the Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing or recording in the United States of
America, in each case prior and superior in right to any other Person, other
than Liens permitted under

 

75



--------------------------------------------------------------------------------

Section 6.02 (it being understood and agreed that subsequent recordings in the
United States Patent and Trademark Office or the United States Copyright Office
may be necessary to perfect a security interest in such Intellectual Property
acquired or developed by the Loan Parties after the Effective Date).

(d) Each Security Document, upon execution and delivery thereof by the parties
thereto and the making of the filings and taking of the other actions provided
for therein, will be effective under applicable law to create in favor of the
Collateral Trustee, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.

SECTION 3.15 Federal Reserve Regulations.

None of the Loan Parties or any Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of the Loans or Letters of Credit will be used, directly or
indirectly, for any purpose that entails a violation (including on the part of
the Administrative Agent, any Issuing Bank or any Lender) of any of the
regulations of the Board, including Regulations U and X. Not more than 25% of
the value of the assets subject to any restrictions on the sale, pledge or other
disposition of assets under this Agreement, any other Loan Document or any other
agreement to which any Lender or Affiliate of a Lender is party will at any time
be represented by margin stock (within the meaning of Regulation U of the
Board).

SECTION 3.16 Solvency. Immediately after giving effect to the Transactions on
the Effective Date, (i) the fair value of the property of the Borrower and its
Subsidiaries, taken as a whole, is greater than the amount of the liabilities of
the Borrower and its Subsidiaries, taken as a whole, as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code, (ii) the present fair saleable value of the assets and property
of the Borrower and its Subsidiaries, taken as a whole, is not less than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries, taken as a whole, on their debts and other liabilities as they
become absolute and matured, (iii) the Borrower and its Subsidiaries, taken as a
whole, are able to pay their debts and other liabilities as they mature in the
normal course of business, (iv) the Borrower and its Subsidiaries do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay as the debts and liabilities mature, and (v) the Borrower and its
Subsidiaries, taken as a whole, are not engaged in a business or a transaction,
and do not propose to engage in a business or a transaction, for which the
property and assets of the Borrower and its Subsidiaries, taken as a whole,
would constitute unreasonably small capital.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans, and of any Issuing Bank to issue
Letters of Credit, hereunder is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.02):

 

76



--------------------------------------------------------------------------------

(a) Counterparts of Loan Documents. The Administrative Agent (or Special
Counsel) shall have received from the Borrower and each other Loan Party party
thereto, from each Lender, if any, party thereto and from JPMorgan Chase Bank,
N.A., as Administrative Agent, either (i) a counterpart of this Agreement, the
Security Agreement, the Collateral Trust Agreement and each other Loan Document
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include an email or telecopy transmission of a
signed signature page) that such party has signed a counterpart thereto.

(b) Opinion of Counsel to the Loan Parties. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day
and Polsinelli P.C., each as counsel to the Loan Parties, covering such matters
relating to the Loan Parties, this Agreement, the other Loan Documents or the
Transactions as the Administrative Agent shall request (and the Loan Parties
hereby request such counsel to deliver such opinions).

(c) Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties and the authorization of the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

(d) Financial Officer Certificate; Solvency Certificate; Perfection Certificate.
The Administrative Agent (or Special Counsel) shall have received (i) a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02, (ii) a solvency
certificate, dated the Effective Date and signed by the chief financial officer
(or other senior financial officer reasonably acceptable to the Administrative
Agent) of the Borrower, documenting the solvency of the Borrower and its
Subsidiaries, taken as a whole, immediately after giving effect to this
Agreement and the transactions contemplated hereby, consistent with the
representation in Section 3.16 and (iii) a completed Perfection Certificate
signed by the President, a Vice President or a Financial Officer of the
Borrower.

(e) Intercompany Indebtedness. The Administrative Agent shall have received the
Subordination Agreement, duly executed and delivered by the Parent Guarantor,
Borrower and each Restricted Subsidiary.

(f) Evidence of Repayment of Loans under Existing Credit Agreement. The Borrower
shall have repaid in full the principal of and interest on all of the “Loans”
outstanding under the Existing Credit Agreement and all other amounts owing
thereunder and all commitments under the Existing Credit Agreement shall have
been terminated and all letters of credit issued and outstanding under the
Existing Credit Agreement shall have been continued hereunder (or backstopped in
full).

(g) Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

(h) Patriot Act. The Administrative Agent shall have received, at least 5 days
prior to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, in each case,
requested at least 10 days prior to the Effective Date.

 

77



--------------------------------------------------------------------------------

(i) Security. All actions necessary to establish that the Administrative Agent
will have a perfected first priority security interest (subject to liens
permitted under Section 6.02) in the Collateral shall have been taken.

SECTION 4.02 Each Extension of Credit. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of any Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct on and as
of the date of such Borrowing, or (as applicable) the date of issuance,
amendment, renewal or extension of such Letter of Credit, both before and after
giving effect thereto and to the use of the proceeds thereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, such representation or warranty shall be true and correct as of
such specific date).

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

(c) Notice. Notice of such credit extension shall have been provided to the
Administrative Agent or Issuing Bank, as applicable, in accordance with the
terms of this Agreement.

Each Borrowing Request or request for issuance, amendment, renewal or extension
of a Letter of Credit, shall be deemed to constitute a representation and
warranty by the Borrower (both as of the date of such Borrowing Request, or
request for issuance, amendment, renewal or extension, and as of the date of the
related Borrowing or issuance, amendment, renewal or extension) as to the
matters specified in paragraphs (a) and (b) of this Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower (and with respect to 5.13
the Parent Guarantor) covenants and agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):

(a) within 75 days after the end of each fiscal year (beginning with the fiscal
year ending March 31, 2017), the audited consolidated statements of operations,
changes in stockholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for the Borrower and its Subsidiaries as of the end of such fiscal year,
setting forth in each case in comparative form the corresponding figures for the
previous fiscal year, all reported on by Deloitte LLP, or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit), to the effect that such audited consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

 

78



--------------------------------------------------------------------------------

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year (beginning with June 30, 2017):

(i) the unaudited interim consolidated statements of operations of the Borrower
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year,

(ii) the unaudited interim consolidated statements of changes in stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the then elapsed
portion of the fiscal year, and

(iii) the unaudited interim consolidated balance sheet for the Borrower and its
Subsidiaries as at the end of such fiscal quarter,

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly, in all material respects, the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in each case in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of all interim balance
sheets of the Borrower;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower substantially in
the form of Exhibit H (with such modifications as reasonably agreed by the
Administrative Agent):

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

(ii) setting forth reasonably detailed calculations of (w) the outstanding
amount of Relevant Obligations and demonstrating compliance with the Applicable
Debt Cap Test as of the last applicable date of incurrence thereunder, (x) if
any Disposition of Spectrum occurred in the most recent applicable fiscal
quarter covered thereby, calculations demonstrating compliance with the Spectrum
Disposition Requirements and (y) the Total Indebtedness Ratio and Total Interest
Coverage Ratio and (z) the amount and type of any Spectrum Invested in joint
ventures during such period;

(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at March 31,
2016 referred to in Section 3.04 and the date of the last certificate delivered
pursuant to this clause (c) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

(iv) in the case of the financial statements under clause (a) above, starting
with those for the fiscal year ended March 31, 2018, a reasonably detailed
calculation of Excess Cash Flow for such fiscal year, along with a certification
thereof;

(d) concurrently with any delivery of financial statements under clause
(a) above, financial projections in a form substantially similar to the
financial projections most recently delivered to the Administrative Agent prior
to the Effective Date (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Financial Officer stating that
such Projections were prepared in good faith and based upon assumptions that
were believed to be reasonable at the time such Projections were prepared;

 

79



--------------------------------------------------------------------------------

(e) as soon as possible after the delivery of any compliance certificate
required pursuant to 5.01(c), but no later than 30 days after the date a
quarterly compliance certificate is required to be delivered and no later than
45 days after the date an annual compliance certificate is required to be
delivered, reconciliation information relating to the Borrower and its
Restricted Subsidiaries substantially in the form to be attached as Exhibit G
(with such modifications as reasonably agreed by the Administrative Agent) and
combined consolidated financial statements for the Spectrum Sale and Leaseback
special purpose entities included in the reconciliation and required to be
delivered pursuant to the terms of the Spectrum Sale and Leaseback transaction
to the holders of the applicable Indebtedness thereunder;

(f) promptly after the same become publicly available, furnish all periodic and
other reports, proxy statements and other materials filed by any Obligor with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission or distributed by such Obligor
to the holders of its securities; and

(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Obligor, or
compliance with the terms of this Agreement and other Loan Documents, as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto, on the Borrower’s website; or
(ii) on which such documents are posted on the Obligors’ behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance (i) the Borrower shall be required to provide paper
copies of the certificates required by Section 5.01(c) to the Administrative
Agent and (ii) the Borrower shall notify any Lender when documents required to
be delivered pursuant to this Section 5.01 have been delivered electronically to
the extent that such Lender has requested the Borrower to be notified. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The financial statement and other related deliverable requirements set forth
above in Sections 5.01(a), (b), (d) and (e) may be satisfied by delivering the
corresponding information with respect to the Parent Guarantor (and as
applicable its Subsidiaries) in lieu of the Borrower (and as applicable its
Subsidiaries), provided that concurrently with such delivery the Borrower
delivers a reconciliation setting forth in reasonable detail the differences
between such information as it relates to the Parent Guarantor (and as
applicable its Subsidiaries) on the one hand and the Borrower (and as applicable
its Subsidiaries) on the other hand.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:

(a) the occurrence of any Default;

 

80



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding $100,000,000.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence. The Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. The Borrower will
cause each of its Restricted Subsidiaries to do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, the rights, licenses, permits, privileges and franchises material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution, sale or disposition of assets
or other transactions permitted under Section 6.03. The Borrower and its
Restricted Subsidiaries will do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect in all material
respects, their material FCC licenses and material rights in Spectrum.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiary Guarantors to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary Guarantor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will cause each of its Restricted Subsidiaries to
(a) except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. Each such
policy of liability or casualty insurance maintained by or on behalf of Loan
Parties shall (a) in the case of each liability insurance policy (other than
workers’ compensation, director and officer liability or other policies in which
such endorsements are not customary), name the Collateral Trustee, on behalf of
the Secured Parties, as an additional insured thereunder, (b) in the case of
each casualty insurance policy, contain a lender’s loss payable clause or
endorsement that names the Collateral Trustee, on behalf of the Secured Parties,
as the

 

81



--------------------------------------------------------------------------------

lender’s loss payee thereunder and (c) provide for at least 30 days’ (or such
shorter number of days as may be agreed to by the Administrative Agent) prior
written notice to the Administrative Agent of any cancellation of such policy.
With respect to each Mortgaged Property that is located in an area determined by
the Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party has obtained, and will maintain, with financially sound
and reputable insurance companies, such flood insurance as is required under
applicable law, including Regulation H of the Board and Flood Insurance Laws.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will cause each of its Restricted Subsidiaries to keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower
will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Restricted Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08 Use of Proceeds.

(a) Loans. The proceeds of the Loans hereunder will be used for general
corporate purposes of the Borrower and its Subsidiaries.

(b) Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

(c) Anti-Corruption and Sanctions. The Borrower will not request any Borrowing
or Letter of Credit, and the Borrower shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money or anything else of value, to any Person in violation
of any Anti-Corruption Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country to the extent such activities, business or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state or (C) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.09 Certain Obligations with respect to Subsidiaries.

 

82



--------------------------------------------------------------------------------

(a) In the event that (a) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than a Designated Subsidiary) or (b) any
Subsidiary which is a Designated Subsidiary shall cease to be a Designated
Subsidiary, in each such case, the Borrower will, and will cause each such
Subsidiary to, promptly (and in any event within 30 days or such longer period
that the Administrative Agent may approve) take such action to cause any such
Subsidiary to:

(i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder Agreement
and to satisfy the Collateral and Guaranty Requirement (including executing
joinders to any applicable Loan Documents and with respect to any Equity
Interests of such new Subsidiary Guarantor);

(ii) if not already party thereto, become a party to the Subordination Agreement
pursuant to an Accession Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents (A) as is consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 4 of the Credit Agreement on the
Effective Date (unless waived by the Administrative Agent) or (B) as the
Administrative Agent shall reasonably request;

It is understood and agreed that any Subsidiary of the Borrower that becomes
obligated or provides credit support in respect of the SpectrumCo1 transaction,
SpectrumCo2 transaction or any other Sale and Leaseback Transaction of Spectrum
shall also be required to be a Subsidiary Guarantor and satisfy the Collateral
and Guaranty Requirement.

(b) The Borrower covenants that if the total assets or revenues of the Borrower
and the Subsidiary Guarantors on a consolidated basis represent less than 90% of
the consolidated total assets or revenues of the Borrower and its Restricted
Subsidiaries (excluding from the calculation of consolidated total assets or
revenues for the purposes of this clause (b) of Section 5.09, the assets or
revenues of any newly formed or acquired Subsidiary organized in the United
States (“Acquired Entity”) to the extent that (but only for so long as) it is
prohibited from becoming a Subsidiary Guarantor pursuant to the terms of any
agreement to which such Person is a party or such Person’s organizational
documents in effect prior to it becoming an Acquired Entity, and for the
avoidance of doubt, such exclusion including entities such as special purpose
vehicles formed for securitizations and similar financings permitted under the
Loan Documents (including, as applicable, the MLS Financing, the RAN Financing,
SpectrumCo1 (it being understood for the avoidance of doubt SpectrumCo1 is not a
Subsidiary as of the Effective Date) and SpectrumCo2)), determined as of the end
of (or, with respect to such revenues, for the period of four fiscal quarters
ending with) the fiscal quarter or fiscal year most recently ended for which
financial statements are available, the Borrower will cause Subsidiaries to
become Subsidiary Guarantors as necessary to eliminate such deficiency. The
Borrower may from time to time cause any Subsidiary to become a Subsidiary
Guarantor.

Notwithstanding the foregoing, all Spectrum Owned or Leased by the Borrower and
its Subsidiaries, other than Spectrum that is permitted to be subject to Sale
and Leaseback Transactions pursuant to the Loan Documents, Permitted JV
Transfers, Permitted Spectrum Swaps or Disposed of to non-Affiliate third
parties, shall be required to be held in wholly-owned Domestic Restricted
Subsidiaries of the Borrower, and such entities shall be required to be
Subsidiary Guarantors; provided, however, that Spectrum may be contributed or
leased to joint ventures, subject to the following limitations: (i) such joint
ventures shall at all times be majority-owned and controlled by the Borrower,
(ii) the aggregate of such Spectrum so contributed or leased shall not exceed
(x) 1.8 billion MHz-POPs in the aggregate for all such joint ventures (including
within the 48 contiguous states of the United States) and (y) 1.2 billion
MHz-POPs in the aggregate for all joint ventures within the 48 contiguous states
of the United States and (iii)

 

83



--------------------------------------------------------------------------------

other than with respect to Puerto Rico, the U.S. Virgin Islands and Hawaii,
after giving pro forma effect to the contribution of Spectrum to a joint
venture, the Borrower and the Subsidiary Guarantors shall maintain (x) all PCS
1.9GHz G-block licenses and (y) at least one additional block of PCS 1.9 GHz 5x5
MHz Spectrum licenses (including any such licenses acquired after the Effective
Date) in each BTA where a PCS 1.9 GHz 5x5 MHz Spectrum license is owned
currently or in the future by the Parent Guarantor, the Borrower or any of their
Subsidiaries (for the avoidance of doubt, such restriction shall not apply to
Spectrum that is leased, only contributions thereof) (the “Permitted JV
Transfers”).

SECTION 5.10 Designation of Unrestricted Subsidiaries. The Borrower may at any
time designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of a Financial Officer of the Borrower
specifying such designation and certifying that the conditions to such
designation set forth in this Section 5.10 are satisfied; provided that:

(i) both immediately before and immediately after any such designation, no
Default or Event of Default shall have occurred and be continuing;

(ii) the Total Indebtedness Ratio shall be less than 4.00 to 1.00 immediately
after giving effect to such designation, based on the financial statements for
the most recently ended four fiscal quarter period for which financial
statements have been delivered pursuant to Section 5.01(a) or 5.01(b),
recomputed on a pro forma basis;

(iii) no Unrestricted Subsidiary shall be permitted to own or lease, directly or
indirectly, any Spectrum; and

(iv) in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Restricted Subsidiary has been, or
concurrently therewith will be, designated as an Unrestricted Subsidiary in
accordance with this Section 5.10.

The designation of any Unrestricted Subsidiary shall constitute an Investment by
the Borrower in such Unrestricted Subsidiary on the date of designation in an
amount equal to the fair market value of the Borrower’s Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such new Restricted Subsidiary existing at such time.

SECTION 5.11 Information Relating to Collateral.

(a) The Borrower will furnish to the Administrative Agent written notice, at
least 20 Business Days (or such shorter period as the Administrative Agent may
agree) in advance any change (i) in any Loan Party’s legal name, as set forth in
such Loan Party’s organizational documents, (ii) in the jurisdiction of
incorporation or organization of any Loan Party, (iii) in the form of
organization of any Loan Party or (iv) in any Loan Party’s organizational
identification number, if any, or, with respect to a Loan Party organized under
the laws of a jurisdiction that requires such information to be set forth on the
face of a Uniform Commercial Code financing statement, the Federal Taxpayer
Identification Number of such Loan Party.

(b) At the time of delivery of financial statements pursuant to Section 5.01(a),
the Borrower shall deliver to the Administrative Agent a completed Supplemental
Perfection Certificate, signed by a Financial Officer of the Borrower,
(i) setting forth the information required pursuant to the Supplemental
Perfection Certificate and indicating any changes in such information from the
most recent Supplemental Perfection Certificate delivered pursuant to this
Section 5.11 (or, prior to the first delivery of a Supplemental Perfection
Certificate, from the Perfection Certificate delivered on the Effective Date) or
(ii) certifying that there has been no change in such information from the most
recent Supplemental Perfection Certificate.

 

84



--------------------------------------------------------------------------------

SECTION 5.12 Further Assurances.

(a) General. The Borrower and each other Loan Party will execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents),
that may be required under any applicable law, or that the Administrative Agent
may reasonably request, to cause the Collateral and Guarantee Requirement to be
satisfied, all at the expense of the Loan Parties.

(b) After-Acquired Real Property. Each Loan Party shall grant to the Collateral
Trustee for the benefit of the Secured Parties, within 60 days of the
acquisition thereof (or such later date as the Administrative Agent may agree),
a Mortgage on each parcel of real property located in the United States and
owned in fee by such Loan Party as is acquired by such Loan Party after the
Effective Date and that has an individual fair market value (together with any
improvements thereon) in excess of $10,000,000, and shall cause clause (d) of
the Collateral and Guarantee Requirement to be satisfied with respect to such
real property and such Mortgage.

SECTION 5.13 Maintenance of Ratings. The Parent Guarantor will use commercially
reasonable efforts to maintain Ratings in effect from S&P and Moody’s.

SECTION 5.14 Certain Post-Closing Collateral Obligations. As promptly as
practicable, and in any event within the time period after the Effective Date
(or such longer time as the Administrative Agent may reasonably agree) set forth
therein, the Borrower and each other Loan Party will deliver all documents and
take all actions set forth on Schedule 5.14, subject to the definition of
Collateral and Guarantee Requirement.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower (and as specified in Section 6.07, the
Parent Guarantor) covenants and agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to create, incur, issue, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness hereunder (including, for avoidance of doubt, Incremental
Facilities established pursuant to Section 2.08) and any Replacement Financing
in respect thereof in the amount and subject to the terms set forth in
Section 2.20;

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
(and any Refinancing Indebtedness in respect thereof);

(c) [Reserved];

 

85



--------------------------------------------------------------------------------

(d) Indebtedness of any Receivables Entity pursuant to a Permitted
Securitization and Indebtedness under any Standard Securitization Undertaking;

(e) Indebtedness incurred in connection with a Sale and Leaseback Transaction
permitted pursuant to Section 6.09(c), (d) or (e).

(f) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets or inventory, including Capital Lease
Obligations, and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
such Indebtedness is incurred concurrently with or within 270 days after such
acquisition or the completion of such construction or improvement;

(g) Intercompany Indebtedness, provided that (i) any Intercompany Indebtedness
of a Loan Party owing to any Restricted Subsidiary of the Borrower which is
required to be party to the Subordination Agreement is subordinated to the
Obligations in accordance with the Subordination Terms and (ii) any Intercompany
Indebtedness of a non-Loan Party owing to a Loan Party is permitted under
Section 6.08;

(h) Indebtedness of Loan Parties in respect of the EDC Indebtedness in an
aggregate principal amount not to exceed the amount of EDC Indebtedness
outstanding on the Effective Date;

(i) [Reserved];

(j) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Effective Date, provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, and any
Refinancing Indebtedness in respect thereof; provided that the aggregate
principal amount of such Indebtedness outstanding at any time (when aggregated
with the aggregate principal amount of Indebtedness outstanding under
Section 6.01(o)) shall not exceed $1,000,000,000;

(k) Indebtedness of the Borrower and Guarantees by any Subsidiary Guarantor of
the obligations of the Borrower under Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;

(l) Indebtedness resulting from the endorsement of negotiable instruments in the
ordinary course of business;

(m) Indebtedness, if any, in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or its Restricted Subsidiaries or in connection with
judgments that have not resulted in an Event of Default under clause (k) of
Article VII;

(n) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims
and other Indebtedness in respect of bankers’ acceptance, letter of credit,
warehouse receipts or similar facilities entered into in the ordinary course of
business, provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;

 

86



--------------------------------------------------------------------------------

(o) other Indebtedness (including of joint ventures) in an aggregate principal
amount (when aggregated with the aggregate principal amount of Indebtedness
outstanding under Section 6.01(j)) that does not exceed $1,000,000,000 at any
time outstanding (it being agreed any such Indebtedness in respect of term loans
secured on a pari passu basis with the Liens securing the Obligations shall be
subject to the MFN Condition as if it were an Incremental Term Facility);

(p) (i) unsecured Indebtedness at Loan Parties that do not Own or Lease
Spectrum, or (ii) unsecured indebtedness of Loan Parties subordinated in right
of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent, in each case with respect to clauses (i) and (ii), subject
to pro forma compliance with the Financial Covenants (whether or not in effect)
immediately after giving effect to such Indebtedness, based on the financial
statements most recently delivered pursuant to Section 5.01(a) or (b),
recomputed on a pro forma basis;

(q) Permitted Unsecured Indebtedness at Loan Parties that Own or Lease Spectrum
or are HQ Owners and any Refinancing Indebtedness in respect thereof, subject to
pro forma compliance with the Applicable Debt Cap Test (“Senior Unsecured
Restricted Debt”);

(r) Permitted First Priority Indebtedness and any Refinancing Indebtedness in
respect thereof, subject to pro forma compliance with the Applicable Debt Cap
Test, and, if such Indebtedness is in the form of term loans, the MFN Condition
as if such Indebtedness were an Incremental Term Facility;

(s) Permitted Junior Priority Indebtedness and any Refinancing Indebtedness in
respect thereof, subject to pro forma compliance with the Applicable Debt Cap
Test (“Junior Priority Debt”); and

(t) NewCo Indebtedness of a NewCo.

SECTION 6.02 Liens. The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens existing on the Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other asset of the Borrower
or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the Effective Date and extensions, renewals,
replacements and refinancings thereof so long as the principal amount of such
extensions, renewals, replacements and refinancings does not exceed the
principal amount of the obligations being extended, renewed, replaced or
refinanced or, in the case of any such obligations constituting Indebtedness,
that are permitted under Section 6.01(b) as Refinancing Indebtedness in respect
thereof (it being understood that Liens described under Section 6.02(n) below
shall be deemed outstanding under such Section 6.02(n) and not under this
sub-clause (b));

(c) Liens securing judgments for the payment of money in an amount not resulting
(whether immediately or with the passage of time) in an Event of Default under
clause (k) of Article VII;

 

87



--------------------------------------------------------------------------------

(d) Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Receivables and Related Assets pursuant to a
Permitted Securitization;

(e) Liens arising in connection with Sale and Leaseback Transactions pursuant to
Section 6.09(c), (d) or (e); provided such Liens shall be limited to the
property and assets related to such Sale and Leaseback Transaction (and for the
avoidance of doubt, not on Spectrum or proceeds thereof);

(f) Liens securing the Obligations pursuant to the Loan Documents and any
Replacement Financing in respect thereof in the amount and subject to the terms
set forth in Section 2.20;

(g) Liens created on fixed or capital assets or inventory acquired, constructed
or improved by the Borrower or any of its Restricted Subsidiaries and financed
with Indebtedness permitted under Section 6.01(f); provided that (i) such Liens
and the Indebtedness secured thereby are incurred prior to or within 270 days
after such acquisition or the completion of such construction or improvement and
(ii) there are no Liens on any other property or assets of the Borrower or any
of its Restricted Subsidiaries that secure such Indebtedness;

(h) any Lien existing on any property or asset of any Person that becomes a
Restricted Subsidiary after the Effective Date prior to the time such Person
becomes a Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (ii) there are no Liens on any other property or assets of the
Borrower or any of its Restricted Subsidiaries that secure the Indebtedness of
such Person;

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any of its Restricted Subsidiaries
to provide collateral to the depository institution or the commodity
intermediary;

(j) Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 (to the extent such Liens
apply to such property to be Disposed) and (ii) earnest money deposits made by
the Borrower or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement;

(k) Liens on cash collateral in favor of the Administrative Agent securing LC
Exposure of the Revolving Credit Lenders and Issuing Banks;

(l) Liens on cash collateral in favor of the counterparty to bi-lateral letters
of credit or any trustee or paying agent for purpose of satisfying any
Indebtedness of the Borrower or any Restricted Subsidiary, to the extent
securing any such letters of credit with an aggregate face amount, or
obligations relating to such Indebtedness with a principal amount, not exceeding
$50,000,000 in the aggregate;

(m) additional Liens (including any Liens securing financings permitted by
Section 6.01(o)) covering property of the Borrower or any of its Restricted
Subsidiaries (or securing obligations in an aggregate amount, at the time of
incurrence thereof) that does not exceed $10,000,000 in the aggregate at any
time outstanding; provided such Liens shall not be on cash or cash equivalents;
provided further that in no event shall this clause (m) permit the incurrence of
Liens that would result in an Equal and Ratable Trigger;

 

88



--------------------------------------------------------------------------------

(n) Liens securing obligations of the Borrower and the Guarantors in respect of
the operating lease payments owed to SpectrumCo1 and the related payment and
performance undertaking, secured by the Collateral on a pari passu basis or
junior basis with the Obligations and securing obligations in an aggregate
outstanding amount not to exceed $3,500,000,000 at any time (such maximum
amount, the “Spectrum Guarantee Cap”); provided that in no event shall this
clause (n) permit the incurrence of Liens that would result in an Equal and
Ratable Trigger;

(o) Liens on the Collateral, securing obligations of the Parent Guarantor, the
Borrower and its Restricted Subsidiaries on a pari passu or junior basis to the
Liens securing the Obligations and subject to an Intercreditor Agreement,
subject to pro forma compliance with the Applicable Debt Cap Test; provided
further that in no event shall this clause (o) permit the incurrence of Liens
that would result in an Equal and Ratable Trigger;

(p) Liens securing Indebtedness of a joint venture; provided the aggregate
amount of Indebtedness secured under this clause (p) does not exceed
$325,000,000 and such Liens only extend to the assets of such joint venture; and

(q) back-up Liens granted on customary terms in connection with agreements
intended to be absolute assignments or true sales in connection with
securitization Sale and Leaseback Transactions permitted hereunder (provided
that, for the avoidance of doubt, such Liens are solely on the assets that are
the subject of any such securitization Sale and Leaseback Transaction and such
securitization Sale and Leaseback Transaction is permitted under this
Agreement).; and

(r) to the extent (and only to the extent) required by the applicable ratings
agencies, as determined by the Borrower in good faith by consultation with the
concerned rating agencies, in order to obtain ratings at the time such Liens are
initially incurred of the higher of (a) the then existing ratings on the
outstanding notes of SpectrumCo1 from Fitch or S&P or Moody’s at the time such
Liens are initially incurred (it being understood if such ratings are greater
than the ratings in the following clause (b) and Liens are being incurred in
reliance on this clause (a), such greater ratings cannot have resulted from
additional contribution of assets or new credit support given, in each case
after the 2018 Incremental Amendment Effective Date, to SpectrumCo1) and (b) BBB
(with stable outlook) from Fitch or, BBB (with stable outlook) from S&P or Baa2
(with stable outlook) from Moody’s with respect to the notes to be issued in
connection with SpectrumCo2 (and not, for the avoidance of doubt, for the
purpose of obtaining higher ratings than those specified in this clause (r)),
Liens securing obligations of the Borrower and the Guarantors in respect of the
operating lease payments owed to SpectrumCo2 and the related payment and
performance undertaking, secured by the Collateral on a pari passu basis or
junior basis with the Obligations and securing obligations in an aggregate
outstanding amount not to exceed $3,500,000,000 at any time; provided that in no
event shall this clause (r) permit the incurrence of Liens that would result in
an Equal and Ratable Trigger.

SECTION 6.03 Fundamental Changes.

 

89



--------------------------------------------------------------------------------

(a) Mergers and Consolidations. The Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that if at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing:

(i) any Person may merge with or into the Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have requested and the net worth
(determined on a consolidated basis in accordance with GAAP) of the continuing
or surviving entity immediately after giving effect thereto shall be greater
than or equal to the net worth (so determined) of such Borrower immediately
prior to giving effect thereto;

(ii) any Person (other than the Borrower) may merge with or into any Restricted
Subsidiary of the Borrower in a transaction in which the surviving entity is a
Restricted Subsidiary of the Borrower, provided that, if any such merger shall
be between a Subsidiary Guarantor and a Non-Guarantor Subsidiary (or another
Person that is not a Subsidiary Guarantor), the survivor shall be or become a
Subsidiary Guarantor;

(iii) any Restricted Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders (and if such Restricted Subsidiary in a Subsidiary Guarantor, any assets
of such Subsidiary Guarantor are transferred to the Borrower or another
Subsidiary Guarantor, or otherwise transferred to a Restricted Subsidiary in
compliance with Section 6.08 (other than Section 6.08(n)); and

(iv) any Restricted Subsidiary (other than the Borrower) may merge into any
other Person in order to effect a Disposition permitted by this Agreement.

Notwithstanding the foregoing, in no event shall the Borrower reorganize in a
jurisdiction that is not a state of the United States of America or the District
of Columbia.

(b) Disposition of Assets. The Borrower and its Restricted Subsidiaries, when
taken as a whole, will not, sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all of
their assets (in each case, whether now owned or hereafter acquired).

Additionally, the Borrower and its Restricted Subsidiaries will not Dispose of
any Spectrum except (a) pursuant to a Permitted JV Transfer or a Permitted
Spectrum Swap, or (b) in a Sale and Leaseback Transaction or in a Disposition to
a third party that is not an Affiliate of the Borrower, in each case, to the
extent that, immediately after giving effect thereto on a pro forma basis, the
Spectrum Disposition Requirements are satisfied with respect thereto.

Furthermore, the Borrower and its Restricted Subsidiaries shall not permit less
than 100% of the Equity Interests in SpectrumCo1, SpectrumCo2 or any other
special purpose vehicles that would be formed as part of and for the purpose of
consummating a future Sale and Leaseback Transaction of Spectrum, to be owned
(directly or indirectly) by the Borrower (other than voting Equity Interests
owned directly or indirectly by the Parent Guarantor). Subject to Section 2.21,
any Subsidiary of the Borrower

 

90



--------------------------------------------------------------------------------

(other than SpectrumCo1, SpectrumCo2 or any other special purpose vehicles that
would be formed as part of and for the purpose of consummating a future Sale and
Leaseback Transaction of Spectrum) that directly or indirectly owns any Equity
Interests referred to in the immediately preceding sentence shall be Restricted
Subsidiaries and Subsidiary Guarantors.

SECTION 6.04 Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, sell, lease or otherwise transfer any cash or other property
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except:

(i) at prices and on terms and conditions not less favorable to the Borrower or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties or pursuant to agreements in effect on the Effective
Date, and

(ii) transactions between or among the Borrower and its Subsidiary Guarantors
not involving any other Affiliate or transactions between or among Restricted
Subsidiaries that are not Guarantors not involving any other Affiliate.

SECTION 6.05 Financial Covenants.

(a) Total Indebtedness Ratio. The Borrower will not permit the Total
Indebtedness Ratio as at the last day of any fiscal quarter of the Borrower to
exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Total Indebtedness Ratio

March 31, 2017

   6.00 to 1.00

June 30, 2017

   6.00 to 1.00

September 30, 2017

   6.00 to 1.00

December 31, 2017

   6.00 to 1.00

March 31, 2018

   4.75 to 1.00

June 30, 2018

   4.75 to 1.00

September 30, 2018

   4.75 to 1.00

December 31, 2018

   4.75 to 1.00

March 31, 2019

   3.75 to 1.00

June 30, 2019

   3.75 to 1.00

September 30, 2019

   3.75 to 1.00

December 31, 2019

   3.75 to 1.00

March 31, 2020 and each fiscal quarter ending thereafter

   3.50 to 1.00

(b) Total Interest Coverage Ratio. The Borrower will not permit the Total
Interest Coverage Ratio as at the last day of any fiscal quarter of the Borrower
to be less than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Total Interest Coverage Ratio

March 31, 2017

   2.25 to 1.00

June 30, 2017

   2.75 to 1.00

September 30, 2017

   2.75 to 1.00

December 31, 2017

   2.75 to 1.00

 

91



--------------------------------------------------------------------------------

March 31, 2018

   2.75 to 1.00

June 30, 2018

   3.00 to 1.00

September 30, 2018

   3.00 to 1.00

December 31, 2018

   3.00 to 1.00

March 31, 2019

   3.00 to 1.00

June 30, 2019 and each fiscal quarter ending thereafter

   3.25 to 1.00

SECTION 6.06 Restricted Payments. The Borrower will not, nor will it permit any
of its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that:

(a) any Non-Guarantor Restricted Subsidiary may make Restricted Payments to the
Borrower or any of its Restricted Subsidiaries;

(b) any Restricted Subsidiary of the Borrower may declare and pay dividends to
the Borrower or any Subsidiary Guarantor;

(c) the Borrower and any of its Restricted Subsidiaries may declare and pay
dividends with respect to its capital stock at any time solely in additional
shares of its common stock;

(d) the Borrower and any of its Restricted Subsidiaries may make Restricted
Payments pursuant to and in accordance with (i) stock option plans or other
benefit or compensation plans, (ii) agreements existing on the Effective Date
and (iii) agreements entered into after the Effective Date, provided that
payments under such future agreements do not exceed $5,000,000 in any fiscal
year, in each case, for directors, management or employees of the Borrower and
any of its Restricted Subsidiaries in the ordinary course of business;

(e) [reserved];

(f) the Borrower and its Restricted Subsidiaries may make cash payments in lieu
of issuing fractional shares in connection with the exercise of Equity Rights
convertible into or exchangeable for Equity Interests of the Borrower or its
Restricted Subsidiaries;

(g) so long as no Default shall have occurred and be continuing, any Restricted
Subsidiary that is not wholly-owned may make distributions payable to the other
equity holders of such Restricted Subsidiary on a pro rata basis;

(h) Restricted Payments resulting from the cashless exercise of stock options;

(i) the Borrower and its Restricted Subsidiaries may issue Equity Interests in
connection with the exercise of Equity Rights arising under Indebtedness not
prohibited hereunder and convertible into or exchangeable for Equity Interests
of the Borrower or its Restricted Subsidiaries; and

(j) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any of its Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount not to exceed $25,000,000 in any
fiscal year of the Borrower, less such amounts, if any, used pursuant to
Section 6.07(ii)(x) in such fiscal year;

 

92



--------------------------------------------------------------------------------

provided that if the Total Indebtedness Ratio is less than 2.50:1.00 immediately
after giving effect to such Restricted Payment, based on the most recent fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), recomputed on a pro forma basis, the
Borrower and its Restricted Subsidiaries may make additional Restricted Payments
in cash; provided further, that, for avoidance of doubt, any extension, renewal
or refinancing of debt securities that are convertible into or exchangeable for
shares of capital stock (whether common or preferred), partnership interests,
membership interests in a limited liability company (whether common or
preferred), beneficial interests in a trust or other equity ownership interests,
in each case, of the Borrower or any Restricted Subsidiary, shall be permitted
under this Section 6.06 so long as such extension, renewal or refinancing is not
otherwise prohibited by this Agreement.

SECTION 6.07 Prepayments and Modifications of Indebtedness. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of, or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of,
(i) any Intercompany Indebtedness except in the ordinary course of business and
except repayments of Intercompany Indebtedness (x) owing to any Obligor, (y) by
any Obligor to any of the Borrower’s Restricted Subsidiaries to the extent that
such Intercompany Indebtedness results from the receipt and application of cash
proceeds from Accounts pursuant to the Borrower’s and its Restricted
Subsidiaries’ ordinary cash management practices and is consistent in all
material respects with past practice and (z) of any Foreign Subsidiary owing to
any other Foreign Subsidiary and (ii) any Indebtedness for borrowed money (or
Guarantees thereof) of the Borrower or its Restricted Subsidiaries that is
unsecured, secured by Liens on a junior basis to the Liens securing the
Obligations or that is contractually subordinated in right of payment to the
Obligations other than Intercompany Indebtedness covered by clause (i) above
(the Indebtedness above in this clause (ii), “Junior Indebtedness”) other than,
(u) regularly scheduled interest, fee and principal payments as and when due,
other than, if applicable, payments prohibited by the subordination provisions
thereof, (v) refinancings of Junior Indebtedness with the proceeds of
Refinancing Indebtedness, (w) payments in respect of Maturing Indebtedness,
(x) so long as no Default shall have occurred and be continuing or would result
therefrom after giving pro forma effect thereto, payments in amounts that would
be permitted as Restricted Payments pursuant to Section 6.06(j), provided such
use shall reduce the amount available for Restricted Payments under
Section 6.06(j) and (y) other payments in cash to the extent that the Total
Indebtedness Ratio immediately after giving effect to such payment is less than
2.50:1.00, based on the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b),
recomputed on a pro forma basis.

The Borrower shall not, and shall not permit its Restricted Subsidiaries to,
amend, waive or modify any agreement, instrument or document evidencing
Intercompany Indebtedness or Junior Indebtedness (including for this purpose any
Maturing Indebtedness that would otherwise qualify as Junior Indebtedness), in a
manner that would be materially adverse to the interest of the Lenders, taken as
a whole. The Parent Guarantor will not, nor will it permit its Subsidiaries to
amend, waive or modify any agreement, instrument or document evidencing the
SpectrumCo1, SpectrumCo2 or other Sale and Leaseback Transaction relating to
Spectrum in a manner that would be materially adverse to the interest of the
Lenders, taken as a whole.

SECTION 6.08 Investments. None of the Borrower or any Restricted Subsidiary will
purchase, hold, acquire, make or otherwise permit to exist any Investment in any
other Person, except:

(a) Permitted Investments;

 

93



--------------------------------------------------------------------------------

(b) (i) Investments existing on the Effective Date in Subsidiaries and
(ii) other Investments existing on the Effective Date and set forth on
Schedule 6.08;

(c) (i) additional Investments by the Borrower in any Subsidiary Guarantor and
by any Subsidiary Guarantor in the Borrower or in another Subsidiary Guarantor,
and (ii) Investments (including by way of capital contributions) by the Borrower
and the Restricted Subsidiaries in their Restricted Subsidiaries; provided, in
the case of clause (ii), that (x) any Equity Interests held by a Loan Party
shall be pledged to the extent required pursuant to the terms of the Collateral
and Guarantee Requirement and (y) the aggregate outstanding amount of
Investments by Loan Parties in Restricted Subsidiaries that are not Loan Parties
shall not exceed $1,000,000,0002,000,000,000 less any other uses of this amount
pursuant to the other sub-clauses set forth in this Section 6.08 (such amount,
as reduced pursuant to usage thereof, the “Shared Investment Amount”);

(d) loans or advances made by the Borrower or any Restricted Subsidiary to any
Restricted Subsidiary; provided that no loan or advance made by any Loan Party
to a Restricted Subsidiary that is not a Loan Party shall be permitted pursuant
to this Section 6.08(d) if, at the time of, and after giving effect to, the
making of such loan or advance (and any substantially simultaneous use of the
Shared Investment Amount) and the use of proceeds thereof, the Shared Investment
Amount would be equal to or less than zero (it being understood Investments
pursuant to this proviso shall constitute usage of the Shared Investment
Amount);

(e) Guarantees by the Borrower or any Restricted Subsidiary of Indebtedness or
Secondary Obligations of the Borrower or any Restricted Subsidiary (including
any such Guarantees arising as a result of any such Person being a joint and
several co-applicant with respect to any letter of credit or letter of
guaranty); provided that (i) (A) a Restricted Subsidiary that has not Guaranteed
the Obligations pursuant to this Agreement shall not Guarantee any Indebtedness
or Secondary Obligation of any Loan Party and (B) any such Guarantee of
Indebtedness or Secondary Obligation that is subordinated in right of payment or
by way of Lien priority to the Obligations is subordinated to the Obligations on
terms no less favorable to the Lenders than those of such subordinated
Indebtedness, (ii) any such Guarantee constituting Indebtedness is permitted by
Section 6.01 and (iii) no Guarantee by any Loan Party of Indebtedness or
Secondary Obligation of any Restricted Subsidiary that is not a Loan Party shall
be permitted pursuant to this Section 6.08(e) if, at the time of the making of,
and after giving effect to, such Guarantee (and any substantially simultaneous
use of the Shared Investment Amount), the Shared Investment Amount would be
equal to or less than zero (it being understood Investments pursuant to this
clause (iii) shall constitute usage of the Shared Investment Amount);

(f) (i) loans or advances to employees of the Borrower or any Restricted
Subsidiary made in the ordinary course of business, including those to finance
the purchase of Equity Interests of the Borrower (or the Parent Guarantor)
pursuant to employee plans and (ii) payroll, travel, entertainment, relocation
and similar advances to directors and employees of the Borrower or any
Restricted Subsidiary to cover matters that are expected at the time of such
advances to be treated as expenses of the Borrower or any Restricted Subsidiary
for accounting purposes and that are made in the ordinary course of business;

(g) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
or consisting of securities acquired in connection with the satisfaction or
enforcement of claims due or owing to the Borrower or any Restricted Subsidiary,
in each case in the ordinary course of business;

 

94



--------------------------------------------------------------------------------

(h) Permitted Acquisitions;

(i) Investments held by a Restricted Subsidiary acquired after the Effective
Date or of a Person merged or consolidated with or into the Borrower or a
Restricted Subsidiary after the Effective Date, in each case as permitted
hereunder, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(j) Investments by the Borrower or any Restricted Subsidiary that result solely
from the receipt by the Borrower or such Restricted Subsidiary from any of its
Subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereof);

(k) Investments in the form of Hedging Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure;

(l) Investments by any Restricted Subsidiary that is not a Subsidiary Guarantor
in any other Restricted Subsidiary that is not a Subsidiary Guarantor;

(m) Investments consisting of (i) extensions of trade credit, (ii) deposits made
in connection with the purchase of goods or services or the performance of
leases, licenses or contracts, in each case, in the ordinary course of business,
(iii) notes receivable of, or prepaid royalties and other extensions of credit
to, customers and suppliers that are not Affiliates of the Borrower and that are
made in the ordinary course of business and (iv) Guarantees made in the ordinary
course of business in support of obligations of the Borrower or any of its
Restricted Subsidiaries not constituting Indebtedness for borrowed money,
including operating leases and obligations owing to suppliers, customers and
licensees (it being understood any obligations in respect of Spectrum Sale and
Leaseback Transactions shall be included in the definition of Relevant
Obligations as set forth therein);

(n) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and wholly-owned Restricted Subsidiaries;

(o) intercompany Investments, reorganizations and other activities relating to
tax planning and reorganization, so long as, after giving effect thereto the
Liens for the benefit of the Secured Parties in the Collateral, taken as a
whole, are not materially impaired; provided that no Investment may be made by
any Loan Party in a Restricted Subsidiary that is not a Loan Party or by the
Borrower or any Restricted Subsidiary in an Unrestricted Subsidiary if, at the
time of the making of, and after giving effect to, such Investment (and any
substantially simultaneous use of the Shared Investment Amount), the Shared
Investment Amount would be less than or equal to zero (it being understood such
Investments pursuant to this proviso shall constitute usage of the Shared
Investment Amount);

(p) other Investments (including with respect to joint ventures), provided such
Investments shall utilize the Shared Investment Amount and after giving effect
to such usage, the Shared Investment Amount shall not be less than or equal to
zero;

(q) Investments consisting of Guarantees in the ordinary course of business to
support the obligations of any Restricted Subsidiary under its worker’s
compensation and general insurance agreements;

 

95



--------------------------------------------------------------------------------

(r) other Investments (including with respect to joint ventures), provided the
Total Indebtedness Ratio immediately after giving effect to such Investment is
less than 3.00:1.00, based on the most recent fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b), recomputed on a pro forma basis; provided further, that at the time any
such Investment is made pursuant to this clause (r), no Default shall have
occurred and be continuing or would result therefrom;

(s) any NewCo Transfer;

(t) any Guarantees by the Borrower or a Subsidiary Guarantor of obligations of
the Parent Guarantor, the Borrower or Subsidiary Guarantors under operating
leases (and not under any Indebtedness) in respect of a Spectrum Sale and
Leaseback Transaction permitted pursuant to Section 6.09(a);

(u) Investments pursuant to a securitization of assets (other than Spectrum)
otherwise permitted by this Agreement (including as a result of replenishing the
assets that are the subject of such transaction with new assets of the
corresponding type);

(v) Permitted JV Transfers and Permitted Spectrum Swaps;

(w) to the extent constituting Investments, Sale and Leaseback Transactions
permitted pursuant to Section 6.09; and

(x) Investments received as non-cash consideration for a Disposition permitted
under this Agreement;

Notwithstanding the foregoing, any Investments that involve the transfer
(including by acquisition) of Spectrum to a Person other than the Borrower or a
Subsidiary Guarantor shall be required to be (a) a Permitted JV Transfer or a
Permitted Spectrum Swap, or (b) pursuant to a Sale and Leaseback Transaction or
a Disposition to a third party that is not an Affiliate of the Borrower
permitted pursuant to Section 6.03(b).

SECTION 6.09 Sale and Leaseback Transactions. None of the Borrower or any
Restricted Subsidiary will enter into any Sale and Leaseback Transaction except:

(a) Sale and Leaseback Transactions in respect of SpectrumCo1, SpectrumCo2 or
other Sale and Leaseback Transactions with respect to Spectrum similar to the
SpectrumCo1 Sale and Leaseback Transaction (or, to the extent not similar to the
SpectrumCo1 Sale and Leaseback, such difference shall not be adverse to the
Lenders), if immediately after giving effect thereto on a pro forma basis, the
Spectrum Disposition Requirements are satisfied;

(b) Sale and Leaseback Transactions with respect to purchase money financings
(and not with respect to Spectrum) permitted under Section 6.01(f) and 6.02(g);

(c) Sale and Leaseback Transactions with respect to real property constituting
HQ Properties;

(d) additional Sale and Leaseback Transactions (not with respect to Spectrum)
the aggregate obligations in respect of which do not exceed $250,000,000 at any
time outstanding; provided that, the net cash proceeds thereof are applied in
compliance with the Special Disposition Requirements; and

 

96



--------------------------------------------------------------------------------

(e) Sale and Leaseback Transactions with respect to assets (other than Spectrum)
of the type which are subject to Sale and Leaseback Transactions as of the
Effective Date (including RAN Financings); provided that RAN Financings shall be
required to be outstanding in reliance on this Section 6.09(e) and the aggregate
outstanding obligations in respect of RAN Financings shall not exceed
$2,700,000,000 at any time outstanding.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days or (ii) any fee or any other amount
(other than an amount referred to in clause (a) or (b)(i) of this Article VII)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five or more Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03, 5.09 (but solely with respect to
the requirements of any Restricted Subsidiary that would constitute a
Significant Subsidiary for the purposes of clause (a) thereof to deliver a
Joinder Agreement, Accession Agreement or proof of corporation action,
incumbency opinions or other documents contemplated therein) or Article VI
(other than Section 6.04); provided that any failure to comply with Section 6.05
shall not constitute an Event of Default with respect to any Term Loans unless
and until the Administrative Agent or the Revolving Credit Lenders representing
the Required Lenders of the Class of Revolving Credit Loans shall have
terminated the Revolving Credit Commitments or exercised remedies with respect
to outstanding Revolving Credit Loans and Letters of Credit pursuant to the
penultimate paragraph of this Article VII;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (c) or (d) of this Article VII, but including
Section 5.09(a) with respect to any Restricted Subsidiary that would not
constitute a Significant Subsidiary) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty or more days after
notice thereof from the Administrative Agent (given at the request of any
Lender) to the Borrower;

 

97



--------------------------------------------------------------------------------

(f) the Borrower (or any Restricted Subsidiary of the Borrower, other than an
Excluded Subsidiary) shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower (or any Significant Subsidiary that is a Restricted
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower (or
any Significant Subsidiary that is a Restricted Subsidiary) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Borrower (or any Significant Subsidiary that is a Restricted Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article VII, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower (or any Significant Subsidiary that is a Restricted Subsidiary) or for
a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower (or any Significant Subsidiary that is a Restricted Subsidiary)
shall become unable, admit in writing or fail generally to pay its debts as they
become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered against the Borrower (or any
Significant Subsidiary that is a Restricted Subsidiary) and the same shall
remain undischarged for a period of 60 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower (or any
Significant Subsidiary) to enforce any such judgment;

(l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect;

(m) the Guarantees under Section 9.14 by the Parent Guarantor, Borrower or any
Subsidiary Guarantor shall cease to be in full force and effect, or shall be
asserted in writing by any Loan Party not to be in effect or not to be legal,
valid and binding obligations, other than pursuant to a release permitted under
Section 9.16 or any subordination provision in any Intercreditor Agreement
required to be outstanding hereunder shall cease to be in full force and effect,
or shall be asserted in writing by any Loan Party not to be in effect or not to
be legal, valid and binding obligations;

 

98



--------------------------------------------------------------------------------

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any Collateral having, individually or in the aggregate, a fair value in
excess of $100,000,000, with the priority required by the applicable Security
Document, except as a result of (i) the sale or other Disposition of the
applicable Collateral in a transaction permitted under the Loan Documents or
(ii) the release thereof as provided in the applicable Security Document or
Section 9.16; or

(o) a Notice of Event of Default or Notice of Acceleration (each as defined in
the Collateral Trust Agreement) has been delivered to the Collateral Trustee
(and has not been rescinded) and an enforcement action is continuing with
respect to the obligations the subject of such Notice of Event of Default or
Notice of Acceleration;

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to any Obligor described in clause (h) or
(i) of this Article VII, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder (including
without limitation, the obligation to provide cash collateral for Letters of
Credit as set forth in Section 2.04(i)), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower; provided, however, that upon the
occurrence and during the continuance of any Event of Default attributable to a
failure to comply with any Financial Covenant, (x) actions pursuant to clauses
(i) and (ii) may be taken by the Required Lenders of the Class of Revolving
Credit Loans only (without the requirement for Required Lender action) or by the
Administrative Agent at the direction of such Lenders, and (y) only if action
has been taken in respect of such Event of Default under clause (i) and
(ii) (with respect to the Revolving Credit Loans) by the Required Lenders of the
Class of Revolving Credit Loans or by the Administrative Agent at the direction
of such Lenders, then such Event of Default will be deemed to be an Event of
Default with respect to all Lenders hereunder and the remedies set forth above
can be exercised in respect of all Loans.

In addition to the foregoing, at any time after the occurrence and during the
continuance of an Event of Default, the Issuing Bank(s) in respect of any Letter
of Credit may at the request of the Required Lenders (or, if applicable as set
forth above, the Required Lenders with respect to the Class of Revolving Credit
Loans) send a notice of termination to the beneficiary under such Letter of
Credit to the extent permitted under the terms of such Letter of Credit.

 

99



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

JPMorgan Chase Bank, N.A. shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though
JPMorgan Chase Bank, N.A. were not the Administrative Agent, and any bank
serving in the capacity of Administrative Agent from time to time and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate of any
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Lenders of a particular Class, or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or the other Loan Documents, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any of the other Loan Documents or in connection herewith of therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, the
other Loan Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or

 

100



--------------------------------------------------------------------------------

not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, where unanimous
consent of the Lenders is expressly required hereunder, such Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under any Loan Document in accordance with a request of the Required Lenders,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

The Administrative Agent hereby appoints each of the other Lenders to serve as
bailee to perfect the Administrative Agent’s Liens in any Collateral in the
possession of any such other Lender and each Lender possessing any such
Collateral agrees to so act as bailee for the Administrative Agent in accordance
with the terms and provisions hereof.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Obligor Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor Administrative Agent. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after such retiring Administrative Agent gives notice of its resignation,
then such retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of such retiring Administrative Agent, and such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, and (b) the
Required Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.

 

101



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.

Anything herein to the contrary notwithstanding, none of the bookrunners, lead
arrangers, syndication agents or documentation agents listed on the cover page
hereof shall have any duties or responsibilities under this Agreement, except in
their capacity, if any, as the Administrative Agent, Lenders or Issuing Banks
hereunder.

It is hereby agreed acknowledges that the provisions of this Article VIII shall
apply to the Issuing Bank, in its capacity as issuer of any Letter of Credit, in
the same manner as such provisions are expressly stated to apply to the
Administrative Agent.

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Collateral Trustee on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Collateral Trustee on any of the Collateral pursuant to
a public or private sale or other disposition, the Collateral Trustee or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Collateral Trustee, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Collateral Trustee on behalf of the Secured Parties at
such sale or other disposition.

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement or Cash Management Agreement, the obligations under which constitute
Secured Hedging Obligations or Secured Cash Management Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under this Agreement or any other Loan
Document. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or Cash Management Agreement shall be
deemed to have appointed the Administrative Agent to serve as administrative
agent, the Collateral Trustee to serve as collateral trustee, under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.

The Secured Parties irrevocably authorize the Collateral Trustee, at its option
and in its discretion, to subordinate any Lien on any property granted to or
held by the Collateral Trustee under any Loan Document to the holder of any Lien
on such property that is permitted to be prior to the Liens securing the
Obligations pursuant to Section 6.02 and to release any Guarantee or Lien
pursuant to the

 

102



--------------------------------------------------------------------------------

terms of Section 9.16. The Administrative Agent shall not be responsible for or
have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Trustee’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders for any failure
to monitor or maintain any portion of the Collateral.

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(y) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks, the
Administrative Agent and the Collateral Trustee allowed in such judicial
proceeding; and

(z) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

The provisions of this Article VIII are solely for the benefit of the
Administrative Agent, the Collateral Trustee, the Lenders and the Issuing Banks,
and, except solely to the extent of the Borrower’s rights to consult pursuant to
and subject to the conditions set forth in this Article VIII, none of the Loan
Parties or any Subsidiary shall have any rights as a third party beneficiary of
any such provisions. Each Secured Party, whether or not a party hereto, will be
deemed, by its acceptance of the benefits of the Collateral and the Guarantees
of the Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article VIII.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

  (i)

if to the Borrower (as Borrower or Obligor Representative), to:

 

103



--------------------------------------------------------------------------------

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: Janet Duncan, Vice President and Treasurer

Telecopy No. 913-523-1911

Email: TreasuryProcessing@sprint.com and Janet.Duncan@sprint.com

with a copy to it at:

6200 Sprint Parkway

Overland Park, Kansas 66251

Attention: General Counsel

Telecopy No. 913-523-9802

 

  (ii)

if to the Administrative Agent, to:

500 Stanton Christiana Road, NCC5, Floor 1

Newark, DE, 19713-2107

Attention: Eugene Tull

eugene.h.tulliii@chase.com

Group Fax - 302-634-3301

and with a copy to it at:

383 Madison Avenue, Floor 24

New York, NY, 10179

Attention: Tina Ruyter

Telephone No. 212-270-4676

Telecopy No. 212-270-5127

 

  (iii)

if to any Lender (including any Lender in its capacity as an Issuing Bank
hereunder), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Obligor Representative may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

 

104



--------------------------------------------------------------------------------

(d) Platform. The Borrower, Issuing Banks and Lenders agree that the
Administrative Agent may, but shall not be obligated to, make any communication
hereunder (a “Communication”) by posting such Communications on Debt Domain,
Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.

SECTION 9.02 Waivers: Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the respective Issuing Bank may have had
notice or knowledge of such Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, or extend the
expiration date of any Letter of Credit beyond the Revolving Credit Termination
Date, without the written consent of each Lender directly and adversely affected
thereby;

(iv) change Section 2.17(b), 2.17(c), 2.17(d) or Section 3.4 of the Collateral
Trust Agreement, without the written consent of each Lender directly and
adversely affected thereby;

 

105



--------------------------------------------------------------------------------

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

(vi) release all or substantially all of the Guarantors from their guarantee
obligations under Section 9.14 or release all or substantially all of the
Collateral, in each case, subject to Section 9.16, without the written consent
of each Lender;

(vii) modify the currency in which a Loan or Commitment is denominated, without
the written consent of each Lender holding such Loan or Commitment;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or
Issuing Bank, as the case may be and (B) no consent, other than the Required
Lenders of a Class (and of each directly and adversely affected Lender, or if
applicable, each Lender, of such Class) shall be required to effect any of the
changes referred to in clauses (i), (ii) or (iii) above with respect to such
Class.

In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent).

Anything in this Agreement to the contrary notwithstanding, (A) no waiver or
modification of any provision of this Agreement that has the effect of enabling
the Borrower to satisfy a condition precedent to the making of a Loan of any
Class shall be effective against the Lenders of such Class, unless the Required
Lenders of the affected Class shall have concurred with such waiver or
modification (it being understood only the Required Lenders of such affected
Class shall be required to consent to such waiver or modification), (B) no
waiver or modification of any provision of this Agreement or any other Loan
Document that could reasonably be expected to adversely affect the Lenders of
any Class disproportionately when compared to the Lenders of all other Classes
shall be effective against the Lenders of such Class unless the Required Lenders
of such Class shall have concurred with such waiver or modification, provided
that nothing in this clause (B) shall override any provision in this Agreement
or the other Loan Documents (other than, for the avoidance of doubt, this
Section 9.02) that expressly permits any action to be taken, or waiver to be
given, by the Required Lenders and (C) the Financial Covenants (and related
defined terms as unused therein) may be (and may only be) amended, waived or
modified with the consent of the Required Lenders of the Class of Revolving
Credit Loans has been obtained (and the Borrower).

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders (or, as applicable, the Required Lenders of the
relevant Class) consent to such waiver, amendment or modification as provided
above.

 

106



--------------------------------------------------------------------------------

Except as otherwise provided in this Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents (other than this Agreement).

Notwithstanding anything in this Agreement (including, without limitation, this
Section 9.02(b)) or any other Loan Document to the contrary, (i) this Agreement
and the other Loan Documents may be amended to effect an incremental facility,
refinancing facility or NewCo Financing pursuant to Section 2.08, 2.20 or 2.21
(and the Administrative Agent and the Borrower may effect such amendments to
this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms thereof); (ii) no
Lender or Issuing Bank consent is required to effect any amendment or supplement
to any intercreditor agreement, collateral trust agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
any Indebtedness as expressly contemplated by the terms of such intercreditor
agreement, collateral trust agreement or arrangement permitted under this
Agreement, as applicable or to make sure other amendment or supplement or such
other changes to such applicable agreement as, in the good faith determination
of the Administrative Agent, required to effectuate the foregoing or to the
extent such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent; (iii) any provision of this Agreement or
any other Loan Document may be amended by an agreement in writing entered into
by the Borrower and the Administrative Agent to cure any ambiguity, omission,
mistake, defect or inconsistency, it being agreed the Administrative Agent may
(but shall not be required to) provide the Lenders at least three (3) Business
Days’ prior written notice of such amendment, and any such amendment shall be
deemed approved by the Lenders unless the Administrative Agent shall have
received, within three (3) Business Days of the date of such notice to the
Lenders, a written notice from the Required Lenders stating that the Required
Lenders object to such amendment; and (iv) guarantees, collateral documents and
related documents executed by Loan Parties in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with any other Loan Document, entered into, amended, supplemented or
waived, without the consent of any other person, by the applicable Loan Party or
Loan Parties and the Administrative Agent in its sole discretion, to (A) effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, (B) as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable
requirements of law, or (C) to cure ambiguities, omissions, mistakes or defects
or to cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents.

SECTION 9.03 Expenses: Indemnity: Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, a
single FCC counsel and of one local counsel in any relevant jurisdiction of the
Borrower or any Loan Party, the preparation of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Issuing Bank or any Lender, including
the fees, charges and disbursements of one counsel acting on behalf of all
indemnified persons and one FCC counsel (and, in the event of any conflict of

 

107



--------------------------------------------------------------------------------

interest, of additional counsel for all affected indemnified persons and, if
necessary, of one local counsel in any relevant jurisdiction (and in the event
of a conflict of interest, local conflicts counsel)) the Administrative Agent,
Issuing Bank or Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
its rights under this Section 9.03, or in connection with the Loans made or
Letters of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof and (iv) to the extent not
already reimbursed pursuant to Section 2.16(b), all transfer, stamp, documentary
or other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein.

(b) Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent, the Arrangers, each Issuing Bank, each syndication agent
and each documentation agent identified on the cover hereto, and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Loan Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether or not brought by the Borrower or
another Person); provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (a) arise from a dispute solely among the Indemnitees and not
arising from any act or omission of the Borrower or its Affiliates (other than
disputes against any agent or arranger in its capacity as such or in fulfilling
its role as such) or (b) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. Notwithstanding the foregoing, this
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. No Indemnitee
referred to above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such damages
result from the gross negligence or willful misconduct of such Indemnitee as
determined by a court of competent jurisdiction by final and nonappealable
judgment.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. To the
extent that the Borrower fails to pay any amount required to be paid by it to
any Issuing Bank under paragraph (a) or (b) of this Section 9.03, each Revolving
Credit Lender severally agrees to pay to such Issuing Bank such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim,

 

108



--------------------------------------------------------------------------------

damage, liability or related expense, as the case may be, was incurred by or
asserted against such Issuing Bank in its capacity as such. Nothing herein shall
be deemed to limit the obligations of the Borrower under paragraph (b) above to
reimburse the Lenders for any payment made under this paragraph (c).

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Loan Parties shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
the other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby including any Affiliate of the Issuing
Bank that issues any Letter of Credit, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including any
Affiliate of any Issuing Bank that issues any Letter of Credit, Participants (to
the extent provided in paragraph (c) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender (in the case of Revolving
Credit Commitments, that is a bank, another financial institution or any other
entity that is engaged in making bank loans or similar extensions of credit in
the ordinary course of its business), an Approved Fund or, if an Event of
Default has occurred and is continuing, any other assignee; provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 7 Business Days after receiving request for such consent;

(B) the Administrative Agent; and

(C) each Issuing Bank, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Revolving Credit Lender’s obligations in
respect of its LC Exposure.

 

109



--------------------------------------------------------------------------------

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitments of any Class (including
Revolving Credit Loans of such Class), the amount of the Revolving Credit
Commitment or Revolving Credit Loans of such Class of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent and treating related Approved Funds as one assignee for this purpose)
shall not be less than $5,000,000 unless the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) no assignments may be made to (i) any natural person or (ii) any other
Person that the Administrative Agent reasonably determines is maintained
primarily for the purpose of holding or managing investments for the benefit of
any natural person and/or any immediate family members or heirs thereof, in each
case unless otherwise agreed by each of the Administrative Agent and the
Borrower in its sole discretion;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms required pursuant to Section 2.16(f).

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 (subject to the
requirements of Section 2.16) and 9.03). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 9.04.

 

110



--------------------------------------------------------------------------------

(c) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of (and stated interest on) the Loans and
LC Disbursements held by, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04, any written consent to
such assignment required by said paragraph (b) and all applicable tax forms
required pursuant to Section 2.16(f), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(e) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks, other financial institutions or any other entity that is
engaged in making, purchasing, holding or investing in bank loans or similar
extensions of credit in the ordinary course of its business (and not to any
Person prohibited from taking an assignment pursuant to Section 9.04(b)(ii)(C))
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans held by it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (e)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of, and subject to the limitations and requirements of, Sections
2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 9.04. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender.
Each Lender that sells a participation, acting solely for tax purposes as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided,
however, that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to the Borrower or any other Person without such
Lender’s prior written consent (including, without, limitation, the identity of
any participant or any information relating to such participant’s participating
interest) except to the extent that such disclosure is necessary to establish
that a Loan or other obligation is in registered form under

 

111



--------------------------------------------------------------------------------

Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender, each Obligor and the Administrative Agent shall treat each person whose
name is recorded in the Participant Register pursuant to the terms hereof as the
owner of such participation for all purposes of this Agreement, notwithstanding
notice to the contrary.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant complies with Section 2.16(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or any central bank having jurisdiction
over such Lender), and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

(g) No Assignments or Participations to Borrower or Affiliates. Anything in this
Section 9.04 to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan or LC Disbursement held by it hereunder to
the Parent Guarantor, Borrower or any of their Affiliates or Subsidiaries
without the prior consent of each Lender.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Obligors herein and in the other Loan Documents, and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement and the other Loan Documents, shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect so
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement or the other Loan Documents is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
any assignment or participation pursuant to Section 9.04 (with respect to
matters arising prior to such assignment or participation), the repayment of the
Loans and the payment of any other obligations under this Agreement or any other
Loan Document, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This

 

112



--------------------------------------------------------------------------------

Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic means (including electronic mail) shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender to or for the credit or the
account of the Obligors against any of and all the obligations of the Obligors
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section 9.08 are in addition to any other rights and remedies (including
other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law: Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each party hereto (other than any Lender that is
an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Obligor or its properties in the courts of
any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

 

113



--------------------------------------------------------------------------------

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
pledgee referred to in Section 9.04(f) or any direct or indirect contractual
counterparty in swap agreements (or to such pledgee or contractual
counterparty’s professional advisor), so long as such pledgee or contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 9.12, (c) to the extent requested by any regulatory authority or
self-regulatory body, (d) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (e) to any other party
to this Agreement, (f) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (g) subject to the execution and delivery of an agreement
containing provisions substantially the same as those of this Section 9.12, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) with the consent of the Obligors or (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 9.12 or (ii) becomes available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Obligors. Unless specifically prohibited by applicable law or court order,
each Lender and the Administrative Agent shall, prior to disclosure thereof,
notify the Obligor Representative of any request for disclosure of any
Information (A) by any governmental agency or representative thereof (other than
any such request in connection with an examination of the financial condition of
such Lender by such governmental agency) or (B) pursuant to legal process
(including agency subpoenas) and, at the expense of the Obligors, will cooperate
with reasonable efforts by the Obligors to seek a protective order or other
assurances that confidential treatment will be accorded such Information.

 

114



--------------------------------------------------------------------------------

For the purposes of this Section 9.12, “Information” means all information
received from the Obligor Representative relating to the Obligors or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Obligors after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Obligors, which information includes the
names and addresses of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with said Act. The U.S. Federal
Tax Identification No. of the Borrower is 48-0457967.

SECTION 9.14 Guarantee.

(a) The Guarantee. The Guarantors hereby unconditionally jointly and severally
guarantee, as primary obligor and not merely as surety, to each of the Secured
Parties and their respective successors and assigns the prompt performance and
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations. The Guarantors hereby further unconditionally
jointly and severally agree that (i) if the Borrower shall fail to pay in full
when due (whether at stated maturity, by acceleration or otherwise) any of the
Obligations, the Guarantors will promptly pay the same upon receipt of written
demand for payment thereof, without any other demand or notice whatsoever, and
(ii) in the case of any extension of time of payment or renewal of any of the
Obligations, the Obligations will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal. This is a continuing guaranty and is a guaranty of
payment and not merely of collection, and shall apply to all Obligations
whenever arising.

(b) Acknowledgments, Waivers and Consents. Each Guarantor agrees that its
obligations under this Section 9.14 shall, to the fullest extent permitted by
applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and shall apply to any and all Obligations now existing or
in the future arising. Without limiting the foregoing, each Guarantor agrees
that:

(i) Guarantee Absolute. The occurrence of any one or more of the following shall
not affect, limit, reduce, discharge or terminate the liability of such
Guarantor hereunder, which shall remain primary, absolute, irrevocable and
unconditional as described above:

(A) Any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the manner or time
for payment or performance, of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;

(B) any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations, or the non-perfection or release of any collateral for any of
the Obligations;

 

115



--------------------------------------------------------------------------------

(C) any application by any of the Secured Parties of the proceeds of any other
guaranty of or insurance for any of the Obligations to the payment of any of the
Obligations;

(D) any settlement, compromise, release, liquidation or enforcement by any of
the Secured Parties of any of the Obligations;

(E) the giving by any of the Secured Parties of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, any Obligor or any other Person, or
to any disposition of any shares by any Obligor or any other Person;

(F) any proceeding by any of the Secured Parties against any Obligor or any
other Person or in respect of any collateral for any of the Obligations, or the
exercise by any of the Secured Parties of any of their rights, remedies, powers
and privileges under the Loan Documents, regardless of whether any of the
Secured Parties shall have proceeded against or exhausted any collateral, right,
remedy, power or privilege before proceeding to call upon or otherwise enforce
this Agreement;

(G) the entering into any other transaction or business dealings with any
Obligor, or any other Person; or

(H) any combination of the foregoing.

(ii) Waiver of Defenses. The liability of the Guarantors and the rights,
remedies, powers and privileges of the Secured Parties hereunder shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

(A) the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;

(B) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Guarantor relating thereto;

(C) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations or any lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for any of
the Obligations;

(D) the cessation, for any cause whatsoever, of the liability of any Obligor
with respect to any of the Obligations (other than, subject to paragraph (c) of
this Section 9.14, by reason of the payment thereof);

(E) any failure of any of the Secured Parties to marshal assets, to exhaust any
collateral for any of the Obligations, to pursue or exhaust any right, remedy,
power or privilege it may have against any Obligor or any other Person, or to
take any action whatsoever to mitigate or reduce the liability of any Guarantor
under this Agreement, the Secured Parties being under no obligation to take any
such action notwithstanding the fact that any of the Obligations may be due and
payable and that any Obligor may be in default of its obligations under any Loan
Document;

 

116



--------------------------------------------------------------------------------

(F) any counterclaim, set-off or other claim which any Obligor has or claims
with respect to any of the Obligations;

(G) any failure of any of the Secured Parties to file or enforce a claim in any
bankruptcy, insolvency, reorganization or other proceeding with respect to any
Person;

(H) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Obligor or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;

(I) any action taken by any of the Secured Parties that is authorized by this
paragraph (b) or otherwise in this Agreement or by any other provision of any
Loan Document, or any omission to take any such action;

(J) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Obligations or any Secured Party’s rights with
respect thereto; or

(K) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(iii) Waiver of Set-off and Counterclaim, Etc. Each Guarantor expressly waives,
to the fullest extent permitted by law, for the benefit of each of the Secured
Parties, any right of set-off and counterclaim with respect to payment of its
obligations hereunder, and all diligence, presentment, demand for payment or
performance, notice of nonpayment or nonperformance, protest, notice of protest,
notice of dishonor and all other notices or demands whatsoever, and any
requirement that any of the Secured Parties exhaust any right, remedy, power or
privilege or proceed against any Obligor under this Agreement or any other Loan
Document or other agreement or instrument referred to herein or therein, or
against any other Person, and all notices of acceptance of this Agreement or of
the existence, creation, incurring or assumption of new or additional
Obligations. Each Guarantor further expressly waives the benefit of any and all
statutes of limitation, to the fullest extent permitted by applicable law.

(iv) Other Waivers. Each Guarantor expressly waives, to the fullest extent
permitted by law, for the benefit of each of the Secured Parties, any right to
which it may be entitled:

(A) that the assets of any Obligor first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Guarantor;

(B) to require that any Obligor be sued and all claims against such Obligor be
completed prior to an action or proceeding being initiated against such
Guarantor; and

(C) to have its obligations hereunder be divided among the Guarantors, such that
each Guarantor’s obligation would be less than the full amount claimed.

 

117



--------------------------------------------------------------------------------

(c) Reinstatement. The obligations of each Guarantor under this Section 9.14
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Obligors or any other Person in respect of the
Obligations is rescinded or must otherwise be restored by any holder of any of
the Obligations, whether as a result of any bankruptcy, insolvency or
reorganization proceeding or otherwise, and the Guarantors jointly and severally
agree that they will indemnify the Secured Parties on demand for all
out-of-pocket costs and expenses (including out-of-pocket fees of counsel)
incurred by them in connection with such rescission or restoration, including
any such out-of-pocket costs and expenses incurred in defending against any
claim alleging that such payment constituted a preference, fraudulent transfer
or the like under any bankruptcy, insolvency, reorganization or similar law.

(d) Subrogation. Each Guarantor agrees that, until the final payment in full of
all Obligations and the expiration or termination of the Commitments and all
Letters of Credit under this Agreement, such Guarantor shall not exercise any
right or remedy arising by reason of any performance by such Guarantor of its
obligations hereunder, whether by subrogation, reimbursement, contribution or
otherwise, against any Obligor or any other Person or any collateral for any of
the Obligations.

(e) Remedies. Each Guarantor agrees that, as between such Guarantor and the
Secured Parties, the obligations of any Obligor under this Agreement and the
other Loan Documents may be declared to be forthwith due and payable as provided
therein (and shall become automatically due and payable in the circumstances
provided therein) for purposes of paragraph (a) of this Section 9.14,
notwithstanding any bar, stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against such Obligor, and that, in the event of such declaration (or such
obligations becoming automatically due and payable), such obligations shall
forthwith become due and payable by such Guarantor for purposes of said
paragraph (a) of this Section 9.14.

(f) Rights of Contribution. The Guarantors hereby agree, as between themselves,
that if any Guarantor shall become an Excess Funding Guarantor (as defined
below) by reason of the payment by such Guarantor of any of the Obligations,
each other Guarantor shall, on written demand of such Excess Funding Guarantor
(but subject to the immediately following sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Guarantor Share (as
defined below and determined, for this purpose, without reference to the
properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Guarantor Payment (as defined below) in respect of such Obligations. The
payment obligation of a Guarantor to any Excess Funding Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Guarantor shall not
exercise any right or remedy with respect to such excess until payment in full
of all of the Obligations.

For purposes of this paragraph (f), (i) “Excess Funding Guarantor” means a
Guarantor that has paid an amount in excess of its Pro Rata Guarantor Share of
the Obligations, (ii) “Excess Guarantor Payment” means the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Guarantor Share of the
Obligations and (iii) “Pro Rata Guarantor Share” means, for any Guarantor, the
ratio (expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Guarantor (excluding any shares of
stock of any other Guarantor) exceeds the amount of all the debts and
liabilities of such Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder and any obligations of any other Guarantor that have been Guaranteed
by such Guarantor) to (y) the amount by which the aggregate fair saleable value
of all properties of all of the Guarantors exceeds the amount of all the debts
and liabilities of all of the Guarantors (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of the
Guarantors under the Loan Documents), determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.

 

118



--------------------------------------------------------------------------------

(g) General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under paragraph (a) of this
Section 9.14 would otherwise, taking into account the provisions of paragraph
(f) of this Section 9.14, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under paragraph (a) of this Section 9.14, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Secured Party
or any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

(h) Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guarantee in respect of Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.14 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.14, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 9.14 shall remain
in full force and effect until the termination of the Commitments and payment in
full of all Obligations (other than (x) obligations under Hedge Agreements not
yet due and payable and (y) contingent indemnification obligations not yet
accrued and payable) and the expiration or termination or cash collateralization
of all Letters of Credit. Each Qualified ECP Guarantor intends that this
Section 9.14 constitute, and this Section 9.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Obligor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 9.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

119



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.16 Release of Liens and Guarantees.

(a) General. A Subsidiary Guarantor shall automatically be released from its
obligations under the Loan Documents, and all security interests created by the
Security Documents in Collateral owned by such Subsidiary Guarantor shall be
automatically released, upon the consummation of any transaction permitted by
this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary (or, subject to compliance with Section 5.09(b), becomes a Designated
Subsidiary); provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise; provided further that as of any date upon
which a Subsidiary Guarantor becomes a Designated Subsidiary, the Borrower shall
be deemed to have made an Investment in a Person that is not a Subsidiary
Guarantor in an amount equal to the fair market value of the assets (net of
third-party liabilities) of such Subsidiary as of such date (as determined
reasonably and in good faith by a Financial Officer of the Borrower).

Upon any sale or other transfer by any Loan Party (other than to any other Loan
Party) of any Collateral in a transaction permitted under this Agreement, or
upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents shall be automatically released. Additionally, upon the Date of Full
Satisfaction, the Secured Parties hereby authorize the Administrative Agent to
release the security interests in the Collateral created by the Security
Documents and confirm termination of the applicable Guarantees of the
Obligations. In connection with any termination or release pursuant to this
Section 9.16(a), the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.16(a) shall be without recourse
to or warranty by the Administrative Agent. Each of the Secured Parties
irrevocably authorizes the Administrative Agent, at its option and in its
discretion, to effect the releases set forth in this Section 9.16(a).

(b) Ratings Release of Collateral.

In the event that that the Ratings are both at least Baa2 from Moody’s and at
least BBB from S&P (in each case with a stable or better outlook), the Borrower
may provide a certification thereof (and of the satisfaction of the following
conditions) to the Administrative Agent along with a request that the Liens on
the Collateral securing the Obligations be released, and such Liens shall be
automatically released subject to the following conditions: (i) no Default shall
have occurred and be continuing as of the date of such release, and (ii) any
Liens and collateral are simultaneously released with respect to any other
secured indebtedness or other obligations of the Loan Parties that had been
secured by any Collateral (including any Relevant Obligations). In the event
that (i) the Ratings cease to satisfy the ratings requirements set forth in the
immediately preceding sentence or (ii) any collateral is subsequently granted or
re-granted with respect to any indebtedness or obligations of the type described
in clause (ii) of the immediately preceding sentence (including any such
indebtedness or obligations incurred subsequent to the initial release), the
Loan Parties shall be required to re-grant Liens on the Collateral to the
Administrative Agent on terms consistent with such Liens immediately prior to
such release pursuant to timing and procedures reasonably agreed to by the
Administrative Agent in consultation with the Borrower. In connection with any
termination or release pursuant to this Section 9.16(b), the Administrative
Agent shall execute and deliver to any Loan Party, at such Loan Party’s expense,
all documents that such Loan Party shall reasonably request to evidence such
termination or release. Additionally, the Secured Parties hereby authorize the
Administrative Agent to enter into any

 

120



--------------------------------------------------------------------------------

documentation to evidence the re-granting of any security interests pursuant to
the terms of this Section 9.16(b). Any execution and delivery of documents
pursuant to this Section 9.16 shall be without recourse to or warranty by the
Administrative Agent. Each of the Secured Parties irrevocably authorizes the
Administrative Agent, at its option and in its discretion, to effect the
releases and, if applicable, re-granting set forth in this Section 9.16(b).

(c) Intercreditor Agreements. The Administrative Agent is authorized to enter
into any intercreditor, subordination or collateral trust agreement contemplated
hereby with respect to Indebtedness or any other obligation that is (i) required
or permitted to be subordinated hereunder or that otherwise is to be subject to
an intercreditor, subordination or collateral trust arrangement and/or
(ii) secured by Liens and which Indebtedness or obligation contemplates an
intercreditor, subordination or collateral trust agreement (any such
intercreditor, subordination or collateral trust agreement, including the
Collateral Trust Agreement, an “Additional Agreement”), and the Secured Parties
acknowledge that any Additional Agreement is binding upon them. Each Secured
Party (a) hereby agrees that it will be bound by, and will not take any action
contrary to, the provisions of any Additional Agreement and (b) hereby
authorizes and instructs the Administrative Agent to enter into any Additional
Agreement, to subject the Liens on the Collateral securing the Obligations to
the provisions thereof, to take such actions as it deems appropriate in
furtherance of the intent and purposes of such Additional Agreement, including
exercising its rights or obligations (or those of the Secured Parties)
thereunder (including directing the Collateral Trustee under the Collateral
Trust Agreement) and providing any indemnities to the trustee or similar agent
thereunder on behalf of the Secured Parties in order for such trustee or agent
to take any applicable action thereunder. The Secured Parties agree that in the
event of a conflict between the Loan Documents (other than any Additional
Agreement) and the Additional Agreement, the Additional Agreement shall control.
References in any Loan Document relating to the delivery of collateral to or
collateral held by the Administrative Agent (or references of similar effect),
shall as applicable be deemed to be references to the Collateral Trustee or such
other Person designated by the Administrative Agent to hold the Liens securing
the Obligations pursuant to any Additional Agreement, as applicable.

SECTION 9.17 Non-Public Information.

(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by the Borrower or the Administrative Agent
pursuant to or in connection with, or in the course of administering, this
Agreement will be syndicate-level information, which may contain MNPI. Each
Lender represents to the Borrower and the Administrative Agent that (i) it has
developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, State and foreign securities laws, and (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, State and foreign securities laws.

(b) The Borrower and each Lender acknowledge that, if information furnished by
or on behalf of the Borrower pursuant to or in connection with this Agreement is
being distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform designated for Private
Side Lender Representatives and (ii) if the Borrower has not indicated whether
any information furnished by it pursuant to or in connection with this Agreement
contains MNPI, the Administrative Agent reserves the right to post such
information solely on that portion of the Platform as is designated for Private
Side Lender Representatives. The Borrower agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of the Borrower
that is suitable to be made available to Public Side Lender Representatives, and
the Administrative Agent shall be entitled to rely on any such designation by
the Borrower without liability or responsibility for the independent
verification thereof.

 

121



--------------------------------------------------------------------------------

SECTION 9.18 No Fiduciary Relationship. Each Loan Party, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby, the Loan Parties, their Subsidiaries and their respective
Affiliates, on the one hand, and the Administrative Agent, the syndication
agents and the documentation agents listed on the cover hereto, the Arrangers,
the Lenders, the Issuing Banks and their respective Affiliates, on the other
hand (the “Applicable Persons”), the arranging and other services regarding this
Agreement provided by the Applicable Persons and the transactions contemplated
by the Loan Documents does not create, by implication or otherwise, any
fiduciary duty on the part of the Applicable Persons, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Applicable Persons may be engaged, for their own accounts or
the accounts of customers, in a broad range of transactions that involve
interests that differ from those of the Loan Parties, their Subsidiaries and
their respective Affiliates, and none of the Applicable Persons has any
obligation to disclose any of such interests to the Loan Parties, their
Subsidiaries or any of their respective Affiliates. Each Loan Party agrees, on
behalf of itself and its subsidiaries, that it will not assert a claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Loan Party, in connection with such
transaction or the process leading thereto.

[remainder of page intentionally left blank; signature pages followremoved]

 

122